EXHIBIT 10.1






--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of March 21, 2014
among
ORIENT-EXPRESS HOTELS LTD.,
as Holdings,
BELMOND INTERFIN LTD.,
as Borrower,
THE LENDERS PARTY HERETO,
as Lenders
and
BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and Swingline Lender
___________________________
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Senior Co-Manager
and
BARCLAYS BANK PLC and J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Running Managers



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
 
1


 
Section 1.01.
Defined Terms
1


 
Section 1.02.
Terms Generally
60


 
Section 1.03.
Classification of Loans and Borrowings
61


 
Section 1.04.
Exchange Rates
61


 
Section 1.05.
Italian Terms
62


 
Section 1.06.
Luxembourg Terms
62


 
 
 
 
ARTICLE II THE CREDITS
 
62


 
Section 2.01.
Commitments
62


 
Section 2.02.
Loans
63


 
Section 2.03.
Borrowing Procedure
65


 
Section 2.04.
Evidence of Debt
66


 
Section 2.05.
Fees
67


 
Section 2.06.
Interest on Loans
68


 
Section 2.07.
Default Interest
69


 
Section 2.08.
Alternate Rate of Interest
69


 
Section 2.09.
Termination and Reduction of Commitments
69


 
Section 2.10.
Conversion and Continuation of Borrowings
70


 
Section 2.11.
Repayment of Borrowings
72


 
Section 2.12.
Voluntary Prepayments
72


 
Section 2.13.
Mandatory Prepayments
73


 
Section 2.14.
Reserve Requirements; Change in Circumstances
75


 
Section 2.15.
Change in Legality
77


 
Section 2.16.
Indemnity
78


 
Section 2.17.
Pro Rata Treatment
78


 
Section 2.18.
Sharing
79


 
Section 2.19.
Payments
79


 
Section 2.20.
Taxes
80


 
Section 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
82


 
Section 2.22.
Swingline Loans
84


 
Section 2.23.
Letters of Credit
85


 
Section 2.24.
Incremental Facilities.
92


 
Section 2.25.
Refinancing Amendment
96


 
Section 2.26.
Defaulting Lenders
97


 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
100


 
Section 3.01.
Organization; Powers
100


 
Section 3.02.
Authorization; No Conflicts
100


 
Section 3.03.
Enforceability
100


 
Section 3.04.
Governmental Approvals
101


 
Section 3.05.
Financial Statements
101


 
Section 3.06.
No Material Adverse Change
101




-i-

--------------------------------------------------------------------------------




 
Section 3.07.
Title to Properties; Real Property Matters
101


 
Section 3.08.
Subsidiaries
102


 
Section 3.09.
Litigation; Compliance with Laws
102


 
Section 3.10.
[Reserved]
103


 
Section 3.11.
Federal Reserve Regulations
103


 
Section 3.12.
Investment Company Act
103


 
Section 3.13.
Use of Proceeds
103


 
Section 3.14.
Tax Returns
103


 
Section 3.15.
No Material Misstatements
104


 
Section 3.16.
Benefit Plans
104


 
Section 3.17.
Environmental Matters
105


 
Section 3.18.
Insurance
106


 
Section 3.19.
Security Documents
106


 
Section 3.20.
Location of Material Real Property
107


 
Section 3.21.
Labor Matters
107


 
Section 3.22.
Liens
107


 
Section 3.23.
Intellectual Property
108


 
Section 3.24.
Solvency
108


 
Section 3.25.
Permits
108


 
Section 3.26.
Anti-Corruption Laws, Anti-Terrorism and Sanctions
109


 
Section 3.27.
Management Contracts
109


 
Section 3.28.
Senior Indebtedness
110


 
Section 3.29.
Centre of Main Interests
110


 
 
 
 
ARTICLE IV CONDITIONS OF LENDING
110


 
Section 4.01.
All Credit Events
110


 
Section 4.02.
First Credit Event
111


 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
114


 
Section 5.01.
Existence; Businesses and Properties; Compliance with Law
114


 
Section 5.02.
Insurance
115


 
Section 5.03.
Taxes
115


 
Section 5.04.
Financial Statements, Reports, etc
116


 
Section 5.05.
Litigation and Other Notices
118


 
Section 5.06.
Information Regarding Collateral
119


 
Section 5.07.
Maintaining Records; Access to Properties and Inspections; Environmental
Assessments and Appraisals
119


 
Section 5.08.
Use of Proceeds
120


 
Section 5.09.
Collateral and Guaranties
120


 
Section 5.10.
Additional Collateral; Guarantors, Etc
120


 
Section 5.11.
Collateral and Guaranty Limitations
122


 
Section 5.12.
Further Assurances
122


 
Section 5.13.
Patriot Act
122


 
Section 5.14.
Maintenance of Ratings
122


 
Section 5.15.
Line of Business
122


 
Section 5.16.
UK Pensions
123


 
Section 5.17.
Post-Closing Obligations
123




-ii-

--------------------------------------------------------------------------------




 
Section 5.18.
Compliance by Charleston Center
123


 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
124


 
Section 6.01.
Indebtedness
124


 
Section 6.02.
Liens
127


 
Section 6.03.
Sale and Lease-Back Transactions
130


 
Section 6.04.
Investments, Loans and Advances
131


 
Section 6.05.
Mergers, Amalgamation, Consolidations, Sales of Assets
132


 
Section 6.06.
Restricted Payments; Restrictive Agreements
135


 
Section 6.07.
Transactions with Affiliates
136


 
Section 6.08.
Limitations on Hedging Agreements
137


 
Section 6.09.
Amendments and Payments of Junior Indebtedness
137


 
Section 6.10.
Capital Expenditures
138


 
Section 6.11.
Maximum Senior Secured Net Leverage Ratio
139


 
Section 6.12.
Minimum Interest Coverage Ratio
139


 
Section 6.13.
Fiscal Year
139


 
Section 6.14.
Modification of Constituent Documents
139


 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
139


 
Section 7.01.
Events of Default
139


 
Section 7.02.
Application of Collections
143


 
Section 7.03.
Right to Cure
145


 
 
 
 
ARTICLE VIII THE AGENTS
146


 
Section 8.01.
Appointment and Authority
146


 
Section 8.02.
Rights as a Lender
146


 
Section 8.03.
Exculpatory Provisions
146


 
Section 8.04.
Reliance by Agents
147


 
Section 8.05.
Delegation of Duties
147


 
Section 8.06.
Resignation of an Agent
148


 
Section 8.07.
Non-reliance on Agents, Lenders and Others
148


 
Section 8.08.
Trust Indenture Act
148


 
Section 8.09.
Certain Tax Matters
149


 
 
 
 
ARTICLE IX MISCELLANEOUS
149


 
Section 9.01.
Notices
149


 
Section 9.02.
Survival of Agreement
151


 
Section 9.03.
Binding Effect
151


 
Section 9.04.
Successors and Assigns
151


 
Section 9.05.
Expenses; Indemnity
157


 
Section 9.06.
Right of Setoff
160


 
Section 9.07.
Applicable Law
160


 
Section 9.08.
Waivers; Amendment
160


 
Section 9.09.
Interest Rate Limitation
164


 
Section 9.10.
Entire Agreement
165


 
Section 9.11.
WAIVER OF JURY TRIAL
165




-iii-

--------------------------------------------------------------------------------




 
Section 9.12.
Severability
165


 
Section 9.13.
[Reserved]
165


 
Section 9.14.
Counterparts
165


 
Section 9.15.
Headings
165


 
Section 9.16.
Jurisdiction; Consent to Service of Process
166


 
Section 9.17.
Confidentiality
166


 
Section 9.18.
Judgment Currency
167


 
Section 9.19.
Waiver of Immunities
168


 
Section 9.20.
Release of Collateral and Guarantee Obligations
168


 
Section 9.21.
Release from Certain Restrictions
169


 
Section 9.22.
Limitation of Liability
169


 
Section 9.23.
Electronic Communications; Treatment of MNPI
169


 
Section 9.24.
No Fiduciary Duties
171


 
Section 9.25.
Use of English Language
172


 
 
 
 
EXHIBITS AND SCHEDULES
 
 
 
 
 
 
Exhibit A
Form of Affiliate Subordination Agreement
 
 
Exhibit B
Form of Assignment and Acceptance
 
 
Exhibit C
Form of Borrowing Request
 
 
Exhibit D
Form of Prepayment Notice
 
 
Exhibit E
Form of Letter of Credit Request
 
 
Exhibit F
Form of Continuation/Conversion Notice
 
 
Exhibit G
Form of Funding Indemnity Letter
 
 
 
 
 
 
Schedule 1.01(a)
Existing Credit Facilities
 
 
Schedule 1.01(b)
Existing Letters of Credit
 
 
Schedule 1.01(c)
Management Contracts
 
 
Schedule 1.01(d)
Permitted Tax Restructuring
 
 
Schedule 2.01
Revolving Loan Commitments and Term Loan Commitments
 
 
Schedule 3.08
Subsidiaries
 
 
Schedule 3.09
Litigation
 
 
Schedule 3.16
Benefits Plans
 
 
Schedule 3.17
Environmental Matters
 
 
Schedule 3.20
Owned, Leased and Subleased Material Real Property
 
 
Schedule 4.02(c)
Foreign Security Documents
 
 
Schedule 5.17
Post-Closing Obligations
 
 
Schedule 6.01(a)
Existing Indebtedness
 
 
Schedule 6.01(f)
Specified Appeal Bond
 
 
Schedule 6.02
Existing Liens
 
 
Schedule 6.04
Existing Investments
 










-iv-

--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT dated as of March 21, 2014 (this “Agreement”), among
ORIENT-EXPRESS HOTELS LTD., a company incorporated in the Islands of Bermuda
(“Holdings”), BELMOND INTERFIN LTD., a company incorporated in the Islands of
Bermuda (formerly known as Orient-Express Hotels Interfin Ltd.) (the
“Borrower”), the Lenders from time to time party hereto and BARCLAYS BANK PLC,
acting as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”), collateral agent (in such capacity and
together with its successors, the “Collateral Agent”) and swingline lender (in
such capacity and together with its successors, the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders extend certain term and revolving
credit facilities to the Borrower to pay fees, costs and expenses incurred in
connection with the Transactions and the other transactions contemplated hereby
and provide ongoing working capital and capital for other general corporate
purposes of the Borrower and its subsidiaries; and
WHEREAS, the Term Lenders are willing to extend the Term Loan Commitments and
make Term Loans to the Borrower, and the Revolving Lenders, the Swingline Lender
and the Issuing Banks are willing to extend the Revolving Loan Commitments and
the Swingline Commitment, make (or participate in) Revolving Loans and Swingline
Loans and issue (or participate in) Letters of Credit, as applicable, to the
Borrower, in each case on the terms and subject to the conditions hereinafter
set forth.
NOW, THEREFORE, the parties hereto agree as follows.
ARTICLE I
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Base Rate.
“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.08(c).
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Subsidiary,
as applicable, all as determined on a consolidated basis for such Acquired
Entity or Business or Converted Subsidiary, as applicable.
“Acquired Entity or Business” shall have the meaning specified in the definition
of the term “Consolidated EBITDA.”




--------------------------------------------------------------------------------




“Additional Lender” shall mean any Lender that makes an Incremental Term Loan or
an Other Loan.
“Adjusted Interbank Offered Rate” shall mean, with respect to any Alternative
Rate Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the Interbank Offered Rate in effect for such Interest Period,
and (b) Statutory Reserves; provided, however, that if at any time the Adjusted
Interbank Offered Rate calculated as provided above shall be lower than the
Adjusted Interbank Offered Rate Floor, the Adjusted Interbank Offered Rate shall
be deemed to be equal to the Adjusted Interbank Offered Rate Floor solely in
respect of Alternative Rate Term Loans for the purposes of this Agreement.
“Adjusted Interbank Offered Rate Floor” shall mean 1.00% per annum.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble, and, where appropriate, shall also mean the applicable Local Agent.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07 the term “Affiliate” shall
also include any person that directly or indirectly owns 20% or more of any
class of Equity Interests of the person specified or that is an officer or
director of the person specified.
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit A pursuant to which intercompany obligations
and advances owed by any Loan Party to another Loan Party are subordinated to
the Obligations.
“Agents” shall have the meaning assigned to such term in Section 8.01.
“Aggregate Revolving Exposure” shall mean the aggregate amount of the Lenders’
Revolving Exposures.
“Agreement” shall have the meaning assigned to such term in the preamble.
“Alternative Rate”, when used in reference to any Loan or Borrowing, shall refer
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Interbank Offered
Rate.
“Alternative Rate Loan” shall mean any Alternative Rate Term Loan or Alternative
Rate Revolving Loan.

-2-

--------------------------------------------------------------------------------




“Alternative Rate Revolving Loan” shall mean any Revolving Loan bearing interest
at a rate determined by reference to the Adjusted Interbank Offered Rate.
“Alternative Rate Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Interbank Offered Rate.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any of their respective
subsidiaries from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 (as amended
from time to time) and the United Kingdom Bribery Act of 2010 (as amended from
time to time).
“Applicable Rate” shall mean, at any date of determination, (a) with respect to
Term Loans, (i) for Dollar Term Loans that are Alternative Rate Loans, 3.00% per
annum, and for Dollar Term Loans that are ABR Loans, 2.00% per annum, and (ii)
for Euro Term Loans, 3.25% per annum, (b) with respect to Revolving Loans
(including Swingline Loans), for Alternative Rate Loans, 2.75% per annum, and
for ABR Loans, 1.75% per annum, and (c) with respect to Commitment Fees, 0.40%
per annum.
“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Asset Sale” shall mean the Disposition by Holdings or any of the Subsidiaries
to any person other than a Loan Party of (a) any Equity Interests in any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of Holdings or any of the Subsidiaries, including Equity Interests of any person
that is not a Subsidiary (other than (i) the Disposition of assets pursuant to a
Recovery Event, so long as any proceeds thereof are characterized as Net Cash
Proceeds of such Recovery Event, (ii) Dispositions consisting of franchise
agreements, Intellectual Property licenses and inventory, in each case, in the
ordinary course of business, (iii) terminations of franchise agreements, license
agreements, Management Contracts and other contracts, in each case, in the
ordinary course of business, (iv) the making of any Restricted Payment permitted
by this Agreement, (v) Dispositions of assets in transactions constituting
Investments permitted by this Agreement, including any intercompany Dispositions
of assets to any Subsidiary that are not prohibited by Section 6.04, (vi) the
Disposition (x) of worn-out or obsolete assets, equipment or inventory or (y) of
property no longer used or useful in the conduct of the business of such person
or the Consolidated Group, (vii) the incurrence of Liens permitted by
Section 6.02, (viii) Dispositions of Permitted Investments (not directly or
indirectly constituting, or made with, Net Cash Proceeds) and cash, in each case
in the ordinary course of business, (ix) Dispositions of accounts receivable in
the ordinary course of business in connection with the compromise or collection
thereof, (x) Dispositions pursuant to Sale and Lease-Back Transactions permitted
under the last sentence of Section 6.03 and (xi) the Excluded Asset Sales).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any person whose consent is
required by Section 9.04),

-3-

--------------------------------------------------------------------------------




and accepted by the Administrative Agent, in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent.
“Audited Accounts” shall mean the audited accounts of Holdings and its
consolidated subsidiaries for the fiscal year ended December 31, 2013 as
provided in the Form 10-K of Holdings filed with the SEC as of February 28,
2014.
“Available Amount” shall mean, at any date (the “Available Amount Reference
Time”), an amount, not less than zero, determined on a cumulative basis, equal
to (without duplication):
(a)U.S.$30,000,000; plus
(b)    the Available Cumulative ECF at such date; plus
(c)    the aggregate amount of Eligible Equity Proceeds during the period from
and including the Business Day immediately following the Closing Date through
and including the Available Amount Reference Time; plus
(d)    the aggregate amount of mandatory prepayments declined by Lenders under
Section 2.13(f) during the period from the Business Day immediately following
the Closing Date through the Available Amount Reference Time; plus
(e)    to the extent not (i) already included in the calculation of Consolidated
Net Income or (ii) already reflected as a return of capital or deemed reduction
in the amount of such Investment pursuant to clause (g) below or any other
provision of Section 6.04, the aggregate amount of all cash dividends and other
cash distributions received by any member of the Consolidated Group from any JV
Entity or Unrestricted Subsidiary during the period from the Business Day
immediately following the Closing Date through the Available Amount Reference
Time; plus
(f)    to the extent not (i) already included in the calculation of Consolidated
Net Income, (ii) already reflected as a return of capital or deemed reduction in
the amount of such Investment pursuant to clause (g) below or any other
provision of Section 6.04, or (iii) used or required to be used to prepay Term
Loans in accordance with Section 2.13(b), the aggregate amount of all Net Cash
Proceeds received by any member of the Consolidated Group from the Disposition
of its ownership interest in any JV Entity or Unrestricted Subsidiary during the
period from the Business Day immediately following the Closing Date through the
Available Amount Reference Time; minus
(g)    the aggregate amount of (i) any Investments made pursuant to Section
6.04(l) (net of any return of capital in respect of such Investment or deemed
reduction in the amount of such Investment, including, without limitation, upon
the redesignation of any Unrestricted Subsidiary as a Subsidiary or the sale,
transfer, lease or other disposition of any such Investment), (ii) any
Restricted Payment made pursuant to clause (iii) of the proviso to Section
6.06(a), (iii) any payments of any Junior Financing made pursuant to clause (B)
of Section 6.09(b), (iv) any Indebtedness incurred under Section 6.01(s) and (v)
any expenditures excluded from the amount of Capital Expenditures under Section
6.10 pursuant to clause (ii) of the final sentence thereof, in each case, during
the period commencing on the Closing Date and ending on or prior to the
Available Amount

-4-

--------------------------------------------------------------------------------




Reference Time (and, for purposes of this clause (iii), without taking account
of the intended usage of the Available Amount at such Available Amount Reference
Time).
“Available Cumulative ECF” shall mean the aggregate amount, not less than zero,
as of such date, of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Closing Date and prior to such date that were
Not Otherwise Applied.
“Bank Guarantee” shall mean any bank guarantee issued by any Issuing Bank that
has agreed in its sole discretion to do so for the account and on behalf of the
Borrower pursuant to Section 2.23 in lieu of a Letter of Credit in such form as
may be approved by such Issuing Bank in its reasonable discretion. Any such bank
guarantee shall be treated hereunder as a Letter of Credit issued pursuant to
this Agreement and any reference to a “Letter of Credit” under this Agreement
shall be deemed to include a reference to a “Bank Guarantee”.
“Bankruptcy Laws” shall have the meaning assigned to such term in
Section 7.01(h).
“Barclays Parties” shall have the meaning assigned to such term in
Section 9.23(e).
“Base Amount” shall have the meaning assigned to such term in Section 6.10.
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%, and (c) the LIBOR (or, if higher, solely
for purposes of determining the “Base Rate” for Term Loans, the Adjusted
Interbank Offered Rate Floor) in effect on such day as if an Alternative Rate
Loan with an Interest Period of one month were being made on such day plus 1%
per annum. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, or with respect to which the Borrower or any ERISA
Affiliate has any actual or contingent liability.
“Big Boy Letter” shall mean a letter from a Lender acknowledging that (1) the
Borrower may have information regarding the Borrower or its Affiliates or the
securities of any of them, the ability of the Loan Parties to perform their
respective obligations under the Loan Documents or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign its
rights under this Agreement to an Purchasing Borrower Party pursuant to Section
9.04(k) notwithstanding its lack of knowledge of the Excluded Information and
(4) such Lender waives and releases any claims it may have against the
Administrative Agent, the

-5-

--------------------------------------------------------------------------------




Borrower and its Affiliates (including the Purchasing Borrower Party) with
respect to the nondisclosure of the Excluded Information to such Lender.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the preamble.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.23(b).
“Borrowing” shall mean (a) Loans of the same Facility, Class and Type made,
converted or continued on the same date and, in the case of Alternative Rate
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean any day other than a Saturday, Sunday or day that is a
legal holiday or day on which commercial banks in New York City are authorized
or required by law or other governmental action to close; provided, however,
that (a) when used in connection with an Alternative Rate Loan denominated in
Euros (including with respect to notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day which is not a TARGET Day, and
(b) when used in connection with any Alternative Rate Loan (including with
respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in the
London interbank market.
“Business of the Consolidated Group” shall mean the lines of business conducted
by the Consolidated Group on the Closing Date and any business activities
reasonably related or ancillary thereto, and reasonable extensions thereof.
“Calculation Date” shall mean (a) each date on which a Revolving Loan is
requested in Euros, (b) each date on which a Letter of Credit is issued with a
Stated Amount denominated in Euros, (c) if requested by the Administrative
Agent, the last Business Day of a calendar month, (d) if at any time the
Aggregate Revolving Exposure in Euros exceeds 75% of the Total Revolving
Commitments, the last Business Day of each week, (e) the effective date of any
continuation or conversion of any Borrowing in accordance with Section 2.10,
(f) the effective date of any increase in the aggregate Commitments of the
Lenders, and (g) if a Default or an Event of Default shall have occurred and be
continuing, such additional dates as the Administrative Agent or the Required
Lenders shall specify.

-6-

--------------------------------------------------------------------------------




“Calculation Period” shall mean the period of four consecutive fiscal quarters
last ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Section 5.04(a) and Section 5.04(b) is available.
“Capital Expenditures” shall mean, for any period, with respect to any person,
without duplication, (a) the additions to property, plant and equipment and
other capital expenditures of such person and its consolidated subsidiaries that
are (or should be) set forth in a consolidated statement of cash flows of such
person for such period prepared in accordance with GAAP, (b) customary annual
furniture, fixture and equipment expenditures by such person during such period
pursuant to management agreements or otherwise in accordance with customary
industry practice, and (c) Capital Lease Obligations incurred by such person and
its consolidated subsidiaries during such period; provided that the following
shall be excluded from, and shall not constitute, Capital Expenditures:
(i) expenditures that are required to be paid or reimbursed by any tenant,
licensee, concessionaire or other third party pursuant to a legally binding
arrangement to the extent that such expenditures are so paid or reimbursed
within 180 days of the making of such expenditures, (ii) expenditures that
constitute the consideration paid in respect of a Permitted Acquisition,
(iii) Management Contract Investments, (iv) expenditures to the extent made with
the Net Cash Proceeds of an Asset Sale or a Recovery Event to the extent such
Net Cash Proceeds are reinvested in accordance with the definition of Net Cash
Proceeds, and (v) the purchase price of equipment to the extent the
consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase, and (y) the Net Cash Proceeds
of a substantially concurrent sale of used or surplus equipment, in each case,
in the ordinary course of business.
“Capital Lease Obligations” shall mean, at any time, the amount of the liability
in respect of a Capitalized Lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) prepared in accordance with GAAP.
“Capitalized Leases” shall mean all leases that are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash” shall mean, at any time, cash of a person denominated in Dollars or any
foreign currency and credited to an account in the name of such person with a
reputable depositary institution and to which such person alone is beneficially
entitled and for so long as (a) such cash is repayable upon demand,
(b) repayment of such cash is not contingent on the prior discharge of any other
obligation of any other person or the satisfaction of any other condition,
(c) there are no Liens over such cash except for Liens created under the Loan
Documents and any customary Lien of the depositary institution permitted under
Section 6.02, and (d) such cash is immediately available to be applied in
repayment or prepayment of the Loans.
“Cash Collateralize” shall mean, in respect of any Obligation or any outstanding
Letter of Credit, to provide and pledge (as a first priority perfected security
interest) cash collateral in Dollars (or, in the case of an outstanding Letter
of Credit, in the Currency of the Stated Amount thereof), for the ratable
benefit of the Revolving Lenders, the Issuing Banks and the Agents, as
applicable,

-7-

--------------------------------------------------------------------------------




at a location (including an account) and pursuant to arrangements and
documentation in form and substance satisfactory to the Administrative Agent and
the applicable Issuing Bank and otherwise in accordance with Section 2.23(l)
(and the terms “Cash Collateralization” and “Cash Collateralized” shall have
meanings correlative thereto).
“Cash Management Bank” shall have the meaning specified in the definition of the
term “Cash Management Obligations.”
“Cash Management Obligations” shall mean the monetary obligations owed by
Holdings, the Borrower or any Subsidiary to any person that is a Lender, an
Agent, a Joint Book Running Manager, the Senior Co-Manager or any Affiliate of
any of the foregoing at the time such arrangements were entered into (solely in
such capacity and with respect to such obligations, a “Cash Management Bank”) in
respect of any overdraft and related liabilities arising from treasury,
depository, credit card, debit card, purchase card and cash management services
or any automated clearing house transfers of funds, in each case, to the extent
designated by the Borrower and such person as “Cash Management Obligations” in
writing to the Administrative Agent; provided that no person shall constitute a
“Cash Management Bank” if at the time the relevant arrangements were entered
into such person was a Defaulting Lender or an Affiliate of a Defaulting Lender
and the monetary obligations owed pursuant to such arrangements shall not
constitute a “Cash Management Obligations”.
A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than the Controlling Subsidiary, shall
(x) own, directly or indirectly, beneficially or of record, Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in Holdings or (y) occupy or control
a majority of the seats (other than vacant seats) on the board of directors of
Holdings, (b) any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the date hereof), other than
Holdings or any Subsidiary, shall (x) own, directly or indirectly, beneficially
or of record, Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Controlling Subsidiary or (y) occupy or control a majority of the seats
(other than vacant seats) on the board of directors of the Controlling
Subsidiary, or (c) Holdings shall at any time fail to directly or indirectly
own, beneficially and of record, 100% of each class of issued and outstanding
Equity Interests in the Borrower free and clear of all Liens (other than Liens
created pursuant to the Security Documents and Permitted Equity Collateral
Liens).
“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (as amended) and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y)

-8-

--------------------------------------------------------------------------------




all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Charges” shall have the meaning assigned to such term in Section 9.09.
“Charleston Center” shall mean Charleston Center LLC, a Delaware limited
liability company.
“Charleston Place” shall mean, collectively, Charleston Place Holdings, Inc., a
Delaware corporation, Charleston Center and their respective subsidiaries.
“CHP” shall mean Companhia Hoteils Palace SA, a company incorporated in Brazil.
“Class”, when used in reference to (a) any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Dollar Term Loans, Euro Term Loans or Swingline Loans, (b) any Commitment, shall
refer to whether such Commitment is a Revolving Commitment, a Dollar Term
Commitment, a Euro Term Commitment or the Swingline Commitment and (c) any
Lender, shall refer to whether such Lender has a Loan or Commitment with respect
to a particular Class of Loans or Commitments.
“Closing Date” shall mean March 21, 2014.
“COF Rate” shall mean, with respect to any applicable Loan or other advance of
any affected Lender or Lenders, a rate per annum equal to the sum of (i) the
rate selected by the majority of the affected Lenders and confirmed by the
Administrative Agent to be such affected Lenders’ cost of funds (from such
sources as may be reasonably selected out of those sources available to them)
for such Loan or advance plus (ii) the Applicable Rate.
“COF Rate Loan” shall mean any Loan bearing interest at the COF Rate.
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
“Collateral Agent” shall have the meaning assigned to such term in the preamble.
“Commitment” shall mean, with respect to any Lender and any Facility, such
Lender’s Revolving Commitment, Term Loan Commitment and/or Swingline Commitment.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in
Section 9.23(a).

-9-

--------------------------------------------------------------------------------




“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum in respect of Holdings and the Borrower dated March 2014, including
all of Holdings’ public filings with the SEC which are incorporated by reference
therein or herein.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Consolidated Group for any period, the total amount of depreciation and
amortization expense, including the amortization of deferred financing fees or
costs, fixed assets, capitalized expenditures, customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of lease assets or liabilities,
of the Consolidated Group for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period,
(a)    increased (without duplication) by the following:
(i)    provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period
deducted, including any penalties and interest relating to any tax examinations
(and not added back) in computing Consolidated Net Income; plus
(ii)    Consolidated Interest Expense for such period (including (x) net losses,
expenses or any obligations under any Hedging Agreements or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk and (y) bank fees and (z) costs of surety bonds in connection
with financing activities, plus amounts excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (2), (3) and (4) in clause
(a) thereof, to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income); plus
(iii)    Consolidated Depreciation and Amortization Expense for such period to
the extent the same were deducted (and not added back) in computing Consolidated
Net Income; plus
(iv)    transaction fees, costs and expenses incurred by the Consolidated Group
in connection with the consummation of any transaction (or any transaction
proposed but not consummated) permitted under the Loan Documents, including
equity issuances, investments, acquisitions, dispositions, recapitalizations,
mergers, option buyouts and the incurrence, modification or repayment of
Indebtedness permitted to be incurred under the Facilities (including any
Permitted Refinancing Indebtedness in respect thereof) or any amendments,
waivers or other modifications under the agreements relating to such
indebtedness or similar transactions, and without duplication of any of the
foregoing, non-operating or non-recurring professional fees, costs and expenses
for such period; plus

-10-

--------------------------------------------------------------------------------




(v)    (x) business optimization expenses (including expenses related to
consolidation initiatives), relocation and integration expenses, costs, charges,
expenses, accruals and reserves related to cost savings initiatives, strategic
initiatives and initiatives aimed at profitability improvements, and other
restructuring costs, charges, expenses, accruals and reserves (which, for the
avoidance of doubt, shall include the effect of exiting lines of business,
operating expense reductions, personnel relocation, restructuring, redundancy,
severance, termination, settlement and judgment, one-time compensation charges,
modifications to pension and post-retirement employee benefit plans, the amount
of any signing, retention and completion bonuses, new systems design and
implementation costs, software development costs and curtailment and project
startup costs), in each case of the Consolidated Group and (y) the amount of net
cost savings and synergies projected by the Borrower in good faith to be
realized by the Consolidated Group as a result of specified actions taken or
expected to be taken (which cost savings or synergies shall be subject only to
certification by management of the Borrower and shall be calculated on a Pro
Forma Basis as though such cost savings or synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such amount; provided that (A) such cost savings or synergies
are reasonably identifiable and factually supportable and (B) such actions have
been taken or are expected to be taken within twelve months after the date of
determination; provided that the aggregate amount added back pursuant to this
clause (v) in any four-fiscal quarter period shall not exceed 15.0% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
increase pursuant to this clause (v)); plus
(vi)    any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any non-cash
compensation expense, any impairment charges or the impact of purchase
accounting (excluding any such non-cash charge, write-down or item to the extent
it represents an accrual or reserve for a cash expenditure for a future period)
or other items classified by the Borrower as special items less other non-cash
items of income increasing Consolidated Net Income (excluding any such non-cash
item of income to the extent it represents a receipt of cash in any future
period); plus
(vii)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary; plus
(viii)    payments by Holdings or any Subsidiary to employees or officers in
connection with Restricted Payments, to the extent not in lieu of the ordinary
salary of any such employee or officer; plus
(ix)    with respect to any Other Equity Investment of Holdings or any
Subsidiary, an amount equal to the proportion of those items described in
clauses (i) through (iii) above relating to such Other Equity Investment
corresponding to the Consolidated Group’s proportionate share of such Other
Equity Investment’s Consolidated Net Income (determined as if such Other Equity
Investment were a Subsidiary); plus

-11-

--------------------------------------------------------------------------------




(x)    the amount of (a) any pre-opening expenses attributable to a new hotel,
restaurant, train or boat operation intended to be used in the Business of the
Consolidated Group, (b) any loss attributable to a new hotel, restaurant, train
or boat operation actually used in the Business of the Consolidated Group until
the date that is 24 months after the date of opening for operations; provided
that (A) such losses are reasonably identifiable and certified by a Responsible
Officer of the Borrower, (B) losses attributable to such asset after 24 months
from the date of opening for operations shall not be included in this clause (x)
and (C) no amounts shall be added pursuant to this clause (x) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (viii) above with respect to such period and (c) re-opening
costs, temporary closure (other than scheduled annual closures) expenses and
related non-recurring expenses in connection with any temporary closure (other
than scheduled annual closures) of any hotel, restaurant, train or boat
operation actually used in the Business of the Consolidated Group, in each case
of the Consolidated Group; plus
(xi)    realized and unrealized foreign exchange losses of the Consolidated
Group resulting from the impact of foreign currency changes on the valuation of
assets and liabilities on the balance sheet and losses from re-translation of
short-term intercompany financings; plus
(xii)    net realized losses of the Consolidated Group from Hedging Agreements
or embedded derivatives that require similar accounting treatment and the
application of Accounting Standard Codification Topic 815 and related
pronouncements; plus
(xiii)    proceeds of business interruption insurance (to the extent actually
received by the Consolidated Group);
(b)    decreased (without duplication) by the following:
(i)    non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or cash reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus
(ii)    realized and unrealized foreign exchange income or gains of the
Consolidated Group resulting from the impact of foreign currency changes on the
valuation of assets and liabilities on the balance sheet and income or gains
from re-translation of short-term intercompany financings; plus
(iii)    any net realized income or gains of the Consolidated Group from any
obligations under any Hedging Agreements or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

-12-

--------------------------------------------------------------------------------




(c)    increased or decreased (without duplication) by, as applicable, any
adjustments to Consolidated Net Income resulting from the application of
Accounting Standards Codification Topic 460 or any comparable regulation; and
(d)    increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by any member of the Consolidated Group during such period
(but not the Acquired EBITDA of any related Person, property, business or asset
to the extent not so acquired) pursuant to a transaction permitted hereunder, to
the extent not subsequently sold, transferred or otherwise disposed of by such
member of the Consolidated Group during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Subsidiary during such period (each, a “Converted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition) and (B) an adjustment in respect of each
Acquired Entity or Business acquired by any member of the Consolidated Group
during such period equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Administrative Agent. For
purposes of determining the Total Net Leverage Ratio and the Senior Secured Net
Leverage Ratio, there shall be excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by any member of the
Consolidated Group during such period (each such Person, property, business or
asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”), based on the
actual Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition). Notwithstanding the foregoing, but subject
to any adjustment set forth above with respect to any transactions occurring
after the Closing Date, Consolidated EBITDA shall be U.S.$46,012,000,
U.S.$55,194,000 and U.S.$26,450,000 for the fiscal quarters ended June 30, 2013,
September 30, 2013 and December 31, 2013, respectively.
“Consolidated Group” shall mean, collectively, Holdings, the Borrower and the
Subsidiaries; provided that for all purposes of this Agreement, the Consolidated
Group shall include Charleston Place so long as any Subsidiary holds (a) 50% or
more of the aggregate amount of Indebtedness then outstanding under or in
respect of the Original Member Loans, the Holdings Note and the Convertible Note
(each, as defined in the operating agreement of Charleston Center as of the
Closing Date) and (b) 19.9% or more of the total outstanding Equity Interests in
Charleston Center.
“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of (a) consolidated interest expense of the Consolidated Group for such
period, to the extent such

-13-

--------------------------------------------------------------------------------




expense was deducted (and not added back) in computing Consolidated Net Income
(including (i) amortization of original issue discount or premium resulting from
the issuance of Indebtedness at less than par, (ii) all commissions, discounts
and other fees and charges owed with respect to letters of credit or bankers
acceptances, (iii) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark-to-market valuation of
any obligations under any Hedging Agreements or other derivative instruments
pursuant to GAAP), (iv) the interest component of Capital Lease Obligations and
(v) net payments, if any, pursuant to interest rate obligations under any
Hedging Agreements with respect to Indebtedness, and excluding (1) accretion or
accrual of discounted liabilities other than Indebtedness, (2) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting in connection with any acquisition, (3)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (4) any expensing of bridge, commitment and other financing fees
and (5) interest with respect to Indebtedness of the Consolidated Group
appearing on the balance sheet of such Person solely by reason of “push-down”
accounting under GAAP), plus (b) consolidated capitalized interest of the
Consolidated Group for such period, whether paid or accrued, less (c) interest
income of the Consolidated Group for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. Consolidated Interest Expense shall be computed on a Pro Forma Basis.
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP, minus to the extent included in calculating such net
income:
(a) any net income of any Person if such Person is not a Subsidiary (“Other
Equity Investment”), except that the Borrower’s equity in the net income of any
such Person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of Cash or Permitted Investments actually distributed
or, so long as such Person is not a joint venture with outstanding third party
indebtedness for borrowed money or an Unrestricted Subsidiary, that (as
reasonably determined by a Responsible Officer) could have been distributed by
such Person during such period to a member of the Consolidated Group as a
dividend or other distribution or return on investment (subject, in the case of
a dividend or other distribution or return on investment to a Subsidiary, to the
limitations contained in clause (b) below);
(b)    solely for the purpose of determining the Available Amount, the net
income (loss) of any Subsidiary (other than any Guarantor) if such Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Subsidiary’s
Constituent Documents or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Subsidiary or its
equityholders (other than (x) restrictions that have been waived or otherwise
released and (y) restrictions pursuant to the Loan Documents), except that the
Borrower’s equity in the net income of any such Subsidiary for such period will
be included in such Consolidated Net Income up to the aggregate amount of Cash
or

-14-

--------------------------------------------------------------------------------




Permitted Investments actually distributed or that could have been distributed
by such Subsidiary during such period to the Borrower or another Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Subsidiary, to the limitation contained in this clause);
(c)    any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;
(d)    any net gain (or loss) realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) which is not sold
or otherwise disposed of in the ordinary course of business (as determined in
good faith by a Responsible Officer or the board of directors of Holdings);
(e)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including relating to the Transaction expenses), or any
charges, expenses or reserves in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;
(f)    the cumulative effect of a change in accounting principles;
(g)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;
(h)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;
(i)    any unrealized gains or losses in respect of any obligations under any
Hedging Agreements or any ineffectiveness recognized in earnings related to
hedge transactions or the fair value of changes therein recognized in earnings
for derivatives that do not qualify as hedge transactions, in each case, in
respect of any obligations under any Hedging Agreements;
(j)    any realized and unrealized foreign currency exchange gains or losses of
any Person relating to the translation of assets and liabilities denominated in
foreign currencies;
(k)    any unrealized foreign currency exchange or transaction gains or losses
in respect of Indebtedness or other obligations of a member of the Consolidated
Group owing to another member of the Consolidated Group;
(l)    any purchase accounting effects including, but not limited to,
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to any member of the Consolidated Group), as a result of
any consummated acquisition, or the amortization or write-off of any amounts
thereof (including any write-off of in process research and development);

-15-

--------------------------------------------------------------------------------




(m)    any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;
(n)    any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Hedging Agreements or
other derivative instruments;
(o)    accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;
(p)    any net unrealized gains and losses resulting from Hedging Agreements or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and
(q)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item.
In addition, to the extent not already included in the Consolidated Net Income,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include (i) any expenses and charges of the Consolidated Group that
are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder and (ii) to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is (A)
not denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within such 365 days),
expenses of the Consolidated Group with respect to liability or casualty events
or business interruption. Consolidated Net Income shall be computed on a Pro
Forma Basis.
“Consolidated Total Assets” shall mean, as of any date, the total amount of all
assets of the Consolidated Group, determined on a consolidated basis in
accordance with GAAP as of such date, as expressly stated on the most recent
balance sheet of the Consolidated Group delivered to the Administrative Agent
and the Lenders.
“Consolidated Working Capital” shall mean, with respect to the Consolidated
Group at any date of determination, Current Assets at such date of determination
minus Current Liabilities at such date of determination.
“Constituent Documents” shall mean, with respect to any person, (a) certificate,
memorandum or articles of incorporation, association, constitution or formation
(or the equivalent organizational documents) of such person, (b) the by-laws,
articles of association or operating agreement (or the equivalent governing
documents) of such person, and (c) any document setting forth the manner of
election or duties of the directors or managing members of such person (if any)
and the designation, amount or relative rights, limitations and preferences of
any class or series of such person’s equity.

-16-

--------------------------------------------------------------------------------




“Continuation/Conversion Notice” shall mean a notice to the Administrative Agent
in the form of Exhibit F or such other form as shall be approved in writing by
the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the UK Pension
Regulator under section 38 or 47 of the UK Pensions Act.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
term “Controlled” shall have meaning correlative thereto.
“Controlling Subsidiary” shall mean Orient-Express Holdings I Ltd., a company
incorporated in the Islands of Bermuda and, as of the Closing Date, a wholly
owned subsidiary of Holdings.
“Converted Subsidiary” shall have the meaning specified in the definition of
“Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” shall have the meaning specified in the
definition of “Consolidated EBITDA.”
“Covered Jurisdictions” shall mean the United States, England and Wales,
Bermuda, Hong Kong, Singapore, Luxembourg, Russia, Cyprus, Italy and such
additional jurisdictions as may be reasonably agreed in writing by the Borrower
and the Administrative Agent from time to time.
“Credit Agreement Refinancing Indebtedness” shall mean any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance the Revolving Loans, the
Revolving Commitments and/or the Term Loans in whole or part (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such exchanging, extending, renewing, replacing or refinancing
Indebtedness is in an original aggregate principal amount not greater than the
principal amount of the Refinanced Debt (plus the amount of unpaid accrued or
capitalized interest and premiums thereon (including tender premiums),
underwriting discounts, defeasance costs, fees, commissions and expenses),
(ii) no such Indebtedness that is in the form of term loans shall require any
prepayment thereof prior to the repayment in full of (or, if junior in right of
payment or as to security, other than on a junior basis with respect to) the
Term Loans unless, solely in the case of any such Indebtedness that is in the
form of term loans and constitutes either Term Loans, Permitted Pari Passu
Secured Refinancing Debt or Other Terms Loans that are pari passu in right of
payment and security with the Term Loans, accompanied by at least a ratable
payment of the Term Loans (it being understood that any such Indebtedness that
is in the form of term loans and constitutes either Term Loans, Permitted Pari
Passu Secured Refinancing Debt or Other Terms Loans that are pari passu in right
of payment and security with the Term Loans may participate on a pro rata basis
or on less than a pro rata basis (but not greater than pro rata basis) in any
mandatory prepayments of Term Loans hereunder to the

-17-

--------------------------------------------------------------------------------




extent provided in Section 2.13), (iii) the Weighted Average Life to Maturity of
such Indebtedness is not less than the Weighted Average Life to Maturity of the
Loans in the Class being prepaid (or, if the Refinanced Debt is Credit Agreement
Refinancing Indebtedness, the Loans in the Class that was prepaid with such
Refinanced Debt), (iv) the terms and conditions of such Indebtedness (other than
(A) as provided in clause (ii), (B) interest rate, fees, funding discounts and
other pricing terms, redemption, prepayment or other premiums, optional
prepayment terms and redemption terms (subject to clause (ii)) and (C) covenants
or other provisions applicable only to periods after the then Latest Maturity
Date at the time of incurrence of such Indebtedness) are not materially more
favorable to the lenders or holders providing such Indebtedness, than those set
forth in the Loan Documents are to the Lenders holding such Refinanced Debt;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent prior to the incurrence of such Indebtedness, together with
copies of substantially final drafts of the definitive credit documentation
relating to such Indebtedness (it being understood that the Borrower shall have
no obligation to deliver such drafts if it is bound by a confidentiality
obligation with respect thereto, in which case a reasonably detailed description
of the material terms and conditions of such Indebtedness shall be provided in
lieu thereof), stating that the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
absent any obvious indication to the contrary; and provided, further, that the
Borrower and the Administrative Agent shall be permitted to amend the terms of
this Agreement and the other Loan Documents to provide for such terms more
favorable to the Lenders as may be necessary in order to satisfy the condition
set forth in the immediately preceding proviso, without the requirement for the
consent of any Lender or any other person (a “Credit Agreement Refinancing
Indebtedness Amendment”), (v) such Indebtedness is not secured by any assets or
property that does not constitute Collateral (subject to customary exceptions
for cash collateral in favor of an agent, letter of credit issuer or similar
“fronting” lender), (vi) such Indebtedness is not guaranteed by any Subsidiary
of Holdings other than the Loan Parties, (vii) if such Indebtedness is
subordinated in right of payment to the Obligations, such Indebtedness shall
contain customary subordination terms, or be subject to a customary
subordination agreement, in form and substance reasonably satisfactory to the
Administrative Agent, (viii) if reasonably requested by the Administrative
Agent, the Borrower shall deliver promptly to the Administrative Agent complete
copies of all material Loan Documents (or any equivalent term or concept)
executed and/or delivered in connection with such Indebtedness and (ix) such
Refinanced Debt shall be repaid (in the case of Refinanced Debt consisting of
Loans), defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, in each case with the
proceeds of such Indebtedness on the date of incurrence thereof.
“Credit Agreement Refinancing Indebtedness Amendment” shall have the meaning
assigned to such term in the definition of “Credit Agreement Refinancing
Indebtedness”.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).
“Cure Period” shall have the meaning assigned to such term in Section 7.03(a).
“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

-18-

--------------------------------------------------------------------------------




“Currency”, when used in respect of any Loan or Borrowing, shall refer to
whether such Loan or Borrowing is made in Dollars or Euros.
“Current Assets” shall mean, with respect to the Consolidated Group at any date
of determination, the sum of (a) all amounts (other than cash, Permitted
Investments or other cash equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Consolidated Group on such date and (b)
long-term accounts receivable.
“Current Liabilities” shall mean, with respect to the Consolidated Group at any
date of determination, the sum of (a) all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Consolidated Group on such date
and (b) long-term deferred revenue, but excluding, without duplication, (i) the
current portion of any long-term Indebtedness, (ii) all Indebtedness consisting
of Revolving Loans, Swingline Loans and L/C Obligations to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income taxes, (v) the current portion of any
Capital Lease Obligations, (vi) deferred revenue arising from cash receipts that
are earmarked for specific projects, (vii) the current portion of deferred
acquisition costs, (viii) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs) and (ix) current mark-to-market expense in connection
with swap contracts or embedded derivative transactions.
“Debtor Relief Laws” shall mean all Bankruptcy Laws and other liquidation,
conservatorship, bankruptcy, faillissement, assignment for the benefit of
creditors, suspension of payments, concurso mercantil, moratorium, surseance van
betaling, dissolution, ontbinding, administration, fallimento, concordato
preventivo, liquidazione coatta amministrativa, amministrazione straordinaria o
ristrutturazione industriale delle grandi imprese in stato d'insolvenza,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws from time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean any event or condition, which constitutes an Event of
Default or which upon notice, lapse of time or both pursuant to Article VII
would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, subject to Section 2.26(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the
applicable Issuing Bank in respect of a Letter of Credit or to the Swingline
Lender (or the Administrative Agent for the account of the Swingline Lender) in
respect of a Swingline Loan, or make any other payment due hereunder (each, a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower, the Swingline
Lender or any Issuing Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that one or more conditions

-19-

--------------------------------------------------------------------------------




precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), (iv) any Lender with respect to which the Parent Company thereof
becomes the subject of a proceeding under any Debtor Relief Law, or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company, provided that in
each case, neither the reallocation of funding obligations provided for in
Section 2.26(b) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non‑Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.26(f)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Banks and
the Lenders (including, for avoidance of doubt, the Swingline Lender).
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or any Subsidiary in connection with an Asset
Sale pursuant to Section 6.05(b)(i) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of Holdings
setting forth the basis of such valuation and delivered to the Administrative
Agent no later than promptly following the consummation of the relevant Asset
Sale; provided that the amount of such Designated Non-Cash Consideration will be
reduced by the Fair Market Value of the portion of such Designated Non-Cash
Consideration converted to Cash within 180 days following the consummation of
the applicable Asset Sale.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined as if each reference to the Consolidated
Group in the definition of Consolidated EBITDA and in any defined terms used in
such definition were instead references to such Sold Entity or Business or such
Converted Unrestricted Subsidiary, as the case may be), all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.
“Disposition” or “Dispose” shall mean the sale, sale and leaseback, assignment,
conveyance, transfer, issuance, lease or other disposition (including by way of
merger, amalgamation, casualty, condemnation, expropriation or otherwise) of any
property by any person.
“Disqualified Institutions” shall mean those persons specifically identified in
writing by Holdings to the Joint Book Running Managers prior to the Closing Date
and appearing on the list of such persons made available to the Lenders (which
may include the posting thereof to the Platform).

-20-

--------------------------------------------------------------------------------




“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which they are convertible or for which they are
redeemable or exchangeable), or upon the happening of any event or condition
(a) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale shall be
subject to the prior occurrence of the Termination Date), (b) are redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provide for the scheduled payments of
dividends in cash or (d) either mandatorily or at the option of the holders
thereof, are or become convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is 91 days after the earlier of (i) the Latest Maturity
Date and (ii) the Termination Date; provided, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, that if such Equity Interests are issued to any employee or to any plan
for the benefit of employees of Holdings or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by Holdings or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability; provided
further, that any class of Equity Interests of such person that by its terms
authorizes such person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in Euros, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.04 using the
applicable Exchange Rate with respect to such Currency at the time in effect
under the provisions of such Section 1.04.
“Dollar Term Commitment” shall mean, with respect to any Lender, the commitment
of such Lender to make Dollar Term Loans to the Borrower on the Closing Date as
set forth on Schedule 2.01, as the same may be (a) terminated pursuant to
Section 2.09 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Acceptance. The
(x) aggregate amount of the Dollar Term Commitments on the Closing Date is
U.S.$345,000,000 and (y) amount of each Lender’s Dollar Term Commitment as of
the Closing Date is set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Dollar Term
Commitment, as the case may be.
“Dollar Term Lender” shall mean, at any time, any Lender that has a Dollar Term
Loan or Dollar Term Commitment at such time.
“Dollar Term Loan” shall mean a Loan made pursuant to Section 2.01(a)(i).
“Dollars”, “U.S.$” or “$” shall mean lawful money of the United States.

-21-

--------------------------------------------------------------------------------




“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 9.04(k) to allow the Purchasing Borrower Parties to prepay Term Loans at
a discount to par value and on a non-pro rata basis, in each case, in accordance
with the applicable Dutch Auction Procedures.
“Dutch Auction Procedures” shall mean, with respect to a purchase or prepayment
of Term Loans by the Purchasing Borrower Parties pursuant to Section 9.04(k),
Dutch auction procedures as reasonably agreed upon by the Borrower and the
Administrative Agent.
“ECF Prepayment Deadline” shall have the meaning assigned to such term in
Section 2.13(d).
“Eligible Assignee” shall mean any Person other than a natural Person that is
(a) a Lender, an Affiliate of any Lender or a Approved Fund (any two or more
Approved Funds being treated as a single Eligible Assignee for all purposes
hereof), or (b) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D of
the Board) and which extends credit or buys loans in the ordinary course of
business; provided that “Eligible Assignee” shall not include any (x)
Disqualified Institution, (y) Defaulting Lender (or subsidiary thereof, or any
person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender) or (z) member of the Consolidated Group or any of their respective
Affiliates (except solely to the extent provided in (and in compliance with)
Section 9.04(k) with respect to Purchasing Borrower Parties).
“Eligible Bank” shall mean a commercial bank, a savings and loan institution or
a savings bank, in each ease, having a net worth in excess of U.S.$250,000,000.
“Eligible Equity Proceeds” shall mean the net cash proceeds from any permitted
issuance of Qualified Equity Interests by (or issuance of permitted debt
securities that have been converted into or exchanged for Qualified Equity
Interests of) Holdings to the extent such net cash proceeds shall have been
contributed to, and actually received by, the Borrower (or, if only a portion
thereof is so contributed and received, to the extent of such portion) and are
Not Otherwise Applied; provided that in no event shall any Specified Equity
Contribution (or any direct or indirect proceeds thereof) constitute Eligible
Equity Proceeds.
“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union, adopted on February 7, 1992 and generally cited as follows: 1992
O.J. (C191)1.
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislative measures to implement EMU.
“Environmental Laws” shall mean all applicable Federal, state, provincial, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), orders-in-council, and agreements with a Governmental Authority in each
case, relating to protection of the environment, natural resources, human or
worker health and safety or the presence of, Release of, threatened Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment,

-22-

--------------------------------------------------------------------------------




storage, transport, recycling or handling of, or the arrangement for such
activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” shall mean any Permit under any Environmental Law.
“Equity Interests” shall mean shares of capital stock or other share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity interests in any person, or any
obligations convertible into or exchangeable for, or giving any person a right,
option or warrant to acquire, such equity interests or such convertible or
exchangeable obligations.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived), (b) a
failure with respect to any Benefit Plan to satisfy the minimum funding standard
(as defined in Section 412 of the Tax Code or Section 302 of ERISA), whether or
not waived, the filing pursuant to Section 412(c) of the Tax Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan or the failure to make by its due date
a required installment under Section 430(j) of the Tax Code with respect to any
Benefit Plan, (c) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of any
Loan Party or any of its ERISA Affiliates from any Benefit Plan or Multiemployer
Plan, (d) the receipt by any Loan Party or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Benefit Plan or to appoint a trustee to administer any Benefit
Plan, (e) the restriction on adoption of any amendment to a Benefit Plan
pursuant to Section 436 of the Tax Code or Section 206(g) of ERISA, (f) the
receipt by any Loan Party or any of its ERISA Affiliates of any notice
concerning the imposition on it of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or (g) any event with respect to any
Foreign Plan which could reasonably be expected to result in liability to

-23-

--------------------------------------------------------------------------------




Holdings or any of the Subsidiaries similar to the liability that could arise
with respect to an event described in clauses (a) through (f) above.
“EU Regulation” shall have the meaning assigned to such term in Section 3.29.
“EURIBOR” shall mean, for any Interest Period, (a) the percentage rate per annum
of the offered quotation for deposits in Euros determined by the Banking
Federation of the European Union for a period equal or comparable to such
Interest Period which appears on the Reuters Monitor Money Rates Service Screen
EURIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for the
purposes of providing quotations of interest rates applicable to Euro deposits
in the European interbank market) at or about 11:00 a.m., Brussels time, two
TARGET Days (unless market practice differs in the European interbank market for
Euros, in which case, the number of days determined by the Administrative Agent
in accordance with market practice in the European interbank market (and if
quotations for that period could normally be given by leading banks in that
market for more than one day, the last of those days)) prior to the commencement
of such Interest Period, or (b) if the rate cannot be determined under
paragraph (a) above, the rate expressed as a percentage to be the arithmetic
mean (rounded upwards, if necessary, to the nearest four decimal places) as
supplied to the Administrative Agent at its request quoted by at least two
reference banks that are Lenders to leading banks as the rate at which each such
reference bank is offered deposits in Euros and for the required period in the
European interbank market at or about 11:00 a.m., Brussels time, two TARGET Days
prior to the commencement of such Interest Period.
“Euros” or “€” shall mean, the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
“Euro Term Commitment” shall mean, with respect to any Lender, the commitment of
such Lender to make Euro Term Loans to the Borrower on the Closing Date as set
forth on Schedule 2.01, as the same may be (a) terminated pursuant to
Section 2.09 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Acceptance. The
(x) aggregate amount of the Euro Term Commitments on the Closing Date is
€150,000,000 and (y) amount of each Lender’s Euro Term Commitment as of the
Closing Date is set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Euro Term Commitment, as
the case may be.
“Euro Term Lender” shall mean, at any time, any Lender that has a Euro Term Loan
or Euro Term Commitment at such time.
“Euro Term Loan” shall mean a Loan made pursuant to Section 2.01(a)(ii).
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to the Consolidated Group for any
Excess Cash Flow Period, an amount equal to the excess of:

-24-

--------------------------------------------------------------------------------




(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period;
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or dispositions by any member of
the Consolidated Group completed during such period or the application of
purchase accounting);
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
any member of the Consolidated Group during such period (other than Dispositions
in the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; and
(v)    cash receipts of the Consolidated Group in respect of Hedging Agreements
during such fiscal year to the extent not otherwise included in Consolidated Net
Income; over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and amounts paid in cash during the
relevant Excess Cash Flow Period on account of (A) items that were accounted for
as non-cash reductions of or exclusions from Consolidated Net Income in
determining Consolidated EBITDA in a prior Excess Cash Flow Period and (B)
reserves or accruals established in purchase accounting;
(ii)    without duplication of amounts deducted pursuant to clause (b)(x) below
in prior fiscal years, the amount of Capital Expenditures or investments made in
cash by the Consolidated Group during such period, except to the extent that
such Capital Expenditures or investments were financed with the proceeds of
incurrence or issuance of other Indebtedness of any member of the Consolidated
Group;
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Consolidated Group (including (A) the principal component of Capital Lease
Obligations and (B) the amount of repayments of Term Loans pursuant to Section
2.11(a) and any mandatory prepayment of Term Loans pursuant to Section 2.13(b)
to the extent required due to an Asset Sale that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of Term Loans, (Y) all prepayments under the
Revolving Facility and (Z) all prepayments in respect of any other revolving
credit facility (except, in the case of clauses (Y) and (Z), to the extent there
is an equivalent permanent reduction in commitments thereunder)) made during
such period, except to the extent financed with the proceeds of incurrence or
issuance of other Indebtedness of the Consolidated Group or to the extent the
amount of such principal

-25-

--------------------------------------------------------------------------------




payment reduces the amount of the prepayment of Term Loans required under
Section 2.13(d) for or during such period;
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Consolidated Group during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income;
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by any member of the
Consolidated Group completed during such period or the application of purchase
accounting);
(vi)    cash payments by any member of the Consolidated Group during such period
in respect of long-term liabilities of a member of the Consolidated Group other
than Indebtedness (including such Indebtedness specified in clause (b)(iii)
above);
(vii)    without duplication of amounts deducted pursuant to clause (b)(xi)
below in prior fiscal years, the amount of cash (x) Investments and acquisitions
made by the Consolidated Group in cash during such period pursuant to Section
6.04 (other than Sections 6.04(a), (c), (k), (l) (other than with respect to
Investments and acquisitions made pursuant to Section 6.04(l) utilizing the
portion of the Available Amount set forth in clause (a) of the definition of
“Available Amount”) or (m)) except to the extent that such Investments and
acquisitions were financed with the proceeds of incurrence or issuance of
Indebtedness of a member of the Consolidated Group (other than through
borrowings under any revolving facility (including the Revolving Facility)) and
(y) Investments and acquisitions committed to be made by the Consolidated Group
but are not made during such period; provided that in the case of this clause
(y), (A) such amounts are reasonably expected by the Borrower to be paid in cash
in the twelve month period following the end of such period and (B) any amount
so deducted shall not be deducted again in a subsequent period;
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 6.06 (other than clauses (i) (solely as to amounts paid to Holdings or a
Subsidiary, (ii), (iii) or (iv) of the proviso to Section 6.06(a)) except to the
extent that such Restricted Payments were financed with the proceeds of
incurrence or issuance of Indebtedness of a member of the Consolidated Group;
(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by any member of the Consolidated Group during such period
that are required to be made in connection with any prepayment of Indebtedness
except to the extent that such amounts were financed with the proceeds of
incurrence or issuance of Indebtedness of any member of the Consolidated Group;
(x)    the aggregate amount of expenditures actually made by any member of the
Consolidated Group in cash during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period and were not financed with the proceeds of incurrence or
issuance of Indebtedness of any member of the Consolidated Group;

-26-

--------------------------------------------------------------------------------




(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by a member of
the Consolidated Group pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or Investments to be consummated or
made during the period of four consecutive fiscal quarters of the Consolidated
Group following the end of such period except to the extent intended to be
financed with the proceeds of other Indebtedness of a member of the Consolidated
Group; provided that to the extent the aggregate amount utilized to finance such
Permitted Acquisitions, Capital Expenditures or investments during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall, less the amount financed with the proceeds of
incurrence or issuance of Indebtedness of a member of the Consolidated Group,
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters;
(xii)    the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) by the Consolidated Group
(a) in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period and (b) that will be paid
by the Consolidated Group within six months after the close of such period,
including any foreign taxes applicable to the repatriation of any funds to
Holdings or the Borrower; provided that with respect to any such amounts to be
paid after the close of such period, (i) any amount so deducted shall not be
deducted again in a subsequent period and (ii) appropriate reserves shall have
been established in accordance with GAAP;
(xiii)    cash expenditures of the Consolidated Group in respect of Hedging
Agreements during such fiscal year to the extent not deducted in arriving at
such Consolidated Net Income; and
(xiv)    proceeds of business interruption insurance (to the extent actually
received by the Consolidated Group).
“Excess Cash Flow Period” shall mean each fiscal year of Holdings, commencing
with the fiscal year of Holdings ending on December 31, 2015.
“Exchange Rate” shall mean, on any date of determination, with respect to Euros
or any other currency other than Dollars, the rate at which such currency may be
exchanged into Dollars, which shall be the “Noon Foreign Exchange Rate” on such
day, or the immediately prior day if reasonably agreed to by the Administrative
Agent, for Euros or any other applicable currency as determined by OANDA
Corporation and made available on its public website at
http://www.oanda.com/convert/fxhistory (or any successor or replacement
website). In the event that such rate is not publicly available from OANDA
Corporation, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying or publication of general circulation
which publishes exchange rates as may be agreed upon by the Administrative Agent
and the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the person
serving as the Administrative Agent in the market where its foreign currency
exchange operations in respect of Euros or other applicable

-27-

--------------------------------------------------------------------------------




currencies are then being conducted, at or about 10:00 a.m. (local time) on such
date for the purchase of Dollars for delivery two Business Days later; provided
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
“Excluded Actions” shall mean a restriction on (a) the Agents perfecting the
Collateral Agent’s security interests in the Collateral by any means other than
(i) filings, recordations, annotations, notices, acceptances of relevant third
parties and similar actions pursuant to or in accordance with any Personal
Property Security Laws or any other Requirement of Law applicable in any
relevant U.S. state or any other Covered Jurisdiction (or any sub-jurisdiction
or territory thereof), (ii) filings, recordations and similar actions pursuant
to or in accordance with law applicable in the United States or any other
Covered Jurisdictions (or any sub-jurisdiction thereof) with respect to
Intellectual Property or (iii) delivery to the applicable Agent of possessory
Collateral (including intercompany notes, stock certificates and other
instruments) to the extent necessary or reasonably desirable for the perfection
or priority of a security interest in such Collateral under any Requirements of
Law of the applicable Covered Jurisdiction, (b) the Loan Parties being required
by the Loan Documents to enter into any deposit account control agreement (other
than to the extent any Loan Document requires the Cash Collateralization of
Letters of Credit), securities account control agreement or other control
agreement with respect to any deposit account, securities account or other asset
a security interest in which can only be perfected through a control agreement
with third parties (but excluding, for the avoidance of doubt, any such or
similar agreements (x) in any Covered Jurisdiction where under the applicable
Requirements of Law such agreement is necessary to create a security interest in
any such account of a Loan Party located in such Covered Jurisdiction and (y)
consented to by Holdings), (c) the Agents and/or the Loan Parties taking any
action under the laws of any jurisdiction with respect to any assets physically
located in (or, with respect to Intellectual Property, registered in) such
jurisdiction in order to create or perfect a Lien on such assets under such laws
(including any requirement that the Loan Parties enter into Security Documents),
except for laws applicable in any relevant U.S. state or any other Covered
Jurisdiction, and (d) the Loan Parties being required to enter into landlord
waivers, estoppels, collateral access letters or other agreements with third
parties.
“Excluded Asset Sales” shall mean the sale or other Disposition of the assets
set forth in writing delivered to the Administrative Agent prior to the Closing
Date.
“Excluded Assets” shall mean: (a) any fee-owned real property and any leasehold
interest; (b) motor vehicles, airplanes and other assets subject to certificates
of title or ownership except to the extent that the filing of Financing
Statements is sufficient for perfection of security interests therein; (c)
letter of credit rights and Commercial Tort Claims (as defined in the UCC), in
each case having an individual value (or, in the case of such Commercial Tort
Claims, aggregate amount of damages or other recoveries sought) of less than
U.S.$5,000,000; (d) any governmental license or state or local franchises,
charters and authorizations to the extent a security interest therein is
prohibited or restricted by applicable law, rule or regulation; (e) Margin
Stock; (f) assets the pledge of which is prohibited or restricted by applicable
law, rule or regulation (with no requirement to obtain the consent of any
Governmental Authority); (g) any lease, license, permit or agreement or

-28-

--------------------------------------------------------------------------------




any property subject to a purchase money security interest or other similar
arrangement if, to the extent and for so long as, a grant of a security interest
therein to secure the Obligations would violate or invalidate such lease,
license, permit or security interest or create a right of termination in favor
of any other party thereto or otherwise require consent thereunder (but only to
the extent any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, any Personal Property Security Laws or any other
Requirement of Law); (h) any asset with respect to which Holdings and the
Administrative Agent shall have reasonably agreed in writing that the grant of a
Lien thereon to secure the Obligations would result in material adverse tax
consequences; (i) any intent-to-use trademark applications filed in the United
States Patent and Trademark Office, pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. Section 1051, prior to the accepted filing of a “Statement of Use” and
issuance of a “Certificate of Registration” pursuant to Section 1(d) of the
Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby such
intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable U.S. Federal law; (j)
Excluded Equity; (k) interests in JV Entities which cannot be pledged without
the consent of third parties; (l) any property subject to a purchase money
arrangement; and (m) other assets to the extent the difficulty, time and/or
expense of obtaining a security interest therein is excessive in relation to the
benefit to the Secured Parties afforded thereby as reasonably agreed by the
Borrower and the Administrative Agent in writing.
“Excluded Equity” shall mean, collectively, the Equity Interests in any Excluded
Subsidiary.
“Excluded Information” shall have the meaning assigned to such term in the
definition of “Big Boy Letter”.
“Excluded Proceeds” shall mean any proceeds of any Asset Sale, Recovery Event or
issuance or other incurrence of Indebtedness, in each case of any Subsidiary
(other than the Borrower), the application of which to prepay the Term Loans in
accordance with Section 2.13(e), would, in the good faith determination of
Holdings and the Borrower and as consented to in writing by the Administrative
Agent (not to be unreasonably withheld or delayed), (a) be prohibited by (i) any
Requirements of Law (other than the Constituent Documents of such Subsidiary)
applicable to such Subsidiary in its jurisdiction of organization or (ii) any
material restrictions in such Subsidiary’s material Constituent Documents solely
as a result of minority ownership of such Subsidiary by a person other than any
other Subsidiary or Holdings, or (b) result in adverse tax consequences
(including the imposition of material withholding taxes) that shall have been
reasonably determined by Holdings in good faith to be material to the
Consolidated Group as a result of distributing to the Borrower the cash
necessary for the Borrower to make such prepayment; provided that the
Consolidated Group shall use all commercially reasonable efforts to overcome,
reduce and eliminate any such prohibitions, restrictions or tax consequences, as
applicable, and use the other cash resources of the Consolidated Group (subject
to the considerations hereinabove) to timely make the relevant prepayment under
Section 2.13(b) or Section 2.13(c), as applicable, that would be required if
such proceeds were not Excluded Proceeds; provided, further that if at any time
such prohibitions or restrictions are removed or reduced or otherwise cease to
apply, the relevant Net Cash Proceeds (net of any costs, expenses or taxes
incurred by Holdings or any Subsidiary and

-29-

--------------------------------------------------------------------------------




arising exclusively as a result of compliance with the immediately preceding
proviso) shall immediately cease to be “Excluded Proceeds” and shall be applied
to prepay the Term Loans promptly (or, if any Alternative Rate Term Loans would
be the subject of such prepayment, at the end of the then current Interest
Period applicable to such Alternative Rate Term Loans) in accordance with
Section 2.13(e); it being understood that any such Excluded Proceeds may be
retained by such Subsidiary so long as not required to be prepaid in accordance
with the foregoing provisions of this definition or Section 2.13.
“Excluded Subsidiary” shall mean, at any time, (a) any Unrestricted Subsidiary,
(b) any captive insurance company, (c) any not-for-profit subsidiary, (d) any
special purpose entity, (e) any other subsidiary of Holdings (i) to the extent
it is prohibited from giving the Guaranty by any contractual obligation existing
on (1) the Closing Date, (2) if later, the date on which it becomes a Subsidiary
or (3) if later, the date on which such subsidiary ceases to be an Immaterial
Subsidiary, (ii) that is prohibited by applicable law (including any “corporate
benefit” laws and any requirement to obtain governmental or regulatory consent,
approval, license or authorization unless such consent, approval, license or
authorization has been obtained) from giving the Guaranty or (iii) as to which
Holdings shall have determined, with the written consent of the Administrative
Agent (not to be unreasonably withheld or delayed), that the giving of the
Guaranty thereby would result in adverse tax consequences that shall have been
reasonably determined by Holdings in good faith to be material to the
Consolidated Group, would expose the officers or directors of such subsidiary to
individual liability or would require compliance with “whitewash” or similar
procedures under applicable financial assistance laws, (f) any Immaterial
Subsidiary, unless otherwise consented to by the Borrower, (g) any Subsidiary
acquired after the Closing Date that has secured Indebtedness at the time of
such acquisition which Indebtedness was not incurred in contemplation of such
acquisition and any Subsidiary thereof that guarantees such secured
Indebtedness, in each case under this clause (g) to the extent such secured
Indebtedness by its express terms prohibits such Subsidiary from becoming a
Guarantor, (h) each of (x) Charleston Place and (y) CHP and its subsidiaries,
(i) any other subsidiary of Holdings with respect to which the Administrative
Agent and the Borrower have reasonably determined and agreed in writing that the
difficulty, time and/or expense of obtaining the Guaranty therefrom is excessive
in relation to the benefits to be obtained therefrom by the Secured Parties
under the Loan Documents and (j) any Subsidiary organized under the laws of a
jurisdiction that is not a Covered Jurisdiction; provided that notwithstanding
anything hereinabove, as of the Closing Date, (A) no Original Guarantors shall
be Excluded Subsidiaries and (B) the Original Excluded Subsidiaries shall be the
only Excluded Subsidiaries.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 2.21 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest,

-30-

--------------------------------------------------------------------------------




would otherwise have become effective with respect to such Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) net income Taxes (however denominated), branch profit taxes (or
any similar tax imposed by any non-US Governmental Authority or any political
subdivision thereof), franchise taxes (imposed in lieu of net income Taxes), (b)
any other Tax imposed on the Administrative Agent or any Lender, in each case as
a result of a current or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or obtained or enjoyed the benefit of any rights under, or enforced, this
Agreement or any other Loan Document), (c) any U.S. federal withholding Tax
imposed under FATCA or (d) any Taxes attributable to the recipient’s failure to
comply with Section 2.20(f).
“Existing Credit Facilities” shall mean the facilities listed on Schedule
1.01(a) hereto.
“Existing Letters of Credit” shall mean the letters of credit listed on
Schedule 1.01(b) hereto.
“Facility” shall mean each of (a) the Term Loan Commitments and the Term Loans
made thereunder to the Borrower, (b) the Revolving Commitments and the
extensions of credit made to the Borrower thereunder and (c) the Swingline
Commitment and the Swingline Loans made thereunder to the Borrower.
“Fair Market Value” shall mean (a) with respect to any asset or group of assets
(other than a marketable security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, and (b) with respect to any marketable security
at any date, the closing sale price of such security on the Business Day
immediately preceding such date, as appearing in any published list of any
national or international securities exchange or, if there is no such closing
sale price of such security, the final price for the purchase of such security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
Holdings.
“FATCA” shall mean Sections 1471 through 1474 of the Tax Code as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any foreign legislation implemented to give
effect to any intergovernmental agreements entered into thereunder and any
agreements entered into pursuant to section 1471(b) of the Tax Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average

-31-

--------------------------------------------------------------------------------




of the quotations on such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” shall have the meaning assigned to such term in Section 2.05(b).
For the avoidance of doubt, the Fee Letter shall constitute a Loan Document and
any amounts payable thereunder shall be treated as if payable under this
Agreement.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, and the Issuing Bank Fees.
“Financial Maintenance Covenants” shall mean the covenants and agreements
contained in Sections 6.11 and 6.12.
“Financial Officer” of any person shall mean the president, chief financial
officer, principal accounting officer, treasurer or controller of such person
(or such other officer of such person as may be acceptable to the Administrative
Agent).
“Financial Support Direction” shall mean a financial support direction issued by
the UK Pension Regulator under section 43 of the UK Pensions Act.
“Financing Statement” shall mean any “financing statement” (as defined in the
UCC and any other applicable Personal Property Security Laws) and any notice of
intention or any other document or instrument serving a similar purpose under
applicable Personal Property Security Laws or other applicable law.
“Foreign Plan” shall mean, other than any Benefit Plan, any material employee
benefit plan providing pension, retirement or similar benefits to employees of a
Loan Party located outside of the United States that is maintained by a Loan
Party, other than any such plan maintained by any Governmental Authority.
“Foreign Security Documents” shall mean those agreements set forth on
Schedule 4.02(c) and any other security agreements, pledges, mortgages, consents
and other instruments and documents governed by the laws of a country other than
the United States executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.10.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Disbursements with respect to Letters of
Credit issued by such Issuing Bank other than L/C Disbursements as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans made by the Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

-32-

--------------------------------------------------------------------------------




“Funding Indemnity” shall mean a funding indemnity letter from the Borrower
substantially in the form of Exhibit G.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time but subject to Section 1.02.
“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial regulatory or administrative
functions of or pertaining to government.
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor, or (b) another person (including
any bank under a letter of credit or bank guarantee) to induce the creation of
which the guarantor has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation, contingent
or otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness of the payment of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (iv) to otherwise assure or hold
harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable contingent indemnity obligations in effect on the Closing Date or
entered into in the ordinary course of business in connection with any
acquisition, other Investment or Disposition permitted under this Agreement.
Neither (x) the obligation of a manager under a Management Contract (i) to
guarantee to the owner of an asset a level of financial performance of, or
return on, such asset (and which shall not relate to any Indebtedness or the
borrowing of any money), and (ii) to commit to make a loan to the owner of a
Hotel Real Property or other asset, nor (y) the guarantee by Holdings or any of
the Subsidiaries of the performance obligations of a Subsidiary under or in
respect of a Management Contract shall constitute a Guarantee. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum amount of such primary obligation for which such person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder), as
determined by such guarantor in good faith.
“Guarantors” shall mean Holdings and each Subsidiary (other than the Borrower or
any Excluded Subsidiary). The Guarantors shall not include any Subsidiary that
is released as a Guarantor in accordance with the provisions of the Loan
Documents, including Section 9.20. The Guarantors as of the Closing Date consist
of the Original Guarantors.

-33-

--------------------------------------------------------------------------------




“Guaranty” shall mean the Master Guarantee Agreement, dated as of the Closing
Date, made by the Loan Parties from time to time party thereto in favor of the
Administrative Agent for the benefit of the Secured Parties thereunder, in form
and substance reasonably satisfactory to the Administrative Agent, as the same
may be supplemented or otherwise modified from time to time.
“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes defined, or regulated as such by, or pursuant to, any
Environmental Law, or which requires removal, remediation or reporting under any
Environmental Law, including asbestos, or asbestos containing material, radon or
other radioactive material, mold, polychlorinated biphenyls and urea
formaldehyde insulation.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of Holdings or any Subsidiary shall be a Hedging Agreement.
“Holdings” shall have the meaning assigned to such term in the preamble.
“Hotel Real Property” shall mean any real property (and related assets) and the
improvements thereto that is or is intended to be used in connection with the
Business of the Consolidated Group.
“ICC” shall have the meaning assigned to such term in Section 2.23(o).
“ICC Rule” shall have the meaning assigned to such term in Section 2.23(o).
“Immaterial Subsidiary” shall mean, at any time, any Subsidiary (a) the assets
of which constitute less than 5.0% of Consolidated Total Assets; provided that
the assets of all Immaterial Subsidiaries shall constitute 10.0% or less of
Consolidated Total Assets, (b) that exists solely for the purpose of employing
the staff of a Hotel Real Property owned by a person other than the Borrower or
an Affiliate of the Borrower with respect to which the Borrower or the relevant
Affiliate is indemnified against any losses liabilities arising from such
arrangement by such person, (c) exists solely for the purpose of holding and
maintaining a Liquor License or a Liquor Lease, or (d) exists solely for both of
the purposes described in clauses (b) and (c), in each case that has been
designated as such by the Borrower in a written notice delivered to the
Administrative Agent (or, on the Closing Date, Schedule 3.08 in the case of the
Original Immaterial Subsidiaries) other than any such Subsidiary as to which the
Borrower has revoked such designation by written notice to the Administrative
Agent.
“Incremental Facility” shall have the meaning assigned to such term in
Section 2.24(a).

-34-

--------------------------------------------------------------------------------




“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.24(b).
“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(f).
“Incremental Loans” shall mean the Incremental Revolving Loans and Incremental
Term Loans.
“Incremental Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
“Incremental Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(a).
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
“Incremental Yield” shall have the meaning assigned to such term in
Section 2.24(c).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets acquired by such person, (d) all
obligations of such person in respect of the deferred purchase price of property
or services (other than current trade accounts payable incurred in the ordinary
course of business (including such trade payables that are charged to credit
cards and paid within 30 days after receipt of a statement therefor) and other
than earn-out obligations incurred in connection with a Permitted Acquisition or
other permitted Investment, but only until such obligations become a liability
on the balance sheet of such person in accordance with GAAP), (e) all
obligations of such person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Disqualified Stock in such person, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the Indebtedness
secured thereby has been assumed (provided that if the Indebtedness secured
thereby has not been assumed or is recourse solely to limited assets of such
person, the amount of such Indebtedness included for the purposes of this
definition shall be an amount equal to the lesser of the Fair Market Value of
such assets (as determined in good faith by the board of directors of such
person) and the amount of the Indebtedness secured), (g) all Guarantees by such
person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, and (i) all obligations, contingent or otherwise, of such person as an
account party or applicant in respect of letters of credit and letters of
guaranty. The Indebtedness of any person shall include the Indebtedness of any
other person (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in, or other relationship with, such other person,
except to the extent the terms of such Indebtedness provide that such person is
not liable therefor. Notwithstanding anything in this definition to the
contrary, (i) the obligation of a manager under a Management Contract to
guarantee to the owner a level of financial performance or return (and which
shall not relate to any borrowing of any money)

-35-

--------------------------------------------------------------------------------




and (ii) current or deferred management, royalty or branding fees payable
pursuant to Management Contracts, shall not, in either case, constitute
Indebtedness.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.17.
“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including, without limitation,
copyrights, copyright licenses, domain names, patents, patent licenses,
trademarks, trademark licenses, trade names, technology, know-how, processes,
trade secrets, intangible rights in software and databases not otherwise
included in the foregoing, all rights to past, present or future proceeds and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interbank Offered Rate” shall mean, with respect to any Alternative Rate
Borrowing (a) denominated in Dollars, LIBOR for the applicable Interest Period
and (b) denominated in Euros, EURIBOR for the applicable Interest Period.
“Intercompany Trading Balances” shall mean amounts owing to Holdings or any
Subsidiary by Holdings or any other Subsidiary in respect of (i) management
fees, royalty fees, branding fees, servicing fees or provision of other related
services, (ii) sales and marketing costs, recharges and allocations, including
in respect of employees, managers, officers or directors, (iv) ticketing or room
sales and (v) intercompany transfers of goods or services (including collection
VSOE (i.e., vendor-specific objective evidence) products).
“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, for the period of four consecutive
fiscal quarters most recently ended on or prior to such date, taken as one
accounting period. The Interest Coverage Ratio shall be computed on a Pro Forma
Basis.
“Interest Payment Date” shall mean, (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Alternative Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of an Alternative Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.
“Interest Period” shall mean, with respect to any Alternative Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 months
thereafter (or, if available to all relevant Lenders, 12 months, or periods of
less than 1 month), as the Borrower may elect; provided, however, that

-36-

--------------------------------------------------------------------------------




(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (c) any Interest Period
that would otherwise extend beyond the Revolving Facility Maturity Date (if such
Interest Period applies to any Revolving Borrowing) or the Term Facility
Maturity Date (if such Interest Period applies to any Term Borrowing) shall end
on the Revolving Facility Maturity Date or the Term Facility Maturity Date,
respectively. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended from time to time.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“IRS” shall mean the United States Internal Revenue Service.
“ISP” shall have the meaning assigned to such term in Section 2.23(o).
“Issuing Bank” shall mean, as the context may require, (a) with respect to any
Letter of Credit (except with respect to any trade Letters of Credit, which
Barclays Bank PLC as Issuing Bank shall have no obligation to issue hereunder)
issued (or deemed issued hereunder), Barclays Bank PLC or any Affiliate thereof,
in its capacity as an issuer of Letters of Credit hereunder, and (b) any other
Revolving Lender that may become an Issuing Bank pursuant to Section 2.23(k) or
Section 2.23(m), with respect to Letters of Credit issued by such Revolving
Lender. The applicable Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
“Italian Subsidiary” shall mean any Subsidiary incorporated or otherwise
organized under the laws of Italy.
“Joint Book Running Managers” shall mean Barclays Bank PLC and J.P. Morgan
Securities LLC.
“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).
“Junior Lien Incremental Other Term Loans” shall have the meaning assigned to
such term in Section 2.24(e).

-37-

--------------------------------------------------------------------------------




“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement between or among the Collateral Agent and one or more Representatives
for holders of Permitted Junior Secured Refinancing Debt or Junior Lien
Incremental Other Term Loans in form and substance reasonably satisfactory to
the Administrative Agent, the Collateral Agent and the Borrower.
“JV Entity” means (a) any joint venture and (b) any non-wholly owned subsidiary
of Holdings.
“L/C Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.23 in an aggregate Stated Amount of
U.S.$25,000,000 (or the Euro equivalent thereof).
“L/C Disbursement” shall mean a payment or disbursement made by the applicable
Issuing Bank pursuant to a Letter of Credit.
“L/C Exposure” shall mean, with respect to any Revolving Lender, at any time,
the sum of (i) the Dollar Equivalent of the amount of any Unpaid Drawing in
respect of which such Lender has made (or is required to have made) payments to
the Administrative Agent pursuant to Section 2.02(f) at such time, and (ii) such
Lender’s Revolving Commitment Percentage of the Dollar Equivalent of the L/C
Outstandings in respect of Letters of Credit that have been issued for the
account of the Borrower, at such time (excluding the portion thereof consisting
of Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Administrative Agent pursuant to Section 2.02(f)).
“L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(c).
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Facility Maturity Date.
“L/C Obligations” shall mean, at any time, an amount equal to the L/C
Outstandings. The L/C Obligations of any Lender at any time shall be its
Revolving Commitment Percentage of the total L/C Obligations at such time.
“L/C Outstandings” shall mean, at any time, (i) the Dollar Equivalent of the
aggregate undrawn amount of all Letters of Credit that have been issued for the
account of the Borrower at such time, and (ii) the aggregate amount of all L/C
Disbursements that have not been reimbursed by the Borrower at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Latest Maturity Date” shall mean, at any date of determination, the later of
the Revolving Facility Maturity Date and the Term Facility Maturity Date, in
each case in effect on such date.
“Lender Counterparty” shall have the meaning assigned to such term in the
definition of “Specified Hedging Agreement”.

-38-

--------------------------------------------------------------------------------




“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.
“Letter of Credit” shall mean any standby letter of credit or trade letter of
credit issued for the account of the Borrower pursuant to Section 2.23 and shall
include each Existing Letter of Credit. Any Bank Guarantee shall be treated
hereunder as a Letter of Credit issued pursuant to this Agreement and any
reference to a “Letter of Credit” under this Agreement shall be deemed to
include a reference to a Bank Guarantee. 
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.
“Letter of Credit Request” shall have the meaning assigned to such term in
Section 2.23(d).
“LIBO Rate” shall have the meaning specified in the definition of “LIBOR.”
“LIBOR” shall mean, for any Interest Period as to any Dollar denominated
Borrowing, (i) the rate per annum determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
the London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period, or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Borrowing for which LIBOR is
then being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period;

-39-

--------------------------------------------------------------------------------




provided that if LIBO Rates are quoted under either of the preceding clauses (i)
or (ii), but there is no such quotation for the Interest Period elected, the
LIBO Rate shall be equal to the Interpolated Rate; and provided, further, that
if any such rate determined pursuant to the preceding clauses (i), (ii) or (iii)
is below zero, LIBOR will be deemed to be zero.
“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (a) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of the applicable Borrowing; and (b) the
applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of such Borrowing, each as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period of such Borrowing.
“Lien” shall mean, (a) with respect to any asset, (i) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance,
collateral assignment, charge, statutory deemed trust or security interest in,
on or of such asset, or (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Liquor Lease” shall mean a lease, sublease, grant of use agreement or similar
agreement entered into between Holdings or any Subsidiary, as lessee, sublessee
or grantee, as applicable, and the owner, lessor, sublessor or grantor of use in
respect of a Hotel Real Property, in connection with the sale of alcoholic
beverages at such Hotel Real Property.
“Liquor License” shall mean a license issued by a Governmental Authority to
Holdings or any Subsidiary in respect of a Hotel Real Property in connection
with the sale of alcoholic beverages at such Hotel Real Property.
“Loan Documents” shall mean this Agreement, the Security Documents, the
Affiliate Subordination Agreement and any other subordination agreement entered
into pursuant to the terms hereof, the Fee Letter, any Junior Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to the
terms hereof, any promissory notes delivered pursuant to Section 2.04(d), each
Funding Indemnity, each Letter of Credit Application and any other document
designated as such therein or in writing by any Agent and any Loan Party, in
each case as amended.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 9.08(c).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.08(c).
“Loan Parties” shall mean the Borrower, Holdings and each other Guarantor.

-40-

--------------------------------------------------------------------------------




“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.
“Local Agent” shall mean (a) with respect to Borrowings denominated in Euros,
the determination of the interest rates applicable thereto or any matter related
to Euros, the Administrative Agent, or, if designated as such in writing from
time to time by the Administrative Agent to the Borrower and the Lenders, an
Affiliate or agent of the Administrative Agent, and (b) with respect to
Borrowings denominated in Dollars, the determination of the interest rates
applicable thereto or any matter related to Dollars, the Administrative Agent.
“Luxembourg Subsidiary” shall mean any Subsidiary incorporated or otherwise
organized under the laws of the Grand Duchy of Luxembourg.
“Management Contract” shall mean each contract listed on Schedule 1.01(c) as of
the Closing Date and each legally binding contract entered into after the
Closing Date which shall grant to Holdings or any Subsidiary the right to manage
or provide services to, or to license the use of any of its Intellectual
Property in respect of, any real property related to the Business of the
Consolidated Group.
“Management Contract Investments” shall mean (a) loans, guarantees or cash
payments made pursuant to requirements under or to obtain, maintain, improve,
extend or avoid the loss of, or to terminate any territorial restrictions
contained in, Management Contracts, (b) loans, guarantees or cash payments
required to be made by Holdings or any of the Subsidiaries, as the case may be,
as the manager of Hotel Real Property to the extent that certain financial or
performance tests are not met, (c) any Investment in the Equity Interests in a
person directly or indirectly owning or leasing or otherwise having the right to
use any Hotel Real Property that is or is intended to be the subject of a
Management Contract, provided that such Investment is made in connection with
Holdings or a Subsidiary obtaining, maintaining, improving, extending or
avoiding the loss of the rights to manage such Hotel Real Property, (d) other
Investments to the extent required by the terms of any Management Contract of
Holdings or any Subsidiary existing as of the Closing Date (as amended, extended
or otherwise modified from time to time), and (e) loans, guarantees or cash
payments made by Holdings or any of the Subsidiaries, as the case may be, as the
manager of a Hotel Real Property in order to avoid any material disruption to
the normal operation of such Hotel Real Property.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean any material adverse condition or material
adverse change in or materially affecting (a) the business, assets, financial
condition or results of operations of the Consolidated Group, taken as a whole,
(b) the ability of the Loan Parties (taken as a whole) to perform their material
obligations under the Loan Documents, (c) the material rights and remedies of
the Administrative Agent, the Lenders, the Issuing Bank(s) or any other Secured
Party under the Loan Documents, including the legality, validity, binding effect
or enforceability of any of the Loan Documents or (d) the validity,
enforceability or priority of the Liens purported to be created by the Loan
Documents.

-41-

--------------------------------------------------------------------------------




“Material Hotel Real Property” shall mean any Hotel Real Property comprising
Material Real Property.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and Non-Recourse Indebtedness), or obligations in respect of
one or more Hedging Agreements, of any one or more of Holdings and the
Subsidiaries in an aggregate principal amount of U.S.$25,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Material Non-Recourse Indebtedness” shall mean Non-Recourse Indebtedness in an
aggregate principal amount of U.S.$50,000,000 or more.
“Material Real Property” shall mean all real property owned, leased or subleased
from time to time by Holdings or any Subsidiary, other than (a) any real
property with a fair market value less than U.S.$25,000,000, (b) any interest in
a leasehold estate with respect to which annual basic lease payments are less
than U.S.$2,000,000 and (c) any Liquor Lease.
“Material Real Property Agreements” shall mean any Management Contract and, with
respect to any parcel of Material Real Property (including any Material Hotel
Real Property), any material lease or leases (other than a Liquor Lease), and
any extensions, renewals, modifications or amendments thereof.
“Material Subsidiary” shall mean any Subsidiary that is not an Immaterial
Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“MNPI” shall mean any material non-public information regarding Holdings or any
of its Subsidiaries or the securities of any of them for purposes of U.S.
Federal and state securities laws.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates is making or has an obligation to make contributions or otherwise
incur liability.
“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds subsequently received (as and when received) in
respect of non-cash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
environmental assessments, remediation expenses, appraisal and investment
banking fees, transfer and similar taxes incurred by Holdings and the
Subsidiaries in connection therewith and Holdings’ or such Subsidiary’s good
faith estimate of income taxes (including capital gains taxes or foreign taxes
applicable to the repatriation of proceeds to Holdings or the Borrower) paid or
payable in connection with such sale, without taking into account any available
tax credits or deductions and

-42-

--------------------------------------------------------------------------------




any tax sharing arrangements), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Asset Sale (provided that, to the
extent and at the time any such amounts are released to Holdings or any
Subsidiary from such reserve, such amounts shall constitute Net Cash Proceeds),
(iii) reserves for Withdrawal Liability or severance estimated by Holdings or
any Subsidiary to be payable arising from such Asset Sale, (iv) amounts required
to be paid to any person (other than Holdings or any Subsidiary) owning a
beneficial interest in the asset subject to such Asset Sale, and (v) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness incurred hereunder or any such Indebtedness assumed by the
purchaser of such asset); provided, however, that with respect to any Asset Sale
or Recovery Event, the cash proceeds therefrom shall not constitute Net Cash
Proceeds to the extent the same shall have been reinvested in assets of a kind
then used or usable in the Business of the Consolidated Group within 365 days of
receipt of such cash proceeds (or within 545 days if a commitment to so apply
such cash proceeds is made within such 365 days); and (b) with respect to any
issuance or disposition of Indebtedness, the cash proceeds thereof, net of all
taxes and reasonable and customary fees, commissions, costs and other expenses
incurred by Holdings and the Subsidiaries in connection therewith.
“New York Business Day” shall mean any day of the year on which banks are not
required or authorized by law to close in New York City and on which dealings
are carried on in the London interbank market.
“No MNPI Representation” shall mean, with respect to any person, a
representation that such person is not in possession of any MNPI that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Ratio-Based Incremental Facility Cap” shall have the meaning assigned to
such term in Section 2.24(a).
“Non-Recourse Indebtedness” shall mean, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
“Not Otherwise Applied” shall mean, at any time, with reference to any amount of
net cash proceeds of any transaction or event or of Excess Cash Flow, that such
amount (a) was not required to be applied to mandatorily prepay the Term Loans
pursuant to Section 2.13(d) (calculated, in the case of Excess Cash Flow,
without giving effect to any credits for voluntary prepayments of Loans
thereunder) prior to such time, and (b) was not previously utilized in
connection with any other

-43-

--------------------------------------------------------------------------------




transaction permitted pursuant to Section 6.01, Section 6.04, Section 6.06,
Section 6.09 or Section 6.10.
“Obligation Currency” shall have the meaning assigned to such term in
Section 9.18(a).
“Obligations” shall mean all obligations of every nature of the Borrower and
each other Loan Party from time to time owed to any of the Agents (including
former Agents), the Lenders, the Lender Counterparties, the Issuing Banks, the
Cash Management Banks, the Joint Book Running Managers, the Senior Co-Manager
and the beneficiaries of the indemnification obligations undertaken by any Loan
Party under any Loan Document, any Specified Hedging Agreement or any
documentation governing any Cash Management Obligations, as applicable, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy or other insolvency proceeding with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy or other
insolvency proceeding), reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Specified Hedging Agreements, fees, expenses,
indemnification or otherwise; provided, however, that solely for purposes of the
Guaranty and the Security Documents, in each case as they relate to the
Guarantors (but not, for the avoidance of doubt, the Borrower), “Obligations”
shall exclude the Excluded Swap Obligations.
“Original Excluded Subsidiaries” shall mean each Subsidiary identified as an
“Excluded Subsidiary” (and not, for the avoidance of doubt, an “Unrestricted
Subsidiary”) on Schedule 3.08 on the Closing Date.
“Original Guarantors” shall mean Holdings and each Subsidiary (other than the
Borrower) identified as a Loan Party on Schedule 3.08 on the Closing Date.
“Original Immaterial Subsidiaries” shall mean each Subsidiary identified as an
“Immaterial Subsidiary” on Schedule 3.08 on the Closing Date.
“Original Unrestricted Subsidiaries” shall mean each subsidiary of Holdings
identified as an “Unrestricted Subsidiary” on Schedule 3.08 on the Closing Date.
“Other Equity Investment” shall have the meaning specified in the definition of
“Consolidated Net Income.”
“Other Loans” shall have the meaning assigned to such term in Section 2.25.
“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.25.
“Other Taxes” shall mean any present or future stamp, court or documentary,
excise, property, intangible, recording, filing or similar Taxes, charges or
levies that arise from any payment made by the Borrower hereunder or under any
other Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement or the other
Loan Documents.
“Other Term Loans” shall have the meaning assigned to such term in Section 2.25.

-44-

--------------------------------------------------------------------------------




“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Patriot Act” shall have the meaning assigned to such term in Section 3.26(a).
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required or granted under any Requirement of Law, in
each case that are necessary to the operation of the business of Holdings and
its Subsidiaries.
“Permitted Acquisition” shall mean the acquisition on such day by Holdings or a
Subsidiary, whether by purchase, amalgamation, merger or otherwise, of all or
substantially all the assets of a person or line of business of such person, or
all of the Equity Interests of a person, or a Hotel Real Property, provided that
(a) the acquired person or assets or line of business, or Hotel Real Property,
shall be or is intended to be used in, or in connection with, the Business of
the Consolidated Group, (b) all transactions in connection therewith shall be
consummated in accordance with all Requirements of Law and in conformity with
all applicable Permits, except where the failure to do so is not reasonably
likely to result in a Material Adverse Effect, (c) at the time of such
transaction both before and after giving effect thereto (including the
incurrence or assumption any Indebtedness in connection therewith), (i) no Event
of Default or Default shall have occurred and be continuing, (ii) Holdings shall
be in compliance, on a Pro Forma Basis, with the Financial Maintenance Covenants
and the requirements of Section 5.10, and (iii) both before and immediately
after giving effect to any such acquisition, the Borrower shall have no less
than $50,000,000 in the aggregate of availability under the Revolving Facility
and Unrestricted Cash and Cash Equivalents, and (d) neither Holdings nor any
Subsidiary shall incur or assume any Indebtedness in connection with such
acquisition, except as permitted by Section 6.01.
“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.08(c).
“Permitted Equity Collateral Liens” shall mean Liens permitted under
Sections 6.02(b), (d), (j) or (aa).
“Permitted Investments” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within two years from the date of
acquisition thereof;

-45-

--------------------------------------------------------------------------------




(b)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the person serving as the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof that has a combined capital and surplus and undivided profits
of not less than U.S.$500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act, substantially all of whose assets are invested in
investments of the type described in clauses (a) through (d) above; and
(f)    other investments (including in local banks and in currencies other than
Dollars) utilized by Holdings and the Subsidiaries in accordance with customary
investment practices for cash management of a type substantially analogous to
the foregoing as determined by the applicable person in good faith.
“Permitted Junior Secured Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior priority basis to the Obligations and
is not secured by any property or assets other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, and (iii) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower, then the
Administrative Agent (or the Collateral Agent, as applicable) and the
Representative for such Indebtedness shall have executed and delivered a Junior
Lien Intercreditor Agreement.
“Permitted Pari Passu Secured Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, and (iii) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of an intercreditor
agreement reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower.
“Permitted Refinancing Indebtedness” shall mean Indebtedness issued in exchange
for, or issued or incurred (including by means of the extension or renewal of
existing Indebtedness) to refinance, refund, extend, renew or replace, existing
Indebtedness (“Refinanced Indebtedness”),

-46-

--------------------------------------------------------------------------------




provided that (a) the principal amount of such refinancing, refunding,
extending, renewing or replacing Indebtedness is not greater than the principal
amount of such Refinanced Indebtedness at the time of such refinancing plus the
amount of any penalties and accrued, unpaid or capitalized interest or premiums
thereon (including tender premiums), underwriting discounts, defeasance costs,
fees, commissions and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a Weighted Average Life to Maturity that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders,
(d) the obligors in respect of such Refinanced Indebtedness immediately prior to
such refinancing, refunding, extending, renewing or replacing are the only
obligors on such refinancing, refunding extending, renewing or replacing
Indebtedness, and (e) such refinancing, refunding, extending, renewing or
replacing Indebtedness contains covenants and events of default and is benefited
by Guarantees, if any, which, taken as a whole, are determined in good faith by
a Financial Officer of Holdings, to be no less favorable to Holdings or any
Subsidiary and the Lenders in any material respect than the covenants and events
of default or Guarantees, if any, in respect of such Refinanced Indebtedness
(except for covenants and events of default applicable only to the period after
the Latest Maturity Date); provided further, that Indebtedness constituting
Permitted Refinancing Indebtedness shall not cease to constitute Permitted
Refinancing Indebtedness as a result of the subsequent extension of the Latest
Maturity Date.
“Permitted Tax Restructuring” shall mean one or more transactions (a) as set
forth on Schedule 1.01(d) or (b) pursuant to which the Equity Interests of one
or more Subsidiaries directly owned, immediately before the Closing Date, by
Holdings or the Borrower is transferred to a direct or indirect Subsidiary of
Holdings that is a Loan Party in exchange for equity or debt of the transferee
or as a capital contribution to the transferee; provided that (i) Holdings shall
have provided to the Administrative Agent a certificate of a Financial Officer
of Holdings to the effect that, based on the advice of outside counsel or tax
advisors of international recognition, the consummation of such transaction
would result in the avoidance of adverse tax consequences (other than on account
of any Taxes payable in connection with filings, recordings, registrations,
stampings and any similar acts in connection with the creation or perfection of
the Liens of the Collateral Agent on the Collateral) to the Consolidated Group
that shall have been reasonably determined by Holdings in good faith to be
material to the Consolidated Group, which certificate shall also describe the
proposed transaction in reasonable detail, (ii) none of the Subsidiaries that
were not Excluded Subsidiaries prior to such transactions become Excluded
Subsidiaries as a result thereof and (iii) no such transaction could reasonably
be expected to (x) have a Material Adverse Effect or (y) otherwise adversely
affect the Liens or the Collateral (or the value thereof) securing the
Obligations or the rights or remedies of the Agents or the Lenders under the
Loan Documents in any material respect.
“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
loans; provided that (a) such Indebtedness is not secured by any property or
assets of Holdings, the Borrower or any other Subsidiary and (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness.

-47-

--------------------------------------------------------------------------------




“Person” or “person” shall mean any natural person, corporation, trust, business
trust, joint venture, joint stock company, association, company, limited
liability company, unlimited liability company, partnership, limited
partnership, Governmental Authority or other entity.
“Personal Property Security Laws” shall mean all applicable personal property
security laws (or other laws relating to the creation, perfection or
registration of security interests) as all such laws now exist or from time to
time hereafter shall be amended, modified, recodified, supplemented or replaced,
together with all rules and regulations thereunder or related thereto, including
the UCC.
“Platform” shall have the meaning assigned to such term in Section 9.23(b).
“Pledged Collateral” shall mean the respective assets (including Equity
Interests) pledged by the Loan Parties as security for the payment and
performance of the Obligations pursuant to the Security Documents.
“Post-Acquisition Period” shall mean, with respect to any Acquired Entity or
Business or any Converted Subsidiary, the period beginning on the date such
acquisition or conversion is consummated and ending on the last day of the
fourth full consecutive fiscal quarter immediately following the date on which
such acquisition or conversion is consummated.
“Prepayment Notice” shall mean a notice from the Borrower in accordance with the
terms of Section 2.12(c), Section 2.13(g) or Section 2.22(c), as applicable, and
substantially in the form of Exhibit D, or such other form as shall be approved
by the Administrative Agent.
“Prime Rate” shall mean the rate of interest per annum announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective as of
the opening of business on the date such change is announced as being effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.
“Pro Forma Adjustment” shall mean, for any Calculation Period that includes all
or any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA, any Disposition or any incurrence or repayment
of Indebtedness of the applicable Acquired Entity or Business or Converted
Subsidiary or Consolidated EBITDA, (a) the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that is
factually supportable and is expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act, as interpreted by the SEC, and (b) additional good faith pro
forma adjustments not otherwise reflected in the determination of Consolidated
EBITDA arising out of synergies or cost savings initiatives attributable to such
transaction or additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Subsidiary with the
operations of the Consolidated Group, in each case being given pro forma effect,
that (i) have been realized or (ii) will be implemented following such
transaction and are supportable and quantifiable and expected to be realized
within the succeeding twelve months (in each case including (v) operating
improvements, (w) reduction in personnel expenses, (x) reduction of costs
related to administrative functions, (y) reductions of costs related to leased
or owned properties and (z) reductions from the consolidation of operations and

-48-

--------------------------------------------------------------------------------




streamlining of corporate overhead), taking into account the historical
financial statements of the Acquired Entity or Business or Converted Subsidiary
and the consolidated financial statements of Consolidated Group, assuming such
acquisition or conversion, all other acquisitions or conversions consummated
during such Calculation Period and any Indebtedness or other liabilities
incurred or repaid in connection therewith, in each case had been consummated,
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable Calculation
Period prior to the relevant transaction at the interest rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, so long as such actions are initiated during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Calculation Period, or such additional costs, as applicable,
will be incurred during the entirety of such Calculation Period.
“Pro Forma Basis” shall mean, with respect to (a) any incurrence, acquisition,
assumption or repayment of Indebtedness, or (b) any Permitted Acquisition,
permitted Investment or acquisition or sale of a Hotel Real Property or other
assets (or the Equity Interests of the person or persons owning such Hotel Real
Property or other assets) of the type described in clause (iii) below by a
person, the calculation of the consolidated results of such person and its
subsidiaries otherwise determined in accordance with this Agreement as if the
respective incurrence, acquisition, assumption or repayment of Indebtedness,
acquisition or sale (and all other Indebtedness incurred, acquired, assumed or
repaid or other such acquisitions or sales effected during the respective
Calculation Period) had been effected on the first day of the respective
Calculation Period, provided that all such calculations shall take into account
the following assumptions:
(i)    pro forma effect shall be given to any Indebtedness incurred during such
period to the extent such Indebtedness is outstanding at the end of such
Calculation Period;
(ii)    the Consolidated Interest Expense of a person attributable to interest
on any Indebtedness bearing a floating interest rate (or, in the case that such
person or any of its subsidiaries is a party to a Hedging Agreement (which
Hedging Agreement is scheduled to remain in effect for not less than the shorter
of (x) a twelve-month period immediately following the applicable date of
determination or (y) the remaining term of the Indebtedness to which it relates)
that has the effect of causing fixed interest rate Indebtedness to be floating
rate interest on the date of computation) shall be computed (other than when
computed for the purposes of computing Consolidated EBITDA) on a pro forma basis
as if the average rate in effect from the beginning of the period to the end of
the period had been the applicable rate for the entire period, unless in the
case of floating rate Indebtedness, such person or any of its subsidiaries is a
party to a Hedging Agreement (which shall remain in effect for the twelve-month
period immediately following the end of the period) that has the effect of
fixing the interest rate on the date of computation, in which case such rate
(whether higher or lower) shall be used;

-49-

--------------------------------------------------------------------------------




(iii)    pro forma effect shall be given to all acquisitions that involve the
payment of consideration by Holdings and/or any Subsidiary in excess of
U.S.$2,500,000 and sales of Hotel Real Properties and other assets pursuant to a
transaction that yields gross proceeds to Holdings and/or any Subsidiary in
excess of U.S.$2,500,000 during such period (by excluding or including, as the
case may be, the historical financial results for the respective Hotel Real
Properties and/or such other assets) that occur during such Calculation Period
or thereafter and on or prior to the applicable date of determination (including
any Indebtedness assumed or acquired in connection therewith) as if they had
occurred on the first day of such Calculation Period, provided that in
connection with any such acquisitions, pro forma effect (for periods prior to
such acquisition) shall be given to the management, royalty and branding fees
payable pursuant to the respective Management Contract as if such management,
royalty or branding fees had been payable throughout the Calculation Period; and
(iv)    any Indebtedness in respect of which an irrevocable prepayment notice
has been delivered that results in such Indebtedness being due and payable not
later than 30 days after such prepayment notice, the amount of such Indebtedness
(and any interest attributable thereto) shall be excluded from the computation
of such covenants to the extent Holdings shall have unrestricted cash reserves
that will be used for such payment or shall have committed cash reserves that
will be used for such payment by way of a deposit arrangement or otherwise.
“Public Lender” shall have the meaning assigned to such term in Section 9.23(f).
“Purchasing Borrower Party” shall mean any Loan Party that becomes an assignee
or participant pursuant to Section 9.04(k).
“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.
“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in Section 2.24(a).
“Recalculation Date” shall have the meaning assigned to such term in
Section 1.04(a).
“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (excluding any settlement or payment in
connection with a claim made in respect of business interruption insurance) or
any taking under power of eminent domain or by condemnation or similar
proceeding of or relating to any property or asset of Holdings or any
Subsidiary.
“Reduction Minimum” shall mean, in respect of a Revolving Commitment or
Revolving Loan, as the case may be, U.S.$1,000,000.

-50-

--------------------------------------------------------------------------------




“Reduction Multiple” shall mean, in respect of a Revolving Commitment or
Revolving Loan, as the case may be, U.S.$250,000.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.25.
“Refund” shall have the meaning assigned to such term in Section 2.20(c).
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents,
members, controlling persons and advisors of such person and such person’s
Affiliates.
“Release” shall mean any release, threatened release, spill, seepage, emission,
leaking, pumping, injection, pouring, emptying, deposit, disposal, discharge,
dispersal, dumping, escaping, leaching, or migration into, onto or through the
environment or within or upon any building, structure, facility or fixture.
“Representative” shall mean, with respect to any series of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred, secured or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Repricing Premium” shall have the meaning assigned to such term in
Section 2.12(d).
“Repricing Transaction” shall mean, (a) the prepayment, repayment or refinancing
of all or a portion of the Term Loans with the proceeds of, or any conversion of
the Term Loans into, any Indebtedness (other than any Non-Recourse Indebtedness)
having an “effective yield” at the time of incurrence thereof (which shall be
determined by (x) including interest rate margins, original issue discount
(based on a four-year average life to maturity or, if less, the remaining life
to maturity) and upfront fees payable by the borrower thereof generally to all
the lenders (or equivalent) of such Indebtedness and (y) excluding customary
arrangement, commitment, structuring, underwriting or other fees, in each case
not shared generally with all relevant lenders; provided that if such
Indebtedness includes an interest rate floor greater than the interest rate
floor applicable to the Term

-51-

--------------------------------------------------------------------------------




Loans subject to such transaction, such differential between interest rate
floors shall be equated to “effective yield” for purposes of determining whether
an increase to the interest rate margin for the relevant Term Loans shall be
required, but only to the extent an increase in the interest rate floor
applicable to the relevant Term Loans would cause an increase in the interest
rate then in effect, and in such case, the interest rate floor (but not the
interest rate margin) applicable to the relevant Term Loans shall be increased
to the extent of such differential between interest rate floors) that is less
than the “effective yield” (as determined on the same basis as provided in the
preceding parenthetical) of the Term Loans outstanding at the time of incurrence
thereof, but excluding any new or replacement loans incurred in connection with
a Change in Control, (b) any amendment, waiver or consent to or under the Term
Facility which effectively reduces the “effective yield” (as determined on the
same basis as provided in the parenthetical in clause (a)) applicable to any
Term Loans or (c) the assignment by any Lender pursuant to Section 2.21 as a
result of such Lender being a Non-Consenting Lender with respect to any consent,
waiver or amendment to or under the Term Facility that would have the effect of
reducing the “effective yield” (as determined on the same basis as provided in
the parenthetical in clause (a)) of any Term Loans. All determinations and
calculations of “effective yield” under clauses (a) and (b) of this definition
shall be made by the Administrative Agent and shall be conclusive and binding on
the Loan Parties and all Lenders holding Term Loans.
“Required Facility Lenders” shall mean the Required Term Lenders or the Required
Revolving Lenders, as the case may be.
“Required Lenders” shall mean, at any time, subject to Section 9.08(f) with
respect to Defaulting Lenders, Lenders having or holding greater than 50% of the
sum of the Dollar Equivalent of (a)(i) the Total Revolving Commitments and
Swingline Commitment at such time or (ii) if the Total Revolving Commitments and
Swingline Commitment have been terminated, the Aggregate Revolving Exposure, as
the case may be, at such time, and (b) the outstanding principal amount of the
Term Loans at such time.
“Required Percentage” shall mean, with respect to any Excess Cash Flow Period,
50%; provided that (a) if the Senior Secured Net Leverage Ratio at the end of
such Excess Cash Flow Period is less than or equal to 3.60:1.00 but greater
than 3.30:1.00, such percentage shall be 25%, and (b) if the Senior Secured Net
Leverage Ratio at the end of such Excess Cash Flow Period is less than or equal
to 3.30:1.00, such percentage shall be 0%.
“Required Revolving Lenders” shall mean, at any time, subject to Section 9.08(f)
with respect to Defaulting Lenders, Lenders holding greater than 50% (or the
Dollar Equivalent) of (a) the Total Revolving Commitments at such time, or (b)
after the termination of the Revolving Commitments, the Aggregate Revolving
Exposure at such time; provided that, if at such time a single Revolving Lender
holds, individually, greater than 50% of such Total Revolving Commitments or
such Aggregate Revolving Exposure, as applicable, then the “Required Revolving
Lenders” shall also include at least one additional Revolving Lender (subject to
Section 9.08(f)).
“Required Term Lenders” shall mean, at any time, subject to Section 9.08(f) with
respect to Defaulting Lenders, Lenders holding greater than 50% (or the Dollar
Equivalent) of the aggregate outstanding principal amount of the Term Loans at
such time.

-52-

--------------------------------------------------------------------------------




“Requirement of Law” shall mean, as to any person, the governing documents of
such person, and any law, treaty, rule or regulation or judgment, determination
or decree of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such person or any of its Material Real
Property or personal property or to which such person or any of its property of
any nature is subject.
“Responsible Officer” shall mean any member of the executive committee or
executive leadership team of Holdings and its Subsidiaries or any Financial
Officer of Holdings or the Borrower.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property, but excluding any dividends payable solely
in common stock or other Qualified Equity Interests of the issuer of the
Restricted Payment) with respect to any Equity Interests in Holdings or any
Subsidiary, or any payment (whether in cash, securities or other property other
than common equity or Qualified Equity Interests), including any sinking fund or
similar deposit, on account of the purchase, redemption, defeasance, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings or
any Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings or any Subsidiary.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
100% minus the Required Percentage with respect to such Excess Cash Flow Period.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
respective commitment of such Revolving Lender to make Revolving Loans (and to
acquire participations in Swingline Loans and Letters of Credit as provided for
herein) to the Borrower as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Revolving Lender assumed its Revolving
Commitment, as applicable, as the same may be (i) reduced from time to time
pursuant to Section 2.09, and (ii) reduced or increased from time to time
pursuant to assignments by or to such Revolving Lender pursuant to Section 9.04.
“Revolving Commitment Percentage” of any Revolving Lender, at any time, shall
mean the percentage of the Total Revolving Commitment represented by such
Lender’s Revolving Commitment. In the event Revolving Commitments shall have
expired or been terminated, the Revolving Commitment Percentage of any affected
Revolving Lender shall be determined on the basis of the Revolving Commitments
most recently in effect prior thereto.
“Revolving Commitment Period” shall mean, with respect to Revolving Borrowings
and Letters of Credit being available to, or for the account of, the Borrower,
the period commencing on the Closing Date and ending on the earlier of (a) the
Revolving Facility Maturity Date, (b) the termination of the Revolving
Commitments, or (c) with respect to Letters of Credit only, the L/C Maturity
Date.
“Revolving Exposure” shall mean, with respect to any Revolving Lender, at any
time, the aggregate principal amount at such time of the Dollar Equivalent of
all outstanding Revolving Loans

-53-

--------------------------------------------------------------------------------




of such Lender, plus the aggregate amount at such time of such Lender’s
Swingline Exposure and L/C Exposure.
“Revolving Facility” shall mean the facility and commitments utilized in making
Revolving Loans hereunder. Following the establishment of any Incremental
Revolving Loans or Other Revolving Loans, such Incremental Revolving Loans or
Other Revolving Loans shall, unless otherwise specified in the documentation
governing such Incremental Revolving Loans or Other Revolving Loans, be
considered a separate Revolving Facility hereunder.
“Revolving Facility Euro Sublimit” shall mean €15,000,000.
“Revolving Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date.
“Revolving Lender” shall mean a Lender with a Revolving Commitment or any
outstanding Revolving Loan.
“Revolving Loan” shall mean any Loan made by a Revolving Lender pursuant to
Section 2.01(b).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Secured Parties” shall mean the Agents, the Lenders (including the Swingline
Lender), the Lender Counterparties, the Cash Management Banks, the Senior
Co-Manager, the Joint Book Running Managers, the Issuing Banks and the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and shall include, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such persons were

-54-

--------------------------------------------------------------------------------




incurred while such persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full, and, in each case, the
permitted successors or assigns of such person in such capacity.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended from
time to time.
“Security Documents” shall mean, collectively, the Guaranty, the U.S. Pledge and
Security Agreement, the Foreign Security Documents and each of the other
security agreements, pledges, consents and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10 or Section 5.17.
“Senior Co-Manager” shall mean Credit Agricole Corporate and Investment Bank.
“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(a) Total Funded Net Debt less unsecured Indebtedness of the Consolidated Group
on such date, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
statements have been delivered, taken as one accounting period. The Senior
Secured Net Leverage Ratio shall be computed on a Pro Forma Basis.
“Sold Entity or Business” shall have the meaning specified in the definition of
“Consolidated EBITDA.”
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 7.03(a).
“Specified Hedging Agreement” shall mean any Hedging Agreement (a) entered into
by the Borrower and any person that is a Lender, an Agent, a Joint Book Running
Manager, the Senior Co-Manager or any Affiliate of any of the foregoing at the
time such Hedging Agreement was entered into (each of the foregoing parties, a
“Lender Counterparty”), and (b) which has been designated by the Borrower and
such Lender Counterparty as a “Specified Hedging Agreement” in writing to the
Administrative Agent (it being understood that following such designation of any
Hedging Agreement, no further designations or other notices shall be required
hereunder in respect of each transaction entered into pursuant to such Hedging
Agreement); provided that no person shall constitute a “Lender Counterparty”
(and the relevant Hedging Agreement shall not constitute a “Specified Hedging
Agreement”) if at the time the relevant Hedging Agreement was entered into such
person was a Defaulting Lender or an Affiliate of a Defaulting Lender.
“Specified Representations” shall mean the representations and warranties with
respect to the Borrower and the other Loan Parties set forth in Section 3.01
(but solely with respect to organizational status and organizational power and
authority), Section 3.02 (but solely with respect to clause (a) and
clause (b)(i)(A) thereof with respect to Constituent Documents), Section 3.03
(but solely with respect to the Loan Documents), Section 3.11 (but solely with
respect to the first sentence of clause (b) thereof), Section 3.12, Section 3.19
(subject to the limitations or exceptions set forth in any commitment letter
entered into in connection with the applicable Incremental Facility),

-55-

--------------------------------------------------------------------------------




Section 3.24 (with respect to the Borrower and its subsidiaries on a
consolidated basis on the applicable Incremental Facility Closing Date), and
Section 3.26.
“Stated Amount” of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Alternative Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by such parent.
“Subsidiary” shall mean any direct or indirect subsidiary of Holdings, including
the Borrower. Notwithstanding the foregoing, except for purposes of the
definition of “Unrestricted Subsidiary” and the financial statements required to
be delivered pursuant to Section 5.04, an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings or any other Subsidiaries for purposes
of this Agreement or the other Loan Documents.
“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.
“Substitute Rate” shall have the meaning assigned to such term in Section 2.08.
“Swap Obligations” shall mean, with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing consisting of Swingline Loans.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.22, as such commitment may be reduced from
time to time

-56-

--------------------------------------------------------------------------------




pursuant to Section 2.09 or Section 2.22. The amount of the Swingline Commitment
on the Closing Date is U.S.$10,000,000.
“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall equal its Revolving Commitment Percentage of
the aggregate Swingline Exposures at such time.
“Swingline Lender” shall have the meaning assigned to such term in the preamble.
“Swingline Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for settlement of
payments in Euros.
“Tax Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Facility” shall mean the facility and commitments utilized in making Term
Loans hereunder. Following the establishment of any Incremental Term Loans or
Other Term Loans, such Incremental Term Loans or Other Term Loans shall, unless
otherwise specified in the documentation governing such Incremental Term Loans
or Other Term Loans, be considered a separate Term Facility hereunder.
“Term Facility Maturity Date” shall mean the seventh anniversary of the Closing
Date.
“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
“Term Loan” shall mean any Loan made by a Lender pursuant to Section 2.01(a),
any Incremental Term Loan and any Other Loan which is a term Loan, collectively
(or if the context so requires, any of them individually).
“Term Loan Commitment” shall mean a Dollar Term Commitment or a Euro Term
Commitment, as the context may require. The aggregate amount of Term Loan
Commitments on the Closing Date is the sum of (a) U.S.$345,000,000 plus (b)
€150,000,000.
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all expenses or other Obligations payable or reimbursable under this Agreement
or any other Loan Document (other than in respect of Specified Hedging
Agreements, Cash Management Obligations or contingent

-57-

--------------------------------------------------------------------------------




indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted), in each case shall have been paid in
full and (c) no Letter of Credit shall be outstanding (or shall have been Cash
Collateralized in the amount required by and otherwise in accordance with
Section 2.23(l) or fully backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank) and
all amounts drawn under any Letters of Credit shall have been reimbursed in full
in accordance herewith.
“Total Funded Net Debt” shall mean, at any time, the principal amount of all
funded Indebtedness for borrowed money, purchase money Indebtedness and the
principal portion of Capital Lease Obligations of the Consolidated Group, less
the aggregate amount of Unrestricted Cash and Cash Equivalents of the
Consolidated Group (limited, solely for purposes of calculating the Senior
Secured Net Leverage Ratio for purposes of Section 6.11, to $75,000,000);
provided that Total Funded Net Debt shall exclude (x) Letters of Credit (or
other letters of credit and bankers’ acceptances), except to the extent of
unreimbursed amounts thereunder and (y) obligations under Hedging Agreements
entered into in the ordinary course of business and not for speculative
purposes; provided, further that notwithstanding anything to the contrary in
this Agreement, for purposes of calculating the aggregate Dollar amount of Total
Funded Net Debt solely for purposes of determining compliance with Section 6.11,
the Dollar equivalent of any relevant non-Dollar amount shall be calculated
using an exchange rate equal to the average daily Exchange Rate between such
relevant currencies over the period in respect of which such compliance is to be
determined.
“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Funded Net Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date for
which financial statements have been delivered, taken as one accounting period.
The Total Net Leverage Ratio shall be computed on a Pro Forma Basis.
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments available to the Borrower of all the Lenders as in
effect at such time. The initial Total Revolving Commitment available to the
Borrower is U.S.$105,000,000.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the Borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing in accordance with this Agreement and (c) the
granting of Liens and the provision of Guaranties pursuant to the Security
Documents.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes of this definition, the term “Rate” shall
mean the Base Rate and each Alternative Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any relevant jurisdiction.
“Unpaid Drawing” shall have the meaning assigned to such term in
Section 2.02(f).

-58-

--------------------------------------------------------------------------------




“Unrestricted Cash and Cash Equivalents” shall mean, as of any date, Cash and
Permitted Investments held by Holdings or any of the Subsidiaries that as of
such date is (a) free and clear of all Liens, other than nonconsensual Liens
permitted by Section 6.02, Liens permitted by Section 6.02(b), Section 6.02(l)
or Section 6.02(t) or other Liens permitted by Section 6.02 on cash or Permitted
Investments credited to a debt service reserve account to secure corresponding
debt service obligations of Holdings or any Subsidiary and (b) in the case of
Permitted Investments, if held by any Subsidiarity, not restricted by any
contract or Requirement of Law from being distributed to the Borrower.
“Unrestricted Subsidiary” shall mean any Subsidiary of Holdings (other than the
Borrower) designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate an Unrestricted Subsidiary after the Closing
Date if (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such Unrestricted Subsidiary is capitalized (to the extent
capitalized by Holdings or any of the Subsidiaries) through Investments as
permitted by, and in compliance with, Section 6.04, and concurrent Investments
in such Unrestricted Subsidiary by Holdings or any of its Subsidiaries shall be
deemed to be Investments subject to the requirements of Section 6.04,
(iii) without duplication of clause (ii), the aggregate Fair Market Value of the
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof are treated as Investments subject to the requirements of
Section 6.04, (iv) such Subsidiary has been designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants and defaults) under
all other Indebtedness of Holdings and its Subsidiaries permitted to be incurred
hereunder and all Permitted Refinancing Indebtedness in respect of any of the
foregoing, and (v) both before and immediately after giving effect to such
designation, Holdings shall be in compliance, on a Pro Forma Basis, with the
Financial Maintenance Covenants. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (a) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall, directly or
indirectly, be a wholly owned Subsidiary, (b) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (c) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (a)
and (b). As of the Closing Date, the Unrestricted Subsidiaries consist of the
Original Unrestricted Subsidiaries.
“Unsecured Incremental Other Term Loans” shall have the meaning assigned to such
term in Section 2.24(e).
“UK Pensions Act” shall mean the United Kingdom Pensions Act of 2004, as amended
from time to time.
“UK Pensions Regulator” shall mean the body corporate referred to as the
“Pensions Regulator” and established under Part I of the UK Pensions Act.
“UK Subsidiary” shall mean any Subsidiary incorporated in the United Kingdom or
under the laws of England and Wales.

-59-

--------------------------------------------------------------------------------




“U.S.” or “United States” shall mean the United States of America.
“U.S. Pledge and Security Agreement” shall mean the Collateral Agreement, dated
as of the Closing Date, made by the Loan Parties from time to time party thereto
in favor of the Administrative Agent and the Collateral Agent for the benefit of
the Secured Parties thereunder, in form and substance reasonably satisfactory to
the Administrative Agent, as the same may be supplemented or otherwise modified
from time to time.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof, by (ii) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment by (b) the
then outstanding principal amount of such Indebtedness.
“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person. A “wholly owned Subsidiary” shall mean
any wholly owned subsidiary of Holdings.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement or any
other Loan Document shall mean such Loan Document or other agreement, instrument
or document as amended, restated, supplemented or otherwise modified from time
to time (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein) and (b) all terms of an
accounting or financial nature shall be construed in accordance

-60-

--------------------------------------------------------------------------------




with GAAP, as in effect from time to time, provided, however, that if Holdings
or the Borrower notifies the Administrative Agent that it wishes to amend any of
the Financial Maintenance Covenants or any related definition to eliminate the
effect of any change in GAAP occurring after the Closing Date on the operation
of such covenant, whether such notice is given before or after the effective
date of such change in GAAP (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend such Sections or any related
definition for such purpose), then Holdings’ and the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to Holdings, the
Borrower and the Required Lenders. If any payment, notice or other deliverable
is required to be delivered on a day other than a Business Day, then such
payment, notice or other deliverable shall be deemed due on the next succeeding
Business Day. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards
Accounting Standards Codification No. 825—Financial Instruments, or any
successor thereto (including pursuant to the Accounting Standards Codification)
to value any Indebtedness or other liabilities of Holdings or any Subsidiary at
“fair value”, as defined therein, or (ii) Accounting Standards Codification
Topic 810-10-45; provided, however that clauses (i) and (ii) shall not apply
with respect to Charleston Place.
Section 1.03.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., an “Alternative Rate Loan”) or by any combination
thereof. Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”), by Type (e.g., an “Alternative Rate Borrowing”) or by
any combination thereof.
Section 1.04.    Exchange Rates. (a) Not later than 1:00 p.m. (New York time) on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to Euros to be used for
calculating the Dollar Equivalent, and (ii) give notice thereof to the Lenders
and the Borrower as promptly as reasonably practicable. The Exchange Rates so
determined shall become effective on the relevant Calculation Date, shall remain
effective until the immediately succeeding Calculation Date (each, a
“Recalculation Date”), and shall for all purposes of this Agreement (other than
any provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting any amounts between Dollars and Euros.
(b)    Not later than 5:00 p.m. (New York time) on each Recalculation Date and
each date on which Revolving Loans are made in Euros, the Administrative Agent
shall (i) determine the aggregate amount of the Dollar Equivalents of (A) the
principal amount of the Revolving Loans made in Euros then outstanding (after
giving effect to any Revolving Loans made or repaid in Euros on such date) and
(B) the face value of outstanding Letters of Credit the Stated Amount of which
are denominated in Euros, and (ii) notify the Lenders and the Borrower of the
results of such determination.

-61-

--------------------------------------------------------------------------------




(c)    Except as otherwise specifically provided, for purposes of measuring
amounts used within any of the prepayment provisions set forth in Article II,
the covenants set forth in Articles V and VI and the Events of Default set forth
in Article VII (or any component of any such provision) with respect to any
amount in Euros, such amount shall be deemed to equal the Dollar Equivalent
thereof at the Exchange Rate at the time of the relevant triggering event.
Amounts in currencies other than Euros shall be deemed to equal the Dollar
Equivalent thereof at the Exchange Rate at the time of the relevant triggering
event. Any threshold amount shall not be deemed to be exceeded or met, as the
case may be, solely as a result of fluctuations in the exchange rate of
currencies. When calculating such amounts, the exchange rate of currencies shall
be measured as of the date of calculation.
Section 1.05.    Italian Terms. In this Agreement, where it relates to an
Italian Subsidiary, even where not expressly specified, a reference to (a) an
insolvency or bankruptcy, a winding-up, administration or dissolution includes
any liquidazione, procedura concorsuale (fallimento, concordato preventivo,
liquidazione coatta amministrativa, amministrazione straordinaria o
ristrutturazione industriale delle grandi imprese in stato d'insolvenza),
cessione dei beni ai creditori, or any other similar proceedings, (b) a receiver
includes a curatore, commissario giudiziale, commissario straordinario,
commissario liquidatore, or any other person performing the same function of
each of the foregoing, (c) a lease includes a contratto di locazione, (d) an
obligation being due includes any credito liquido ed esigibile and credito
scaduto and (e) a security interest or Lien includes any pegno, ipoteca,
privilegio speciale (including the privilegio speciale created pursuant to
Article 46 of the Italian Legislative Decree No. 385 of 1 September 1993, as
amended from time to time), cessione del credito in garanzia, diritto reale di
garanzia and any other garanzia reale or other transactions having the same
effect as each of the foregoing.
Section 1.06.    Luxembourg Terms. In this Agreement, where it relates to a
Luxembourg Subsidiary, even where not expressly specified, a reference to (a) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de la faillite), moratorium or suspension of payments
(sursis de paiement), controlled management (gestion contrôlée), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally, (b) a receiver, administrative receiver, administrator,
trustee, custodian, sequestrator, conservator or similar officer includes,
without limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad
hoc, administrateur provisoire, liquidateur or curateur and (c) a lien or
security interest includes any hypothèque, nantissement, gage, privilège, sûreté
réelle, droit de rétention, and any type of security in rem (sûreté réelle) or
agreement or arrangement having a similar effect and any transfer of title by
way of security.
ARTICLE II
THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein:

-62-

--------------------------------------------------------------------------------




(a)    Each (i) Dollar Term Lender agrees, severally and not jointly, to make
available in Dollars to the Borrower on the Closing Date the Dollar Term Loans
for which such Dollar Term Lender has a Dollar Term Loan Commitment, and (ii)
Euro Term Lender agrees, severally and not jointly, to make available in Euros
to the Borrower on the Closing Date the Euro Term Loans for which such Euro Term
Lender has a Euro Term Loan Commitment. Amounts paid or prepaid in respect of
Term Loans may not be reborrowed.
(b)    Each Revolving Lender agrees, severally and not jointly, to make
available in the applicable Currency to the Borrower at any time and from time
to time during the Revolving Commitment Period the Revolving Loans for which
such Revolving Lender has a Revolving Commitment; provided, however, that (i)
the aggregate amount in Dollars or Dollar Equivalent of the aggregate amount in
Euros, as the case may be, of the aggregate principal amount of Revolving Loans,
together with such Revolving Lender’s pro rata share of the aggregate Stated
Amount of L/C Outstandings, under the Revolving Loan Facilities made by any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment
and any such Revolving Loans and Letters of Credit shall be available, at the
election of the Borrower, in Dollars and Euros, (ii) no Revolving Lender shall
be obligated or permitted to make Revolving Loans denominated in Euros to the
extent that, immediately following the making of such Revolving Loans, the
aggregate principal amount of Revolving Loans denominated in Euros would exceed
the Revolving Facility Euro Sublimit, and (iii) the aggregate principal amount
of Revolving Loans made on the Closing Date shall not exceed U.S.$5,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans made
available hereunder.
Section 2.02.    Loans. (a) Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans of the same Class, Facility, Currency
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class and Facility; provided, however, that the
failure of any Lender to make any Loan required to be made by it shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Swingline Loans and Loans deemed made pursuant to Section 2.02(f), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i)(A) in the case of a Loan denominated in Dollars, an integral multiple of
U.S.$500,000 and not less than U.S.$5,000,000 and (B) in the case of a Loan
denominated in Euros, an integral multiple of €500,000 and not less than
€5,000,000, or (ii) in each case, equal to the remaining available balance of
the applicable Commitments.
(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of Alternative Rate Loans or as otherwise provided pursuant to
Section 2.03 or Section 2.10; provided that a Funding Indemnity shall have been
given by the Borrower with respect to all Alternative Rate Borrowings to be made
on the Closing Date. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than ten Alternative Rate
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence or end on the same date, shall be considered separate Borrowings.

-63-

--------------------------------------------------------------------------------




(c)    Each Lender shall make each Term Loan to be made by it hereunder in the
applicable Currency on the Closing Date by wire transfer of immediately
available funds to such account in New York City (or such other location from
time to time specified by the Administrative Agent) as the Administrative Agent
may designate not later than 12:00 noon (New York time) and the Administrative
Agent shall promptly credit the amounts so received to an account in the name of
the Borrower maintained with the Administrative Agent and designated by the
Borrower in the relevant Borrowing Request or, if a Borrowing shall not occur on
such date because any applicable condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders. Except
with respect to Swingline Loans and Loans made pursuant to Section 2.02(f), each
Revolving Lender shall make each Revolving Loan to be made by it to the Borrower
hereunder in the requested Currency on the proposed date thereof by wire
transfer of immediately available funds to such bank in New York, for credit to
such account at such bank, as the Borrower may designate in the applicable
Borrowing Request not later than 12:00 noon (New York time).
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Term Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s portion of such Term Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Term Borrowing in accordance
with paragraph (c) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Term
Borrowing, or (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Term Borrowing as of the
date of such Term Borrowing for purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date.
(f)    If the applicable Issuing Bank shall not have received from the Borrower
the payment required to be made by Section 2.23(g) with respect to a Letter of
Credit within the time specified in such Section (each such amount until repaid,
an “Unpaid Drawing”), such Issuing Bank will promptly notify the Administrative
Agent of the L/C Disbursement and the Administrative Agent will promptly notify
each applicable Revolving Lender of such L/C Disbursement and its Revolving
Commitment Percentage thereof. Each applicable Revolving Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m. (New

-64-

--------------------------------------------------------------------------------




York time) on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon (New York time) on any day, not later than 10:00
a.m. (New York time) on the immediately following Business Day), and the
Administrative Agent will promptly pay to such Issuing Bank amounts so received
by it from the applicable Revolving Lenders. The Administrative Agent will
promptly pay to the applicable Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.23(g) prior to the time that any Revolving Lender
makes any payment pursuant to this paragraph; any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the applicable Revolving Lenders that shall have made such payments and
to the applicable Issuing Bank, as their interests may appear. If any Revolving
Lender shall not have made funds in an amount equal to its applicable Revolving
Commitment Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to ABR Revolving Loans or Alternative Rate
Revolving Loans (with an Interest Period of one month), as the case may be, and
(ii) in the case of such Lender, (x) for ABR Revolving Loans, the Base Rate, and
(y) for Alternative Rate Revolving Loans (with an Interest Period of one month),
the Adjusted Interbank Offered Rate.
(g)    Each Lender may, at its option, make any Loan available to the Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Loan; provided, however, that (i) any exercise of such option shall not
affect the obligations of the Borrower in accordance with the terms of this
Agreement or result in an increase in amounts payable by the Borrower pursuant
to Section 2.20 or any other provision hereof, and (ii) nothing in this
Section 2.02(g) shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation or
warranty by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.
Section 2.03.    Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the Borrower shall hand deliver or fax
to the Administrative Agent a duly completed Borrowing Request (a) in the case
of an Alternative Rate Borrowing, not later than 12:00 noon (New York time)
three Business Days before a proposed Borrowing (which Borrowing Request, in the
case of any proposed Alternative Rate Borrowings to be made on the Closing Date,
(x) may be delivered not later than 12:00 noon (New York time) two Business Days
before the Closing Date and (y) shall be accompanied by a Funding Indemnity),
and (b) in the case of an ABR Borrowing, not later than 12:00 noon (New York
time) one Business Day before a proposed Borrowing. Each Borrowing Request shall
be irrevocable, shall be signed by or on behalf of the Borrower and shall
specify the following information: (i) whether the Borrowing then being
requested is to be a Term Borrowing or a Revolving Borrowing, provided that such
Class is then available hereunder; (ii) the aggregate principal amount of such
Borrowing, provided that in no event shall the aggregate principal amount of
such Borrowing exceed (x) the respective Commitment amounts set forth on
Schedule 2.01 or, (y) in the case of any Revolving Borrowing on the Closing
Date, the maximum amount therefor set forth in clause (iii) of the proviso to
Section 2.01(b); (iii) the Currency in which

-65-

--------------------------------------------------------------------------------




such Borrowing is to be made, which shall be Dollars or Euro; provided that in
no event shall the Borrower request that a Revolving Borrowing be denominated in
Euros if, immediately following the making of such Borrowing, the aggregate
principal amount of Revolving Loans denominated in Euros would exceed the
Revolving Facility Euro Sublimit; (iv) whether such Borrowing is to be an
Alternative Rate Borrowing or, if applicable, an ABR Borrowing (it being
understood that no Borrowing denominated in Euros will be an ABR Borrowing),
and, for each Alternative Rate Borrowing, the initial Interest Period with
respect to such Borrowing; (v) the date of such Borrowing (which shall be a
Business Day); and (vi) the number and location of the account to which funds
are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.02. If no election as to the
Type of Borrowing is specified in any such notice and such Borrowing is a
Revolving Loan (x) for a Borrowing in Dollars, then the requested Borrowing
shall be an ABR Borrowing and (y) for a Borrowing in Euros, then the requested
Borrowing shall be an Alternative Rate Borrowing (with an Interest Period of one
month). If no Interest Period with respect to any Alternative Rate Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given in accordance with
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.
Section 2.04.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender to the
Borrower from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Borrower, the Class, Currency
and Type thereof and, with respect to any Alternative Rate Loan, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable thereon from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
in prepayment or repayment thereof and each Lender’s share of such prepayment or
repayment.
(c)    The entries made in the accounts maintained pursuant to paragraphs (a)
and (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans made to it in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it hereunder to the Borrower be
evidenced by a customary promissory note, and in such event, the Borrower shall
promptly execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns in such form as shall be reasonably specified
by the Administrative Agent. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a promissory
note, the interests represented by such note shall at all times (including after
any

-66-

--------------------------------------------------------------------------------




assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.
Section 2.05.    Fees. (a) The Borrower agrees to pay to each Revolving Lender
(in each case pro rata according to the respective Revolving Commitments of all
such Lenders) in Dollars, through the Administrative Agent pursuant to Section
2.19, on the last Business Day of March, June, September and December in each
year and on each date on which any such Revolving Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (the
“Commitment Fee”) equal to the Applicable Rate on the average daily unused
amount of such Revolving Commitment of such Lender during the preceding quarter
(or shorter period commencing with the date hereof or ending with the Revolving
Facility Maturity Date or the date on which such Revolving Commitment of such
Lender shall expire or be terminated). All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. For
purposes of calculating Commitment Fees only, no portion of the Revolving
Commitments shall be deemed utilized as a result of outstanding Swingline Loans.
The Commitment Fee due to each Revolving Lender in respect of its Revolving
Commitment shall commence to accrue on the date hereof and shall cease to accrue
on the date on which such Revolving Commitment of such Lender shall expire or be
terminated as provided herein.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
its own account, the fees in the amounts and at the times from time to time
agreed to in writing by the Borrower and the Administrative Agent (the
“Administrative Agent Fees”), including the fees set forth in any separate
letter agreement executed and delivered by the Borrower and to which the
Administrative Agent is a party (as the same may be amended from time to time,
the “Fee Letter”) in accordance with the terms thereof, as and when the same are
due and payable pursuant to the terms of such Fee Letter.
(c)    The Borrower agrees to pay (i) to each Revolving Lender, on the last
Business Day of March, June, September and December of each year and on the date
on which such Revolving Commitment of such Lender shall be terminated as
provided herein (each, an “L/C Fee Payment Date”) a fee in Dollars, (an “L/C
Participation Fee”), calculated on such Lender’s Revolving Commitment Percentage
of the daily aggregate L/C Exposure in respect of Letters of Credit (excluding
the portion thereof attributable to unreimbursed L/C Disbursements which are
earning interim interest pursuant to Section 2.23(j)) during the preceding
quarter (or shorter period commencing with the date hereof or ending with the
Revolving Facility Maturity Date or the date on which all Letters of Credit have
been cancelled or have expired and the Revolving Commitments of all Revolving
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Rate used to determine the interest rate on Revolving Borrowings comprised of
Alternative Rate Loans pursuant to Section 2.06, and (ii) to the applicable
Issuing Bank in Dollars a fronting fee (or, in the case of a Bank Guarantee,
such other fee as agreed to between the Borrower and the applicable Issuing
Bank), which shall accrue at the rate of 0.25% per annum on the drawable amount
of such Letter of Credit, payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date of such Letter of Credit, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal, extension
or administration of any Letter of Credit issued for the account of (or at the
request of) the Borrower or processing of drawings thereunder (the fees in this
clause (ii),

-67-

--------------------------------------------------------------------------------




collectively, the “Issuing Bank Fees”). All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.
(d)    [Reserved].
(e)    All Fees shall be paid on the dates due, in immediately available funds
and in the Currencies as specified, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the Issuing
Bank Fees shall be paid directly to each applicable Issuing Bank. Once paid,
none of the Fees shall be refundable under any circumstances except, subject to
the next succeeding sentence, in the event of a miscalculation of the fees owed
by the Borrower hereunder. Each calculation by the Administrative Agent under
this Section 2.05 shall be conclusive absent manifest error.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.05(a) or
Section 2.05(c) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees), provided that (a) to the extent that all or a portion
of the L/C Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.26(b), such fees owing pursuant to
Section 2.05(c) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent that all or any portion of such L/C Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to each applicable Issuing Bank (and the pro rata payment provisions
of Section 7.02 will automatically be deemed adjusted to reflect the provisions
of this Section).
Section 2.06.    Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing and each Swingline Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Base Rate is
determined by reference to the Prime Rate, and over a year of 360 days at all
other times) at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Alternative Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted Interbank Offered Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(c)    (i)    Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
(ii)    The applicable Base Rate or Adjusted Interbank Offered Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(d)    Unpaid accrued interest (including Default Interest on overdue amounts)
will not be compounded.

-68-

--------------------------------------------------------------------------------




Section 2.07.    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise, the Borrower shall
on demand from time to time pay interest, to the extent permitted by law, on
such defaulted amount to but excluding the date of actual payment (after as well
as before judgment) (a) in the case of overdue principal of any Loan, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum, and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year
of 360 days at all other times) equal to the rate that would be applicable to an
ABR Dollar Term Loan plus 2.00%.
Section 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that prior to the commencement of any Interest Period for an Alternative Rate
Borrowing (a) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for determining the Adjusted Interbank Offered
Rate for such Interest Period, or (b) the Administrative Agent is advised by the
Required Facility Lenders in respect of the relevant Facility that the Adjusted
Interbank Offered Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to the Borrower and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which it shall do
as promptly as practicable when such circumstances shall no longer exist) with
respect to the affected Facility, (i) any request by the Borrower for an
Alternative Rate Borrowing pursuant to Section 2.03 or 2.10 (x) in respect of a
Revolving Loan denominated in Dollars shall be deemed to be a request for an ABR
Borrowing, and (y) in respect of a Revolving Loan denominated in Euros shall be
deemed to be a request for a Borrowing at an interest rate per annum on each
Lender’s share of such Alternative Rate Borrowing which is equal to the COF Rate
and (ii) any Interest Period election that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, an Alternative Rate Borrowing
with respect to the affected Facility shall be ineffective. Each determination
by the Administrative Agent under this Section 2.08 shall be conclusive absent
manifest error.
Notwithstanding the foregoing, in the case of Alternative Rate Loans affected by
the circumstances described in this Section, as promptly as practicable (but in
no event later than three Business Days after the giving of the required notice
by the Administrative Agent with respect to such circumstances), the
Administrative Agent (in consultation with the affected Lenders) shall negotiate
with the Borrower in good faith in order to ascertain whether a substitute
interest rate (a “Substitute Rate”) may be agreed upon for the maintaining of
existing Alternative Rate Loans. If a Substitute Rate is agreed upon by the
Borrower and any affected Lenders, such Substitute Rate shall apply with respect
to such affected Lenders. To the extent that a Substitute Rate is not so agreed
upon by the Borrower and any of the affected Lenders within such time, each
Alternative Rate Loan of such affected Lender shall thereafter bear interest at
the COF Rate.
Section 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated in accordance with the terms hereof, (i) the unused Term Loan
Commitments shall

-69-

--------------------------------------------------------------------------------




automatically terminate at 5:00 p.m. (New York time) on the Closing Date,
(ii) the L/C Commitment shall automatically terminate on the L/C Maturity Date
and (iii) the Revolving Commitments and Swingline Commitment shall automatically
terminate on the Revolving Facility Maturity Date.
(b)    Upon not less than one Business Day’s prior irrevocable written or fax
notice to the Administrative Agent (which will promptly notify each of the
Revolving Lenders), the Borrower may at any time in whole permanently terminate,
or from time to time in part permanently reduce, the Revolving Commitments;
provided, however, that the Total Revolving Commitment shall not be reduced to
an amount that is less than the Aggregate Revolving Exposure then in effect;
provided further that each partial permanent reduction of the Revolving
Commitments shall be an amount that is an integral multiple of the Reduction
Multiple and not less than the Reduction Minimum.
(c)    Each reduction in the Revolving Commitments hereunder shall be made
ratably among the applicable Lenders in accordance with their respective
Revolving Commitment Percentages. The Borrower shall pay to the Administrative
Agent for the account of the applicable Lenders, on the date of each termination
or reduction, the Commitment Fees on the amount of the Revolving Commitments so
terminated or reduced accrued to but excluding the date of such termination or
reduction.
Section 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent, pursuant to a Continuation/Conversion Notice, (a) no later than 12:00
noon (New York time) three Business Days prior to conversion, to convert any
Alternative Rate Borrowing of Revolving Loans denominated in Dollars into an ABR
Borrowing, (b) no later than 12:00 noon (New York time) three Business Days
prior to conversion, to convert any ABR Borrowing into an Alternative Rate
Borrowing, (c) not later than 12:00 noon (New York time) three Business Days
prior to continuation, to continue any Alternative Rate Borrowing as an
Alternative Rate Borrowing for an additional Interest Period of the same tenor,
and (d) not later than 12:00 noon (New York time) three Business Days prior to
conversion, to convert the Interest Period with respect to any Alternative Rate
Borrowing to another permissible Interest Period, subject in each case to the
following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Type of such Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest

-70-

--------------------------------------------------------------------------------




on any Alternative Rate Loan (or portion thereof) being converted shall be paid
by the Borrower at the time of conversion;
(iv)    if any Alternative Rate Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing maturing or required to be paid in less than
one month may not be continued as an Alternative Rate Borrowing with an Interest
Period in excess of one month;
(vi)    any portion of an Alternative Rate Borrowing in respect of Revolving
Loans that cannot be converted into or continued as an Alternative Rate
Borrowing by reason of the immediately preceding clause shall be automatically
converted at the end of the Interest Period in effect for such Borrowing into
(A) an ABR Borrowing for any such Borrowing in Dollars, or (B) an Alternative
Rate Borrowing with a one-month Interest Period for any such Borrowing in Euros;
and
(vii)    after the occurrence and during the continuance of a Default or Event
of Default, no outstanding Loan denominated in Dollars may be converted into, or
continued as an Alternative Rate Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (w) the identity and amount of the Borrowing
requested to be converted or continued, (x) whether such Borrowing is to be
converted to or continued as an Alternative Rate Borrowing or, if applicable, an
ABR Borrowing, (y) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (z) if such Borrowing is to be
converted to or continued as an Alternative Rate Borrowing, the Interest Period
with respect thereto. If no Interest Period is specified in any
Continuation/Conversion Notice with respect to any conversion to or continuation
as an Alternative Rate Borrowing, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
advise the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If notice shall not
have been given in accordance with this Section 2.10 to continue any Borrowing
into a subsequent Interest Period (and notice shall not otherwise have been
given in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted or continued
into (A)  in the case of Loans denominated in Dollars, an ABR Borrowing, and
(B) in the case of Loans denominated in Euros, an Alternative Rate Borrowing
with a one-month Interest Period.
For the avoidance of doubt, it is understood that any conversion (or
continuation) of Borrowings pursuant to this Section 2.10 shall not constitute a
new Loan or the novation of an existing Loan but rather a conversion of such
Loan to a different Type or continuation of such Loan for a new Interest Period.

-71-

--------------------------------------------------------------------------------




Section 2.11.    Repayment of Borrowings. (a) The Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Term Lenders on
the last Business Day of each March, June, September and December, commencing
with the last Business Day of June 2014, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of the Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.12
or 2.13, as applicable). To the extent not previously paid, all outstanding Term
Loans shall be due and payable on the Term Facility Maturity Date.
(b)    The Borrower hereby unconditionally promises to pay to each Revolving
Lender, through the Administrative Agent, on the Revolving Facility Maturity
Date, each then outstanding Revolving Loan made by such Revolving Lender,
together with accrued and unpaid interest on the principal amount to but
excluding the date of payment, in the Currency in which such Revolving Loan was
originally borrowed.
(c)    The Borrower hereby unconditionally promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to the
Borrower on the earlier of (i) ten Business Days after the making of such
Swingline Loan and (ii) the Revolving Facility Maturity Date. On the date any
Borrowing is made under the Revolving Commitments, the Borrower shall repay all
Swingline Loans then outstanding.
(d)    In the event that any Incremental Term Loans are made, the Borrower shall
repay Borrowings consisting of Incremental Term Loans on the dates and in the
amounts set forth in the applicable Incremental Facility Amendment, and in the
event that any Other Loans are made, the Borrower shall repay Borrowings
consisting of Other Loans on the dates and in the amounts set forth in the
applicable Refinancing Amendment.
(e)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without any premium or penalty.
Section 2.12.    Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part but
in each case in the Currency of the original Borrowing, upon at least three
Business Days’ prior written notice in the case of Alternative Rate Loans, or
upon at least one Business Day’s prior written notice in the case of ABR Loans,
to the Administrative Agent before 12:00 noon (New York time) (which will
promptly notify each affected Lender); provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of the Reduction
Multiple and not less than the Reduction Minimum.
(b)    Voluntary prepayments of the Term Loans and the Incremental Term Loans
shall be applied ratably among the outstanding Term Loans and Incremental Term
Loans (unless, in the case of any Other Term Loans or Incremental Loans, the
terms thereof provide for less than ratable sharing in any voluntary prepayments
of Term Loans hereunder), and then against the remaining scheduled installments
of principal due in respect of such Term Loans or Incremental Term Loans in the
manner specified by the Borrower or, if not so specified on or prior to the date
of such voluntary prepayment, in direct order of maturity.

-72-

--------------------------------------------------------------------------------




(c)    Each notice of prepayment shall be in the form of a Prepayment Notice and
shall specify the prepayment date (which shall be a Business Day) and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.12(d) and 2.16, but otherwise without
any premium or penalty. All prepayments under this Section 2.12 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
(d)    If the Borrower (i) prepays, refinances, substitutes, converts or
replaces any Term Loans in connection with a Repricing Transaction or
(ii) effects any amendment of this Agreement resulting in a Repricing
Transaction, in each case, on or prior to the date that is twelve months after
of the Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the Lenders holding Term Loans immediately prior to
the consummation of such Repricing Transaction (including each Lender holding
Term Loans immediately prior to the consummation of such Repricing Transaction
that is a Non-Consenting Lender with respect to such Repricing Transaction and
is replaced pursuant to Section 2.21), (A) in the case of clause (i), a
repricing premium equal to 101% of the aggregate principal amount of the Term
Loans so prepaid, refinanced, substituted or replaced and (B) in the case of
clause (ii), a fee equal to 101% of the aggregate principal amount of the
applicable Term Loans outstanding immediately prior to such amendment. Such
amounts (as applicable, the “Repricing Premium”) shall be due and payable on the
date of effectiveness of the applicable Repricing Transaction.
Section 2.13.    Mandatory Prepayments. (a) In the event of any termination of
all the Revolving Commitments, the Borrower shall, on the date of such
termination, repay or prepay each outstanding Swingline Loan and Revolving
Borrowing in the Currency of the original Borrowing, replace or Cash
Collateralize each outstanding Letter of Credit in an amount equal to the L/C
Exposure in respect of each such Letter of Credit. If on any date (whether as a
result of any partial reduction of the Revolving Commitments, currency
fluctuations or otherwise) the Aggregate Revolving Exposure would exceed 100%
(or, if solely as a result of fluctuations in the exchange rate of Currencies,
105%) of the Total Revolving Commitments then available to the Borrower, then
the Borrower shall, within two Business Days after the earlier of (i) the
receipt of a written request from the Administrative Agent and (ii) a
Responsible Officer becoming aware of such event, forthwith repay or prepay
Revolving Borrowings or Swingline Loans (or a combination thereof) and/or Cash
Collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.
(b)    Not later than the third Business Day following the receipt (which in the
case of an escrow closing means the date of release of funds from such escrow)
of Net Cash Proceeds (other than any Excluded Proceeds, except as provided in
the definition thereof) in respect of any Asset Sale (other than any Asset Sale
the proceeds of which, when taken together with the proceeds of all other Asset
Sales during the then current fiscal year of Holdings, do not exceed
U.S.$25,000,000) by Holdings or any of its Subsidiaries or the occurrence of any
Recovery Event relating to Holdings or any of its Subsidiaries, the Borrower
shall apply 100% of the Net Cash Proceeds received by Holdings or such
Subsidiary with respect thereto to prepay outstanding Term Loans in accordance
with Section 2.13(e); provided that notwithstanding anything herein to the
contrary, the

-73-

--------------------------------------------------------------------------------




Borrower may, by written notice to the Administrative Agent, elect to apply any
such Net Cash Proceeds of any such Asset Sale of or Recovery Event on a pro rata
basis to (x) prepay outstanding Term Loans and (y) prepay, or offer to
repurchase, any outstanding Permitted Pari Passu Secured Refinancing Debt and
that (1) to the extent permitted hereunder (including under Section 2.25 and the
definition of “Credit Agreement Refinancing Indebtedness”), by its terms
expressly requires the Borrower to prepay (or offer to repurchase) such
Permitted Pari Passu Secured Refinancing Debt with such proceeds and (2) is
secured by the assets subject to such Asset Sale or Recovery Event; it being
understood that any such proceeds not so applied to repay or repurchase such
Permitted Pari Passu Secured Refinancing Debt (due to the declination of such
offer to repurchase by the holders thereof or for any other reason) shall be
applied to prepay outstanding Term Loans in accordance with Section 2.13(e).
(c)    In the event that Holdings or any Subsidiary shall receive Net Cash
Proceeds (other than any Excluded Proceeds, except as provided in the definition
thereof) from the issuance or other incurrence of Indebtedness (other than
Indebtedness permitted pursuant to Section 6.01 (but excluding Credit Agreement
Refinancing Indebtedness in respect of the Term Loans)), the Borrower shall,
substantially simultaneously with (and in any event not later than the first
Business Day following) the receipt of such Net Cash Proceeds by Holdings or
such Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds
therefrom to prepay outstanding Term Loans in accordance with Section 2.13(e).
(d)    Not later than five Business Days after the date on which financial
statements have been (or were required to be) delivered pursuant to Section
5.04(a) in respect of any Excess Cash Flow Period (the “ECF Prepayment
Deadline”), the Borrower shall calculate Excess Cash Flow for such Excess Cash
Flow Period and shall apply an amount equal to (i) the Required Percentage of
such Excess Cash Flow minus (ii) the amount of any voluntary prepayments (other
than voluntary prepayments funded by the incurrence of Indebtedness (other than
Indebtedness that is revolving in nature) during such Excess Cash Flow Period
(without duplication of any such prepayment amounts deducted from Excess Cash
Flow for the immediately preceding Excess Cash Flow Period) or, at the election
of the Borrower, after such Excess Cash Flow Period and prior to such ECF
Prepayment Deadline of (A) Term Loans or any Incremental Term Loans,
(B) Revolving Loans or any Incremental Revolving Loans (to the extent the
commitments in respect thereof are permanently reduced by the amount of such
prepayments), and (C) any Permitted Pari Passu Secured Refinancing Debt, and any
Permitted Refinancing Indebtedness in respect of any of the foregoing (but only
to the extent such Permitted Refinancing Indebtedness is secured by the
Collateral on a pari passu basis with the Obligations in accordance herewith),
in each case, to the extent permitted hereunder, to prepay outstanding Term
Loans in accordance with Section 2.13(e).
(e)    Amounts to be applied in connection with prepayments of Term Loans made
pursuant to clauses (b) through (d) of this Section shall be applied to prepay
the Term Loans then outstanding (x) first, in direct order of maturity to the
next four scheduled repayments thereof and (y) second, pro rata to the remaining
scheduled repayments thereof (including, for the avoidance of doubt, the
required payments at maturity).

-74-

--------------------------------------------------------------------------------




(f)    Notwithstanding anything in this Section 2.13 to the contrary, any Lender
may elect, by written notice to the Administrative Agent not later than 10:00
a.m. (New York time), at least one Business Day prior to the required prepayment
date, to decline all or any portion of any mandatory prepayment of its Term
Loans pursuant to this Section 2.13 (other than any mandatory prepayment with
proceeds of Credit Agreement Refinancing Indebtedness), in which case the
aggregate amount of the prepayment that would have been applied to prepay Term
Loans but was so declined shall be retained by the Borrower.
(g)    The Borrower shall (i) deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of Holdings setting forth in reasonable detail the calculation
of the amount of such prepayment and, if applicable, the amount being prepaid
(or offered) to holders of Permitted Pari Passu Secured Refinancing Debt that is
in the form of notes pursuant to the proviso to Section 2.13(b), and (ii) give
to the Administrative Agent (which shall promptly give to each Lender), to the
extent practicable, at least three Business Days’ prior written notice of such
prepayment. Each notice of prepayment shall be in the form of a Prepayment
Notice and shall specify the prepayment date, the Type and Class of each Loan
being prepaid and the principal amount and Currency of each Loan (or portion
thereof) to be prepaid. All prepayments of Borrowings pursuant to this
Section 2.13 shall be subject to Section 2.16 and, in the case of
Section 2.13(c), any applicable Repricing Premium pursuant to Section 2.12(d),
but shall otherwise be without premium or penalty.
For the avoidance of doubt, in no event shall the making of any mandatory
prepayment pursuant to this Section 2.13 operate as a cure, or result in a
waiver, of any Default or Event of Default.
Section 2.14.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, the
Administrative Agent or any Issuing Bank (except any such reserve requirement to
the extent reflected in the Adjusted Interbank Offered Rate), or
(ii)    impose on any Lender, the Administrative Agent or any Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein, or
(iii)    subject any Lender to any tax of any kind whatsoever with respect to
any Loan, this Agreement or any Letter of Credit or participation therein, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes covered by Section 2.20 and Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes),
and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
increase the cost to such Lender, the Administrative Agent or

-75-

--------------------------------------------------------------------------------




such Issuing Bank of issuing or maintaining any Letter of Credit or purchasing
or maintaining a participation therein or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender, the
Administrative Agent or such Issuing Bank to be material, then the Borrower will
pay to such Lender, the Administrative Agent or such Issuing Bank, as the case
may be, upon demand such additional amount or amounts as will compensate such
Lender, the Administrative Agent or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
(b)    If any Lender, the Administrative Agent or any Issuing Bank shall have
determined that any Change in Law regarding capital adequacy or liquidity has or
would have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or such Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or such Issuing Bank’s Parent Company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit purchased by, such Lender or the Letters of Credit issued
by such Issuing Bank to a level below that which such Lender, the Administrative
Agent or such Issuing Bank or such Lender’s, the Administrative Agent’s or such
Issuing Bank’s Parent Company could have achieved but for such Change in Law
(taking into consideration such Lender’s, the Administrative Agent’s or such
Issuing Bank’s policies and the policies of such Lender’s, the Administrative
Agent’s or such Issuing Bank’s Parent Company with respect to capital adequacy
or liquidity requirements) by an amount deemed by such Lender, the
Administrative Agent or the Issuing Bank to be material, then from time to time
the Borrower shall pay to such Lender, the Administrative Agent or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender, the Administrative Agent or the Issuing Bank or such Lender’s, the
Administrative Agent’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender, the Administrative Agent or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender, the
Administrative Agent or such Issuing Bank or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section and the basis for
calculating such amount or amounts shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender, the
Administrative Agent or such Issuing Bank, as the case may be, the amount or
amounts shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.
(d)    Failure or delay on the part of any Lender, the Administrative Agent or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Administrative Agent’s or such Issuing
Bank’s right to demand such compensation; provided, however, that the Borrower
shall not be under any obligation to compensate any Lender, the Administrative
Agent or any Issuing Bank under paragraph (a) or (b) above for increased costs
or reductions with respect to any period prior to the date that is 180 days
prior to such request if such Lender, the Administrative Agent or any Issuing
Bank knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender, the

-76-

--------------------------------------------------------------------------------




Administrative Agent and each Issuing Bank regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed; provided that such amounts shall only be payable by
the Borrower to the applicable Lender under this Section 2.14 so long as it is
such Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements.
(e)    The Borrower shall not be obligated to make any payments under this
Section 2.14 solely as a result of a Lender having any direct or indirect equity
interest in any member of the Consolidated Group.
Section 2.15.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Alternative Rate Loan or to give effect to its obligations
as contemplated hereby with respect to any Alternative Rate Loan, then, by
written notice to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Alternative Rate Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Alternative Rate Loans), whereupon any request
for an Alternative Rate Borrowing (or to convert an ABR Borrowing to an
Alternative Rate Borrowing or to continue an Alternative Rate Borrowing for an
additional Interest Period) shall, (x) in the case of a Loan denominated in
Dollars as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert an Alternative Rate Loan
into an ABR Loan), or (y) in the case of a Loan denominated in Euros as to such
Lender only, be deemed a request for a COF Rate Loan; and
(ii)    such Lender may require that all outstanding Alternative Rate Loans made
by it that are denominated in Euros or Dollars be converted to ABR Loans or COF
Rate Loans, as applicable, in which event all such Alternative Rate Loans shall
be automatically converted to ABR Loans or COF Rate Loans, as applicable, as of
the effective date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Alternative Rate Loans that would have been made by such Lender or the
converted Alternative Rate Loans of such Lender shall instead be applied to
repay the ABR Loans or COF Rate Loans, as applicable, made by such Lender in
lieu of, or resulting from the conversion of, such Alternative Rate Loans. Any
such conversion of an Alternative Rate Loan under (i) above shall be subject to
Section 2.16.
Notwithstanding the foregoing, in the case of Loans affected by the
circumstances described in this Section, as promptly as practicable (but in no
event later than three Business Days after the giving of the required notice by
the Administrative Agent with respect to such circumstances), the Administrative
Agent (in consultation with the affected Lenders) shall negotiate with the
Borrower in good faith in order to ascertain whether a Substitute Rate may be
agreed upon for the maintaining of existing Loans. If a Substitute Rate is
agreed upon by the Borrower and any of the affected Lenders, such Substitute
Rate shall apply with respect to the Loans of such Lenders. To the extent

-77-

--------------------------------------------------------------------------------




that a Substitute Rate is not so agreed upon by the Borrower with any affected
Lenders within such time, each Alternative Rate Loan of such affected Lenders
shall thereafter bear interest at the COF Rate.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Alternative Rate Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Alternative Rate Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower.
Section 2.16.    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not loss of profit or margin) that such Lender may sustain
or incur in connection with any Loan made to the Borrower as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Alternative Rate
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Alternative Rate Loan to an ABR Loan, COF Rate Loan or
Alternative Rate Loan, or the conversion of the Interest Period with respect to
any Alternative Rate Loan, in each case other than on the last day of the
Interest Period in effect therefor, (iii) any Alternative Rate Loan to be made
by such Lender (including any Alternative Rate Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by Borrower hereunder, or (iv) an assignment
pursuant to Section 2.21 (any of the events referred to in this clause (a) being
called a “Breakage Event”), or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its actual cost of obtaining funds for the Alternative
Rate Loan that is the subject of such Breakage Event for the period from the
date of such Breakage Event to the last day of the Interest Period in effect (or
that would have been in effect) for such Loan over (ii) the amount of interest
likely to be realized by such Lender in redeploying the funds released or not
utilized by reason of such Breakage Event for such period (but in no event will
such loss include loss of profit or margin). A certificate of any Lender setting
forth any amount or amounts which such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error.
Section 2.17.    Pro Rata Treatment. Except as provided below in this Section
2.17 with respect to Swingline Loans, as required under Section 2.15, as
provided in Section 9.04(k) or as otherwise provided elsewhere in this
Agreement, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Revolving Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans and L/C Outstandings). For purposes of determining the
available Revolving Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Commitments of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Revolving Commitments. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder,

-78-

--------------------------------------------------------------------------------




the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
Section 2.18.    Sharing. So long as no Event of Default shall have occurred and
be continuing, with respect to any Facility, each Lender participating therein
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower or any other Loan Party, or pursuant
to a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim,
received by such Lender under any applicable bankruptcy, insolvency or other
similar law or otherwise (except pursuant to Section 2.21 or Section 9.04), or
by any other enforcement means, obtain payment (voluntary or involuntary) in
respect of any Loan or Loans or L/C Disbursement as a result of which the unpaid
principal portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposures then
outstanding as the principal amount of its Loans and L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans and L/C Exposures outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation. After the occurrence, and during the continuance, of an Event of
Default, any such payment shall be applied in a manner consistent with
Section 7.02, mutatis mutandis.
Section 2.19.    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Loan or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
noon (New York time) on the date when due in immediately available funds in the
applicable Currency specified herein, without setoff, defense or counterclaim.
Each such payment (other than (x) Issuing Bank Fees, which shall be paid
directly to each applicable Issuing Bank and (y) principal of and interest on
Swingline Loans, which shall be paid directly to the Swingline Lender except as
otherwise provided in Section 2.22(e)) shall be made (A) in the case of amounts
payable in Dollars, to the Administrative Agent at its offices at Barclays Bank
PLC, 1301 Avenue of the Americas, New York, NY 10019, USA, Attn: Joe Tricamo,
Fax: +1-917-522-0569, Email: xrausloanops5@barclayscapital.com, Tel.:
+1-212-320-7564, and (B) in the case of amounts payable in Euros, in immediately
available funds at the Administrative Agent’s offices (as set forth above) or at
such other office as the Administrative

-79-

--------------------------------------------------------------------------------




Agent shall specify for such purpose by notice to the Borrower. All payments
hereunder and under each other Loan Document shall be made (i) in the case of
the principal of and interest on each Loan, in the Currency in which such Loan
is denominated, (ii) in the case of reimbursement obligations in respect of
Letters of Credit, in the Currency in which the Stated Amount thereof is
denominated, (iii) in the case of any indemnification or expense reimbursement
payment, in Dollars or Euros, as requested by the person entitled to receive
such payment, or (iv) in all other cases, in Dollars, in each case except as
otherwise expressly provided herein or in any other Loan Document. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York time) on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 3:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business Day
at the Administrative Agent’s discretion. Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
Section 2.20.    Taxes. (a) Except as required by applicable law, all payments
made by or on behalf of the Borrower under this Agreement or any other Loan
Document (including, for the avoidance of doubt, under the Fee Letter) shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future Taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority. If any Indemnified Taxes are
required to be withheld from any amounts payable to the Administrative Agent,
any Issuing Bank or any Lender hereunder by the Borrower, or the Administrative
Agent, any Issuing Bank or any Lender is required to make any deduction or
payment in respect thereof, the amounts so payable to the Administrative Agent,
such Issuing Bank or such Lender by or on behalf of the Borrower shall be
increased to the extent necessary so that the Administrative Agent, such Issuing
Bank or such Lender receives (after payment of all Indemnified Taxes, including
on additional amounts paid under this Section 2.20(a)) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement. Whenever any Indemnified Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of such Issuing Bank
or such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence reasonably acceptable to such Lender or the
Administrative Agent) received by the Borrower showing payment thereof.
(b)    Notwithstanding any other provision of this Agreement but without
duplication of any amount payable pursuant to Section 2.20, if any Loan Party is
required to withhold Indemnified Taxes from amounts payable to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender under
any Security Document executed in connection herewith, or the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender is required to
deduct the same, the amounts so payable to the Administrative Agent, the
Collateral Agent, such Issuing

-80-

--------------------------------------------------------------------------------




Bank or such Lender, as applicable, shall be increased to the extent necessary
so that such Agent, such Issuing Bank or such Lender, as the case may be,
receives (after payment of all Indemnified Taxes, including on additional
amounts paid under this Section 2.20(a)(ii)), interest or any such other amounts
payable hereunder in an amount equal to what it would have received had the
payment not been subject to such withholding or deduction. When Indemnified
Taxes are payable by any Loan Party, as promptly as possible thereafter such
Loan Party shall send to the Administrative Agent on its own account or for the
account of the Collateral Agent, such Issuing Bank or such Lender, as the case
may be, a certified copy of an original official receipt (or other evidence
reasonably acceptable to such Lender) received by such Loan Party showing
payment thereof. If (a) any Loan Party fails to pay any such Indemnified Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, or (b) the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender is required to pay any Indemnified Taxes in respect of which
any Loan Party would be required to pay increased amounts pursuant to this
Section 2.20, the Borrower shall cause such Loan Party to indemnify the Agents,
any applicable Issuing Bank and any applicable Lender for such Indemnified Taxes
and any incremental Taxes, interest, costs or penalties that may become payable
by the Agents, any applicable Issuing Bank and any applicable Lender as a result
of any such failure or requirement. Payment under this indemnification shall be
made within 15 days from the date any Agent, any Issuing Bank or any Lender or
any of their respective Affiliates makes written demand thereof.
(c)    If any Lender, any Issuing Bank or the Administrative Agent, as
applicable, receives a refund, the benefit of a credit, relief or remission (a
“Refund”) of a Tax for which a payment has been made by the Borrower pursuant to
this Agreement, which Refund in the good faith judgment of such Lender, such
Issuing Bank or the Administrative Agent, as the case may be, is attributable to
such payment made by the Borrower, then such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount as such Lender, such Issuing Bank or the Administrative Agent, as the
case may be, determines in its absolute discretion to be the proportion of the
Refund as will leave such Lender, such Issuing Bank or the Administrative Agent,
as the case may be, after such reimbursement, in no better or worse position
than it would have been in if the payment had not been required. The Borrower
agrees that if it receives a reimbursement under this paragraph (c), upon
request, it will repay the amount of such reimbursement, together with
penalties, interest and any other charges due, to the relevant Governmental
Authorities in connection with such Refund, in the event a Lender, any Issuing
Bank or the Administrative Agent is required to repay such Refund to the
relevant Governmental Authorities. A Lender, an Issuing Bank or the
Administrative Agent shall claim any Refund that it determines in its absolute
discretion is available to it, unless it concludes in its reasonable discretion
that it would be adversely affected by making such a claim, and shall make the
sole determination of the date on which such Refund is received. Neither any
Lender, any Issuing Bank nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (c) or any other provision of this
Section 2.20.
(d)    Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the

-81-

--------------------------------------------------------------------------------




Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender or Issuing Bank, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Issuing Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the relevant Lender’s or relevant Issuing Bank’s, as applicable,
reasonable judgment such completion, execution, or submission would subject such
Lender or such Issuing Bank, as applicable, to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or such Issuing Bank.
(e)    If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Tax Code, as applicable), such Lender or Issuing Bank, as applicable,
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or such Issuing Bank has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this Section 2.20(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.20 shall survive the resignation or replacement of the Administrative
Agent or any Issuing Bank or any assignment of rights by, or the replacement of,
a Lender, and the Termination Date.
Section 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) any affected
Lender pursuant to Section 2.08 does not agree to a Substitute Rate pursuant to
Section 2.08 that is approved by the Required Facility Lenders, (iv) the
Borrower is required to pay any additional amount to any Lender or any Issuing
Bank or any Governmental Authority on account of any Lender or any Issuing Bank
pursuant to Section 2.20, (v) any Lender becomes a Defaulting Lender, or
(vi) any Lender whose consent is so required (such Lender, a “Non-Consenting
Lender”) does not consent to a proposed amendment, modification or waiver of
this Agreement requested by the Borrower, which requires the consent of all of
the affected Lenders or all of the Lenders under any Facility to become
effective (and which is approved by at

-82-

--------------------------------------------------------------------------------




least the Required Lenders or the Required Facility Lenders, as applicable, and
the Administrative Agent), then, so long as no Default or Event of Default then
exists, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with, and subject to the
restrictions contained in and consents required by, Section 9.04), all or any
portion of its interests, rights and obligations under this Agreement to an
Eligible Assignee that shall assume such assigned interests, rights and
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) solely with respect to replacements of Lenders pursuant to
clauses (i), (ii), (iii) or (iv) of this Section 2.21(a), the Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, of each Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, and
(z) the Borrower, or such assignee shall have paid to the affected Lender or
Issuing Bank in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans or L/C Disbursements of such Lender or such Issuing Bank, respectively,
plus all Fees and other amounts accrued for the account of such Lender or such
Issuing Bank hereunder (including any amounts under Section 2.12(d),
Section 2.14, Section 2.16 and Section 2.20); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s or such Issuing Bank’s claim for compensation under Section 2.14
or notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as
the case may be, cease to cause such Lender or such Issuing Bank to suffer
increased costs or reductions in amounts received or receivable or reduction in
return on capital, or cease to have the consequences specified in Section 2.15,
or cease to result in amounts being payable under Section 2.20, as the case may
be (including as a result of any action taken by such Lender or such Issuing
Bank pursuant to paragraph (b) below), or if such Lender or such Issuing Bank
shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event, as the case may be, then such Lender or
such Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. In connection with any such replacement under clause (v)
or (vi) of this Section, if the Non-Consenting Lender or Defaulting Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation, and
(B) the date on which the Non-Consenting Lender or Defaulting Lender receives
all payments described in clause (z) of the first proviso to the preceding
sentence, then such Non-Consenting Lender or Defaulting Lender shall be deemed
to have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and each of the Borrower and the Administrative
Agent shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Consenting Lender or Defaulting Lender. Each Lender hereby grants to the
Borrower and the Administrative Agent an irrevocable power of attorney (which
power is coupled with an interest) to execute and deliver, on behalf of such
Lender as assignor, any Assignment and Acceptance and/or such other
documentation on behalf of such

-83-

--------------------------------------------------------------------------------




Non-Consenting Lender or Defaulting Lender that may be necessary to effectuate
any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.
(b)    If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15, or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agree to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.
Section 2.22.    Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower in Dollars
(“Swingline Loans”) at any time and from time to time on and after the Closing
Date and until the earlier of the Revolving Facility Maturity Date and the
termination of the applicable Swingline Commitment in accordance with the terms
hereof, in an aggregate outstanding principal amount at any time outstanding
that will not result in (i) the Swingline Exposure exceeding the Swingline
Commitment or (ii) the Aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments. Each Swingline Loan shall be in a principal amount that
is an integral multiple of $100,000. The Swingline Commitment may be terminated
or reduced from time to time as provided herein. Within the foregoing limits,
the Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.
(b)    Swingline Loans. The Borrower shall notify the Swingline Lender and the
Administrative Agent in writing not later than 9:00 a.m. (New York time), on the
day of a proposed Swingline Loan. Such notice shall be delivered on a Business
Day, shall be irrevocable and shall refer to this Agreement and shall specify
the requested funding date (which shall be a Business Day), the amount of such
Swingline Loan and the wire transfer instructions for the account of the
Borrower to which the proceeds of such Swingline Loan should be transferred. The
Swingline Lender shall promptly make each Swingline Loan by wire transfer to the
account specified by the Borrower in such request.
(c)    Prepayment. The Borrower shall have the right at any time and from time
to time to prepay any Swingline Loan, in whole or in part and without premium or
penalty, upon giving written or fax notice (in the form of a Prepayment Notice)
to the Swingline Lender and to

-84-

--------------------------------------------------------------------------------




the Administrative Agent before 1:00 p.m. (New York time), on the date of
prepayment at the Swingline Lender’s address for notices specified herein.
(d)    Interest. Each Swingline Loan shall be deemed to be an ABR Loan and,
subject to the provisions of Section 2.07, shall bear interest at the rate
provided in Section 2.06(a). Interest on each Swingline Loan shall be payable to
the Administrative Agent on the Interest Payment Dates applicable to such
Swingline Loan except as otherwise provided in this Agreement.
(e)    Participations. By written notice given to the Administrative Agent not
later than 11:00 a.m. (New York time), on any Business Day the Swingline Lender
may require the Revolving Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Any such notice shall
specify the aggregate amount of Swingline Loans in which such Revolving Lenders
will participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Revolving Lender, specifying in such notice such
Revolving Lender’s Revolving Commitment Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such
Revolving Lender’s Revolving Commitment Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender shall comply with its
obligation under this paragraph by wire transfer in immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders) and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower (or other party liable
for obligations of the Borrower) of any default in the payment thereof.
Section 2.23.    Letters of Credit. (a) General. Subject to and upon the terms
and conditions herein set forth, the Borrower, at any time and from time to time
during the Revolving Commitment Period, may request that an Issuing Bank issue
for its account a standby letter of credit, a trade letter of credit or a bank
guarantee, and the applicable Issuing Bank shall continue any Existing Letters
of Credit; provided that each such instrument shall be in such form as may be
approved by the Issuing Bank in its reasonable discretion.

-85-

--------------------------------------------------------------------------------




(b)    Requirements. (i) Notwithstanding the foregoing, (A) no Letter of Credit
shall be issued or continued, as applicable, that would exceed the applicable
L/C Commitment then in effect, (B) no Letter of Credit shall be issued or
continued, as applicable, that would cause the aggregate amount of the Lenders’
Revolving Exposures at such time to exceed the Total Revolving Commitments then
available to the Borrower, (C) each Letter of Credit shall have an expiration
date that complies with the provisions set forth in clause (e) of this Section,
(D) each Letter of Credit shall be denominated in Dollars or in Euros, (E) no
Letter of Credit shall be issued or continued, as applicable, if it would be
illegal under any applicable law for the beneficiary of such Letter of Credit to
have a Letter of Credit issued in its favor, and (F) no Letter of Credit shall
be issued by any Issuing Bank after it has received a written notice from the
Borrower or the Administrative Agent stating that a Default or Event of Default
has occurred and is continuing until such time as such Issuing Bank shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice or (y) the waiver of such Default or
Event of Default in accordance with the provisions of Section 9.08.
(ii)    If any Lender becomes, and during the period it remains, a Defaulting
Lender, an Issuing Bank will not be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless
such Issuing Bank is satisfied that any exposure that would result therefrom is
fully covered or eliminated by any combination satisfactory to such Issuing Bank
of the following:
(A)    in the case of a Defaulting Lender, the L/C Exposure of such Defaulting
Lender is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in clause (i) of Section 2.26(b);
(B)    in the case of a Defaulting Lender, without limiting the provisions of
Section 2.26(a), the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit, or make other
arrangements satisfactory to the Administrative Agent and such Issuing Bank in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
(C)    in the case of a Defaulting Lender and a proposed issuance of a Letter of
Credit by an instrument or instruments in form and substance satisfactory to the
Administrative Agent and to such Issuing Bank, the Borrower agrees that the face
amount of such requested Letter of Credit will be reduced by an amount equal to
the unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit will, subject to
the first proviso below, be on a pro rata basis in accordance with the
Commitments of the Non-Defaulting Lenders, and the pro rata payment provisions
of Section 7.02 will be deemed adjusted to reflect this provision;

-86-

--------------------------------------------------------------------------------




provided that (1) the sum of each Non-Defaulting Lender’s total Aggregate
Revolving Exposure and total L/C Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender, (2) each such reallocation shall be in
an amount and currency which is consistent with those set forth on Schedule 2.01
with respect to such Non-Defaulting Lender, and (3) neither any such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto nor any
such Cash Collateralization or reduction will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank, or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender.
(c)    Letter of Credit Commitment. Upon at least one Business Day’s prior
written notice to the Administrative Agent and each Issuing Bank (which notice
the Administrative Agent shall promptly transmit to each of the relevant
Revolving Lenders), the Borrower shall have the right, on any day, permanently
to terminate or reduce the L/C Commitment in respect of Letters of Credit
available to be issued for its account in whole or in part.
(d)    Letter of Credit Requests. (i) Whenever the Borrower desires that a
Letter of Credit be issued for its account or continued, it shall give the
Administrative Agent and the applicable Issuing Bank at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the
applicable Issuing Bank) Business Days’ written notice thereof. Each notice
shall be executed by the Borrower and shall be in the form of Exhibit E (each, a
“Letter of Credit Request”). The Administrative Agent shall promptly notify each
relevant Revolving Lender of such issuance or continuation. A Letter of Credit
Request may also request that any letter of credit or bank guarantee issued by
an institution named in this Agreement at the time of such Letter of Credit
Request in the definition of “Issuing Bank” for the account of the Borrower be
deemed to be a Letter of Credit for all purposes hereunder and under the other
Loan Documents. If requested by the applicable Issuing Bank, the Borrower shall
also submit, simultaneously with any Letter of Credit Request, a completed and
executed Letter of Credit Application in connection with such Letter of Credit
Request.
(ii)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower making such request that the Letter
of Credit requested thereby may be issued or continued, as applicable, in
accordance with, and will not violate the requirements of, Section 2.23(b).
(e)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (i) the date that is one year or 180 days after the
date of the issuance of such standby Letter of Credit or trade Letter of Credit,
respectively, and (ii) the L/C Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date; provided, however, that a Letter of
Credit may, upon the request of the Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months (or, in the case of any trade Letter of Credit, 180 days)
or less (but not beyond the L/C Maturity Date) unless the applicable Issuing
Bank or the Borrower notifies the beneficiary thereof at least 30 days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed; provided, further, that any such Letter of Credit shall not expire on
such expiry date if Cash Collateralized in the amount

-87-

--------------------------------------------------------------------------------




required by and otherwise in accordance with Section 2.23(l) or fully
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank.
(f)    Participations. By the issuance of a Letter of Credit for the account of
the Borrower and without any further action on the part of the applicable
Issuing Bank or the Lenders, the applicable Issuing Bank hereby grants to each
Revolving Lender with a Revolving Commitment, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. In consideration and in furtherance of the
foregoing, each relevant Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of each
L/C Disbursement made by such Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(g). Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(g)    Reimbursement. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 10:00 a.m. (New
York time) on the immediately following Business Day.
(h)    Obligations Absolute. The obligations of the Borrower to reimburse L/C
Disbursements as provided in paragraph (g) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of, or any consent to departure from, all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated in respect of the
Borrower, any subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

-88-

--------------------------------------------------------------------------------




(v)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)    any other act or omission to act or delay of any kind of the applicable
Issuing Bank, any Lender, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of the Borrower hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of any Issuing Bank. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that an Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (A) an Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever, and (B) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of an Issuing Bank.
(i)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit. Each Issuing Bank shall have
the right, in its sole discretion, to decline to accept such documents and to
make any payment thereon if such documents are not in strict compliance with the
terms of such Letter of Credit. The foregoing shall establish the standard of
care to be exercised by the Issuing Banks when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing). The applicable Issuing
Bank, shall as promptly as possible give written notification to

-89-

--------------------------------------------------------------------------------




the Administrative Agent and the Borrower, of any demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, however, that any failure to give or delay in giving such notice shall
not relieve the Borrower of its obligation to reimburse such Issuing Bank and
the applicable Lenders with respect to any such L/C Disbursement. The
Administrative Agent shall promptly give each relevant Revolving Lender notice
thereof.
(j)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day from and including
the date of such L/C Disbursement to but excluding the earlier of the date of
payment by the Borrower or other Loan Party or the date on which interest shall
commence to accrue thereon as provided in Section 2.02(f), at the rate per annum
that would apply to such amount if such amount were an (i) in the case of an L/C
Disbursement in respect of a Letter of Credit issued in a Stated Amount
denominated in Dollars, an ABR Revolving Loan, and (ii) in the case of an L/C
Disbursement in respect of a Letter of Credit issued in a Stated Amount
denominated in Euros, an Alternative Rate Revolving Loan with a one-month
Interest Period.
(k)    Resignation of an Issuing Bank. An Issuing Bank may resign at any time by
giving 30 days’ prior written notice to the Administrative Agent, the Revolving
Lenders and the Borrower. Upon the acceptance of any appointment as an Issuing
Bank hereunder by a Revolving Lender satisfactory to the Borrower and the
Administrative Agent (such satisfaction not to be unreasonably withheld or
delayed) that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Revolving Lender shall
be evidenced by an agreement entered into by such successor, in a form
reasonably satisfactory to the Borrower and the Administrative Agent, and, from
and after the effective date of such agreement, (i) such successor Revolving
Lender shall have all the rights and obligations of the previous Issuing Bank
under this Agreement and the other Loan Documents, and (ii) references herein
and in the other Loan Documents to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
resignation of an Issuing Bank hereunder, the retiring Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation but shall not be
required to issue additional Letters of Credit.
(l)    Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, (y) the aggregate L/C Exposure of all Revolving Lenders exceeds the
aggregate L/C Commitments then in effect or (z) as of the L/C Maturity Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn and the entire undrawn amount thereof shall not have been backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent and
the applicable Issuing Bank, the Borrower, shall, (1) not later than 10:00 a.m.
(New York time) on the L/C Maturity Date, in the case of clause (z), or (2) on
the Business Day Holdings or

-90-

--------------------------------------------------------------------------------




the Borrower receives notice from the Administrative Agent or the Lenders
having, or holding, at least a majority of the Total Revolving Commitment at
such time (or, if the maturity of the Loans has been accelerated, Revolving
Lenders representing greater than 50% of the total L/C Exposure of all Revolving
Lenders) thereof (provided that, in the case of an Event of Default described in
Section 7.01(h) or (i), such notice shall be deemed to have been given
automatically upon the occurrence of such an Event of Default), in the case of
clauses (x) and (y), in each case Cash Collateralize the total L/C Exposure of
all Revolving Lenders in an aggregate amount equal to, (A) in the case of
clause (x), the amount stated therefor in such notice received by Holdings or
the Borrower (which shall be reasonably determined by the Administrative Agent
or the Lenders delivering such notice, but which, in any event, shall not be
less than 100% of the total L/C Exposure of all Revolving Lenders), (B) in the
case of clause (y), 100% of the amount by which the total L/C Exposure of all
Revolving Lenders then exceeds the L/C Commitment, and (C) in the case of clause
(z), 103% of the aggregate amount of L/C Outstandings at such time. Such cash
shall be held by the Collateral Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Collateral Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse each
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrower for
the total L/C Exposure of all Revolving Lenders at such time, and (iii) if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders representing greater than 50% of the total L/C Exposure of all
Revolving Lenders), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder (I) as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived, or (II) pursuant to clause (y)
of the first sentence of this Section 2.23(l), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower promptly following the
date on which the circumstances described in such clause (y) cease to exist.
(m)    Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Revolving Lender, designate one or
more additional Revolving Lenders to act as an issuing bank under the terms of
this Agreement. Any Revolving Lender designated as an issuing bank pursuant to
this paragraph shall be deemed to be an “Issuing Bank” (in addition to being a
Revolving Lender) in respect of Letters of Credit issued or to be issued by such
Revolving Lender, and, with respect to such Letters of Credit, such term shall
thereafter apply to the other Issuing Bank and such Revolving Lender.
(n)    Independence. The Borrower acknowledges that the rights and obligations
of an Issuing Bank under each Letter of Credit are independent of the existence,
performance or nonperformance of any contract or arrangement underlying such
Letter of Credit, including contracts or arrangements between such Issuing Bank
and the Borrower and between the Borrower and the

-91-

--------------------------------------------------------------------------------




beneficiary of such Letter of Credit. An Issuing Bank shall have no duty to
notify the Borrower of its receipt of a demand or a draft, certificate or other
document presented under a Letter of Credit or of its decision to honor such
demand. An Issuing Bank may, without incurring any liability to the Borrower or
impairing its entitlement to reimbursement under this Agreement, honor a demand
under a Letter of Credit despite notice from the Borrower of, and without any
duty to inquire into, any defense to payment or any adverse claims or other
rights against the beneficiary of the Letter of Credit or any other person. An
Issuing Bank shall have no duty to request or require the presentation of any
document, including any default certificate, not required to be presented under
the terms and conditions of a Letter of Credit. An Issuing Bank shall have no
duty to seek any waiver of discrepancies from the Borrower, nor any duty to
grant any waiver of discrepancies that the Borrower approves or requests. An
Issuing Bank shall have no duty to extend the expiration date or term of a
Letter of Credit or to issue a replacement Letter of Credit on or before the
expiration date of a Letter of Credit or the end of such term except in
accordance with the terms and conditions of a Letter of Credit.
(o)    Governing Rules. The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
or, at the applicable Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of such Letter of Credit (as so chosen for such
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at the applicable Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of such Letter of Credit (as
so chosen for such Letter of Credit, the “ISP”, and each of the UCP and the ISP,
an “ICC Rule”). An Issuing Bank’s privileges, rights and remedies under such ICC
Rules shall be in addition to, and not in limitation of, its privileges, rights
and remedies expressly provided for herein. The UCP and the ISP shall serve, in
the absence of proof to the contrary, as evidence of general banking usage with
respect to the subject matter thereof. The Borrower agrees that for matters not
addressed by the chosen ICC Rule, each Letter of Credit shall be subject to and
governed by the laws of the State of New York and applicable United States
Federal laws. If, at the Borrower’s request, a Letter of Credit expressly
chooses a state or country law other than New York State law and United States
Federal law or is silent with respect to the choice of an ICC Rule or a
governing law, an Issuing Bank shall not be liable for any payment, cost,
expense or loss resulting from any action or inaction taken by such Issuing Bank
if such action or inaction is or would be justified under an ICC Rule, New York
law, applicable United States Federal law or the law governing such Letter of
Credit.
Section 2.24.    Incremental Facilities.
(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Borrower may, by written notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to the
Lenders), request (i) additional Term Loans or one or more additional tranches
of term loans hereunder (collectively, the “Incremental Term Loans”),
(ii) increases in the amount of the Revolving Commitments or one or more
additional tranches of revolving loans hereunder (collectively, the “Incremental
Revolving Loans”), or (iii) in lieu of the Term Loans or additional tranches of
term loans described in clause (i) above, junior lien secured or unsecured term
loans that would be issued pursuant to separate loan documentation and

-92-

--------------------------------------------------------------------------------




not pursuant to this Agreement (collectively, the “Incremental Other Term
Loans”; and together with the Incremental Term Loans and the Incremental
Revolving Loans, collectively, the “Incremental Facilities”). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental
Facilities incurred after the Closing Date shall not exceed an amount equal to
U.S.$100,000,000 (the “Non‑Ratio‑Based Incremental Facility Cap”); provided that
the Borrower may incur additional Incremental Facilities without regard to the
Non-Ratio-Based Incremental Facility Cap (each such Incremental Facility, a
“Ratio-Based Incremental Facility”) so long as the Senior Secured Net Leverage
Ratio, determined on a Pro Forma Basis (after giving effect to any Permitted
Acquisition, Investment or repayment of Indebtedness with the proceeds of such
Incremental Facility, in each case if permitted hereunder), is equal to or less
than 3.80:1.00 (calculated, in the case of all Incremental Revolving Loans, as
if such Indebtedness were fully drawn, and, in the case of all Incremental
Facilities, excluding from Unrestricted Cash and Cash Equivalents the aggregate
amount of cash proceeds thereof). Each tranche of Incremental Term Loans shall
be in an integral multiple of U.S.$1,000,000 and in an aggregate principal
amount that is not less than U.S.$10,000,000 (or such lesser minimum amount
approved by the Administrative Agent in its reasonable discretion) and each
tranche of Incremental Revolving Loans shall be in an integral multiple of
U.S.$1,000,000 and in an aggregate principal amount that is not less than
U.S.$10,000,000 (or such lesser minimum amount approved by the Administrative
Agent in its reasonable discretion); provided that such amount may be less than
such applicable minimum amount or integral multiple amount if such amount
represents all the remaining availability under the Non-Ratio-Based Incremental
Facility Cap or in respect of Ratio-Based Incremental Facilities.
(b)    Each notice from the Borrower pursuant to this Section 2.24 shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Incremental Loans may be provided by any existing Lender (it being
understood that no existing Lender will have an obligation to provide any
portion of an Incremental Facility), in each case, on terms permitted under this
Section 2.24 or any Additional Lender; provided that the Administrative Agent,
the Swingline Lender and each Issuing Bank shall have consented (in each case,
such consent not to be unreasonably withheld, delayed or conditioned) to any
Additional Lender’s providing such Incremental Loans if such consent by the
Administrative Agent, the Swingline Lender or such Issuing Bank would be
required under Section 9.04 for an assignment of Loans to such Additional
Lender. Each Incremental Facility (other than any Incremental Other Term Loans)
shall become effective pursuant to an amendment (each, an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender or Additional Lender providing such
Incremental Facility and the Administrative Agent. The Borrower shall promptly
notify the Administrative Agent as to the effectiveness of any Incremental Other
Term Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Facility Amendment and, to the extent notified
by the Borrower, any Incremental Other Term Loans. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Facility
Amendment, this Agreement and the other Loan Documents, as applicable, may be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Facility and the Incremental Loans
evidenced thereby. Any Incremental Facility Amendment may, without the consent
of any person other than the Administrative Agent, the Borrower and the Lenders
or Additional Lenders providing the applicable Incremental Facility (and, if the
subject of such Incremental Facility Amendment is Incremental Revolving Loans,
the Issuing Bank and the

-93-

--------------------------------------------------------------------------------




Swingline Lender, as applicable), effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.24. This Section 2.24(b) shall supersede any provisions in
Section 9.08 to the contrary.
(c)    (i) No Incremental Term Loans or Incremental Other Term Loans shall
require any scheduled or other mandatory repayment of principal (other than (x)
in the case of Incremental Term Loans only, amortization not to exceed 1.0% per
annum (or such higher annual amortization rate necessary the achieve trading
fungibility between such Incremental Term Loans and the other Term Loans, as
reasonably determined by the Administrative Agent and the arranger of such
Incremental Facility) of the aggregate principal amount thereof, and prepayments
in which the existing Term Lenders are entitled to participate on no less than a
pro rata basis and (y) (A) maturity payments and customary mandatory prepayments
for a customary bridge financing which, subject to customary conditions,
provides for automatic conversion or exchange into Indebtedness that otherwise
complies with the requirements of this definition or (B) customary “AHYDO”
payments) prior to the repayment of the existing Term Loans in full; provided
that any Incremental Term Loans may provide for the ability of the Lenders or
Additional Lenders providing such Incremental Term Loans to participate on a pro
rata basis or less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory prepayments of the Term Loans to the extent
otherwise required or permitted hereunder, (ii) the interest rate, upfront fees
and original issue discount for any Incremental Term Loans shall be as
determined by the Borrower and the Lenders or Additional Lenders providing such
Incremental Term Loans; provided that in the event that the “effective yield” on
any Incremental Term Loans (excluding, for the avoidance of doubt, any
Incremental Other Term Loans) provided within an 18-month period following the
Closing Date (which shall be determined by (x) including interest rate margins,
original issue discount (based on a four-year average life to maturity or, if
less, the remaining life to maturity) and upfront fees payable by the Borrower
generally to all the lenders of such Incremental Term Facility and (y) if such
Incremental Term Loans are subject to an interest rate floor greater than the
interest rate floor applicable to the Term Loans, such differential between
interest rate floors shall be equated to the “effective yield” for purposes of
determining whether an increase to the interest rate margin for the Term Loans
shall be required, but only to the extent an increase in the interest rate floor
applicable to the Term Loans would cause an increase in the interest rate then
in effect, and in such case, the interest rate floor (but not the interest rate
margin) applicable to the Term Loans shall be increased to the extent of such
differential between interest rate floors and (z) excluding customary
arrangement, commitment, structuring, underwriting or other fees, in each case
not shared generally with all relevant lenders) (the “Incremental Yield”)
exceeds the yield on the Term Loans hereunder (determined as provided in the
immediately preceding parenthetical) by more than 0.50%, then the interest
margins for the Term Loans hereunder shall automatically be increased to a level
such that the yield on such Term Loans is 0.50% below the Incremental Yield (it
being agreed that any increase in yield to any existing facility required due to
the application of an Adjusted Interbank Offered Rate or ABR “floor” on any
Incremental Facility shall be effected solely through an increase therein (or
implementation thereof, as applicable)) and (iii) except as otherwise provided
in this Section 2.24, all other terms of such Incremental Facility, if not
consistent with the terms of the existing Loans, will be as agreed between the
Borrower and the Lenders or Additional Lenders providing such Incremental
Facility; provided that such other terms that are not consistent with the
existing Loans hereunder shall have

-94-

--------------------------------------------------------------------------------




been consented to by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned). Any Incremental Revolving Loans
shall be on the same terms and conditions as the Revolving Loans hereunder.
(d)    With respect to any Incremental Term Loans (i) the final maturity date
thereof shall be no earlier than the Latest Maturity Date in respect of Term
Loans, (ii) the Weighted Average Life to Maturity of such Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then outstanding Term Facility under the Loan Documents with the longest
Weighted Average Life to Maturity and (iii) subject to clauses (i) and (ii) and
paragraph (c)(i) above, the amortization schedules applicable to such
Incremental Term Loans shall be as determined by the Borrower and the Lenders or
Additional Lenders thereunder.
(e)    Each of the Incremental Term Loans and the Incremental Other Term Loans
shall rank pari passu in right of security with the Revolving Loans and the Term
Loans (provided that any Incremental Other Term Loans may rank junior in right
of security with the Revolving Loans and the Term Loans (“Junior Lien
Incremental Other Term Loans”) or be unsecured (“Unsecured Incremental Other
Term Loans”) so long as with respect to any Junior Lien Incremental Other Term
Loans, an intercreditor agreement shall be entered into with the Representative
of such providers of such Junior Lien Incremental Other Term Loans in form and
substance reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Borrower.
(f)    Notwithstanding the foregoing, no Incremental Facility Amendment or
Incremental Other Term Loans shall become effective unless, on the date of such
effectiveness (each, an “Incremental Facility Closing Date”), (i) the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, in all respects)
as of such date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which such case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (ii) at the
time of and immediately after such effectiveness, no Event of Default has
occurred and is continuing or would result from the incurrence of such
Incremental Facility and (iii) after giving effect to the Incremental Facility
(and giving effect to any Permitted Acquisition, Investment or repayment of
Indebtedness with the proceeds of such Incremental Facility, in each case if
permitted hereunder), the Borrower would be in compliance with the Financial
Maintenance Covenants, determined on a Pro Forma Basis after giving effect to
the incurrence of such Incremental Facility (calculated, in the case of all
Incremental Revolving Loans, as if such Indebtedness were fully drawn, and, in
the case of all Incremental Facilities, excluding from Unrestricted Cash and
Cash Equivalents the aggregate amount of cash proceeds thereof); provided that
if the proceeds of such Incremental Loans are, substantially concurrently with
the receipt thereof, to be used by the Borrower or any Loan Party to finance, in
whole or in part, a Permitted Acquisition or a committed Investment permitted
hereunder, then (x) the only representations and warranties that will be
required to be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of the applicable Incremental Facility Closing Date
shall be (A) the Specified Representations and (B) such of the representations
and warranties made by or on behalf of the applicable acquired company or
business in the applicable

-95-

--------------------------------------------------------------------------------




acquisition agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or any other Subsidiary has the right to
terminate the obligations of the Borrower or such other Subsidiary under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement), and (y) in
lieu of the requirements of clauses (ii) and (iii), at the time of and
immediately after such effectiveness, no payment or bankruptcy Default or Event
of Default shall have occurred or be continuing or would result from the
incurrence of such Incremental Facility. The proceeds of any Incremental Loans
will be used for general corporate purposes (including financing capital
expenditures, Permitted Acquisitions, Restricted Payments, refinancing of
Indebtedness and any other Investment or transaction not prohibited hereunder)
and otherwise in compliance with this Agreement, including Section 3.26(c) and
the second sentence of Section 5.08.
Section 2.25.    Refinancing Amendment. At any time and from time to time, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in exchange for or to extend, renew, replace or
refinance the Revolving Loans and/or the Term Loans in whole or in part, in each
case, pursuant to a Refinancing Amendment, which Credit Agreement Refinancing
Indebtedness may, at the election of the Borrower, take the form of new Term
Loans (the “Other Term Loans”) or new Revolving Loans (the “Other Revolving
Loans”, together with the Other Term Loans, the “Other Loans”) under an
additional Facility hereunder; provided that there shall be no obligors in
respect of any Credit Agreement Refinancing Indebtedness that are not Loan
Parties. Any Other Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment (provided that if the Lenders or Additional Lenders providing such
Credit Agreement Refinancing Indebtedness have the ability to decline mandatory
prepayments, any such mandatory prepayment that is not accepted by such Lenders
or Additional Lenders shall be applied, subject to the right of any applicable
Lender to decline mandatory prepayments (if any), to the non-refinanced Loans of
the Class being refinanced). The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (including, solely to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Sections 4.01 and 4.02 or thereafter under Section 5.17 (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent)). Each incurrence of Credit Agreement Refinancing
Indebtedness under this Section 2.25 shall be in an aggregate principal amount
of not less than U.S.$5,000,000. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement may be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans subject thereto as Other Loans). Any Refinancing Amendment may,
without the consent of any person other than the Administrative Agent, the
Borrower and the Lenders or Additional Lenders providing the applicable Credit
Agreement Refinancing Indebtedness (and, if the subject of such Refinancing
Amendment is Other Revolving Loans, the Issuing Bank and the Swingline Lender,
as applicable), effect such amendments to this Agreement and the other Loan

-96-

--------------------------------------------------------------------------------




Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.25. This Section 2.25 shall supersede any provisions in Section 9.08
to the contrary. It is understood that (a) any Lender approached to provide all
or a portion of Credit Agreement Refinancing Indebtedness may elect or decline,
in its sole discretion, to provide such Credit Agreement Refinancing
Indebtedness (it being understood that there is no obligation to approach any
existing Lenders to provide any such commitment to provide Other Loans) and
(b) the Administrative Agent, the Swingline Lender and each Issuing Bank shall
have consented (such consent not to be unreasonably withheld, delayed or
conditioned) to such person’s providing such Credit Agreement Refinancing
Indebtedness if such consent would be required under Section 9.04 for an
assignment of Loans of the same Class as such Credit Agreement Refinancing
Indebtedness to such person.
Section 2.26.    Defaulting Lenders. (a) If a Lender becomes, and during any
period it remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, the applicable Issuing Bank (except, in the case of a Defaulting
Lender, to the extent the Commitments have been fully reallocated pursuant to
Section 2.26(b)), by notice to the Borrower and such Defaulting Lender through
the Administrative Agent, may require the Borrower to Cash Collateralize the
obligations of the Borrower to such Issuing Bank in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender to be applied
pro rata in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to such Issuing Bank in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender.
(b)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding L/C
Exposure or Swingline Exposure of such Defaulting Lender:
(i)    the unfunded L/C Exposure or Swingline Exposure, as the case may be, of
such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (A) the sum of each Non-Defaulting
Lender’s Aggregate Revolving Exposure and total L/C Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation, (B) each such reallocation shall be in an amount and
currency which is consistent with those set forth on Schedule 2.01 with respect
to such Non-Defaulting Lender, and (C) neither such reallocation nor any payment
by a Non‑Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non‑Defaulting Lender;
(ii)    the reallocation described in clause (i) above shall not be effected if,
at the time of any such reallocation, the conditions described in Section 4.01
are not satisfied;
(iii)    to the extent that any portion (the “unreallocated portion”) of such
Defaulting Lender’s unfunded L/C Exposure or Swingline Exposure, as the case may
be,

-97-

--------------------------------------------------------------------------------




cannot be so reallocated, whether by reason of the first proviso in clause (i)
above or otherwise, the Borrower will, not later than three Business Days after
demand by the Administrative Agent (at the direction of each Issuing Bank or the
Swingline Lender, as applicable), (A) first, prepay Swingline Loans of the
applicable Class in an amount at least equal to the aggregate amount of the
unreallocated portion of such Swingline Exposure and second, Cash Collateralize
the obligations of the Borrower to such Issuing Bank in respect of such L/C
Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such L/C Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and to such Issuing Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and
(iv)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.26(f)) the Termination Date and will
be applied by the Administrative Agent, to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Banks and the Swingline Lender
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Loans in respect of Letters of Credit then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth so long as no Default of Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh to the ratable payment of other
amounts then due and payable to the Non‑Defaulting Lenders, and eighth after the
Termination Date, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(c)    In furtherance of the foregoing, if any Lender becomes, and during any
period it remains, a Defaulting Lender, each Issuing Bank and the Swingline
Lender is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, a Borrowing Request pursuant to Section 2.03 in such
amounts (subject to the limitations set forth in the proviso in
Section 2.26(b)(i)) and at such times as may be required to (i) reimburse an
outstanding L/C Disbursement, (ii) Cash Collateralize (only to the extent of any
Defaulting Lender’s unreallocated portion under clause (b)(iii) above) the
obligations of the Borrower in respect of outstanding Letters of Credit in an
amount at least equal

-98-

--------------------------------------------------------------------------------




to the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender in respect of such Letter of Credit and/or (iii) prepay (only
to the extent of any Defaulting Lender’s unreallocated portion under clause
(b)(iii) above) the obligations of the Borrower in respect of outstanding
Swingline Loans in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Swingline Loans.
(d)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the person serving as Administrative Agent or
Swingline Lender, as applicable, is (without taking into account any provision
in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders (determined after
giving effect to Section 9.08) may by notice to the Borrower and such person
remove such person as Administrative Agent or Swingline Lender, as applicable,
and, in consultation with the Borrower, appoint a replacement Administrative
Agent or Swingline Lender, respectively, hereunder. Such removal will, to the
fullest extent permitted by applicable law, be effective on the earlier of
(i) the date a replacement Administrative Agent or Swingline Lender, as the case
may be, is appointed, and (ii) the date thirty days after the giving of such
notice by the Required Lenders (regardless of whether a replacement
Administrative Agent or Swingline Lender, as applicable, has been appointed).
(e)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.26(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing
Bank, or any Lender may have against such Defaulting Lender.
(f)    If the Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Banks agree in writing, in their discretion, that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(b)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Aggregate
Revolving Exposure and L/C Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

-99-

--------------------------------------------------------------------------------




(g)    So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower jointly and severally represents and warrants
to the Administrative Agent, the Collateral Agent, the Issuing Banks and each of
the Lenders that:
Section 3.01.    Organization; Powers. Each of Holdings, each other Loan Party
and each of the other Material Subsidiaries (a) is duly incorporated or formed,
validly existing and (to the extent such concept is relevant) in good standing
under the laws of the jurisdiction of its organization or formation, (b) has all
requisite power and authority, and the legal right, to own and operate its
property and assets, to lease the property it operates as lessee and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and (to the extent such concept is relevant) is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority, and the legal right, to
execute, deliver and perform its obligations under this Agreement, each of the
other Loan Documents and each other agreement or instrument contemplated hereby
or thereby to which it is or will be a party, including, in the case of the
Borrower, to borrow hereunder, and, in the case of each Loan Party, to grant the
Liens and provide the Guaranty contemplated to be granted and provided by it
under the Security Documents.
Section 3.02.    Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action, and (b) will
not (i) violate (A) any provision of material law, statute, rule or regulation,
or of the Constituent Documents of Holdings, any other Loan Party or any other
Material Subsidiary, (B) any material order of any Governmental Authority, or
(C) any provision of any indenture, agreement or other instrument to which
Holdings or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, except where any such violation could not
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument, except where any such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect,
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by Holdings or any
Subsidiary (other than Liens created or permitted to exist under the Loan
Documents).
Section 3.03.    Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and

-100-

--------------------------------------------------------------------------------




delivered by each Loan Party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of Financing Statements and those
filings, stampings and recordations with respect to the Collateral to be made
(or otherwise delivered to the Collateral Agent for filing or recordation) as of
the Closing Date or promptly thereafter within any applicable time limit
provided by relevant legislation or other laws (including filings necessary to
perfect the Liens on the Collateral), and subsequent filings and recordings with
the applicable intellectual property office or registrar or similar Governmental
Authority with respect to issued, registered or applied-for Intellectual
Property acquired or created by Holdings or any of the Subsidiaries after the
Closing Date, (b) such as have been made or obtained and are in full force and
effect, (c) filings necessary to release collateral provided under the Existing
Credit Facilities which have been delivered (or will be delivered in accordance
with Section 5.17) for filing and for which a payoff letter has been obtained
acknowledging that such collateral has been (or will be in accordance with
Section 5.17) released from any Lien created thereunder and authorizing such
filings, (d) filings required to transfer or otherwise maintain the
effectiveness of Permits issued under Environmental Laws, (e) any of the
foregoing in connection with an exercise of remedies under any of the Security
Documents, and (f) other filings and recordations (other than those relating to
Collateral), in each case, the failure of which to make could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.05.    Financial Statements. The Audited Accounts have been prepared
in accordance with GAAP as in effect at the date of their preparation, and give
a true and fair view of the assets, liabilities and state of financial affairs
of each person for which such report was prepared and of the profits or losses
for the period concerned.
Section 3.06.    No Material Adverse Change. No event, change or condition has
occurred since December 31, 2013 that has caused, or could reasonably be
expected to cause with respect to any Credit Event, a Material Adverse Effect.
Section 3.07.    Title to Properties; Real Property Matters. Each of Holdings
and the Material Subsidiaries, as applicable, has good and marketable title to,
or valid leasehold or subleasehold interests (or applicable local equivalents)
in, or other right to use, all its material properties and assets (including all
Material Real Property) free and clear of all Liens, except for minor defects in
title that, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except for Liens
expressly permitted by Section 6.02. Except where the failure could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each parcel of Material Real Property is free from material
structural defects and all building systems contained therein are in

-101-

--------------------------------------------------------------------------------




good working order and condition, ordinary wear and tear excepted, suitable for
the purposes for which they are currently being used. No portion of the Material
Real Property has suffered any material uninsured damage by fire or other
casualty or loss that has not heretofore been adequately repaired and restored
such that the damaged property can be used substantially as used prior to such
damage, except where such damage or failure to repair and restore could not
reasonably be expected to have a Material Adverse Effect. Each parcel of
Material Real Property and the current use thereof complies in all material
respects with all applicable laws (including building and zoning ordinances and
codes) and with all insurance requirements, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
Section 3.08.    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of Holdings (and each Excluded Subsidiary, including
each Immaterial Subsidiary, and each Unrestricted Subsidiary is identified as
such on such list), including each such subsidiary’s exact legal name (as
reflected in such subsidiary’s Constituent Documents) and jurisdiction of
incorporation or formation and the percentage ownership interest of Holdings
(direct or indirect) and any other subsidiaries therein, and identifies each
subsidiary that is a Loan Party. The shares of capital stock or other Equity
Interests so indicated on Schedule 3.08 are fully paid and non-assessable, if
applicable, and are owned by Holdings, directly or indirectly, free and clear of
all Liens (other than Permitted Equity Collateral Liens), except where indicated
on Schedule 3.08.
Section 3.09.    Litigation; Compliance with Laws. (a) Schedule 3.09 sets forth
as of the Closing Date a list of all actions, suits or proceedings at law or in
equity or by or before any arbitrator or Governmental Authority now pending or,
to the knowledge of a Responsible Officer, threatened against or affecting
Holdings or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or the Transactions, or (ii) as to
which there is a reasonable possibility of an adverse determination and that, in
either case, if adversely determined, could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
(b)    Except as set out in Section 3.17, none of Holdings or any of the
Subsidiaries, or any of their respective material properties or assets, is in
violation of, nor will the continued operation or management of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Hotel Real Property or the operation or management thereof, or is in default
with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
(c)    Certificates of occupancy (and comparable foreign certificates) or their
equivalent under applicable local law where applicable or available and Permits
are in effect for each Material Hotel Real Property as currently constructed,
except where the failure to be so in effect could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(d)    This Section 3.09 does not apply to Environmental Laws (which shall be
subject to Section 3.17).

-102-

--------------------------------------------------------------------------------




Section 3.10.    [Reserved].
Section 3.11.    Federal Reserve Regulations. (a) None of Holdings or any of the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.
(b)    No part of the proceeds of any Loan, and no Letter of Credit, will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock, for extending credit to
others for the purpose of purchasing or carrying Margin Stock, or for the
purpose of purchasing, carrying or trading in any securities under such
circumstances as to involve Holdings or the Borrower in a violation of
Regulation X or to involve any broker or dealer in a violation of Regulation T.
No Indebtedness being reduced or retired out of the proceeds of any Loans or
Letters of Credit was or will be incurred for the purpose of purchasing or
carrying any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock. Following the application of the proceeds
of the Loans and the Letters of Credit, Margin Stock will not constitute more
than 25% of the value of the assets of the Consolidated Group. None of the
transactions contemplated by this Agreement will violate or result in the
violation of the Board’s Regulation T, U or X.
Section 3.12.    Investment Company Act. None of Holdings nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.
Section 3.13.    Use of Proceeds. The Borrower will use the proceeds of the Term
Loans (a) for general corporate purposes of Holdings and (b) to pay a portion of
the fees and expenses incurred in connection with the Transactions. The Borrower
will use the proceeds of the Revolving Loans (i) on the Closing Date to pay a
portion of the fees and expenses incurred in connection with the Transactions
and (ii) after the Closing Date, to provide working capital and for general
corporate purposes of Holdings. The Existing Letters of Credit shall be
continued under the L/C Commitment on the Closing Date.
Section 3.14.    Tax Returns. Each of Holdings and each of the Subsidiaries has
timely filed or timely caused to be filed all federal, provincial, state, local
and foreign tax returns or materials required to have been filed by it and all
such tax returns are correct and complete except in each case where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. Each of Holdings and each of the Material Subsidiaries has timely paid
or timely caused to be paid all material Taxes due and payable by it and all
assessments received by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which Holdings or such Material Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP. Holdings and each of the Subsidiaries has made adequate provision in
accordance with generally accepted accounting principles in the applicable
jurisdiction for all material Taxes not yet due and payable. None of Holdings or
any of the Subsidiaries (a) intends to treat the Loans or any of the
transactions contemplated by any Loan Document as being a “reportable
transaction” (within the meaning of U.S. Treasury Regulation Section 1.6011-4),
or (b) is aware of any facts or events that would result in such treatment.

-103-

--------------------------------------------------------------------------------




Section 3.15.    No Material Misstatements. None of (i) the Confidential
Information Memorandum or (ii) any other material written information, report,
financial statement, exhibit or schedule (other than projections and information
of a general economic or industry nature) furnished by or on behalf of Holdings
or any Subsidiary to the Administrative Agent, the Collateral Agent, any Joint
Book Running Manager, the Senior Co-Manager or any Lender for use in connection
with the transactions contemplated by, or pursuant to, the Loan Documents or
included therein or delivered pursuant thereto contained (when taken as a
whole), contains or will contain any material misstatement of fact or omitted,
omits or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading when taken as a whole (after giving effect to any written
supplements thereto); provided, however, that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast, projection or other forward looking information,
Holdings and the Borrower represents only that it acted in good faith and
utilized assumptions reasonable at the time made and due care in the preparation
of such information, report, financial statement, exhibit or schedule (it being
understood that such forecasts, projections and other forward looking
information are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings and the Borrower, and that no assurance
can be given that the projections will be realized and differences from the
projections may be material).
Section 3.16.    Benefit Plans. (a) Each Loan Party and its ERISA Affiliates are
in compliance in all material respects with the applicable provisions of ERISA
and the Tax Code with respect to each Benefit Plan, and have performed their
obligations under each Benefit Plan except, in each case, to the extent such
failure to comply or perform obligations could not reasonably be expected either
individually or in the aggregate to have a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all such other ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to have a Material Adverse Effect. The
present value of all benefit liabilities under each Benefit Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the last annual valuation date, applicable thereto, exceed
the fair market value of the assets of such Benefit Plan, and the present value
of all benefit liabilities of all underfunded Benefit Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the last annual valuation dates applicable thereto, exceed
the fair market value of the assets of all such underfunded Benefit Plans,
except, in each case, to the extent such excess or underfunding could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. No Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect. Except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Benefit Plan that is intended to be qualified
under Section 401(a) of the Tax Code has been determined by the IRS to be so
qualified or is in the process of being submitted to the IRS for approval or
will be so submitted during the applicable remedial amendment period, and except
as would not reasonably be expected to have a Material Adverse Effect, nothing
has occurred since the date of such determination that would adversely affect
such determination (or, in the case of a Benefit Plan with no determination,
nothing has occurred that would materially adversely affect such qualification).
Except to the extent required under Section 4980B of the Tax Code or under
applicable laws, or otherwise set forth on

-104-

--------------------------------------------------------------------------------




Schedule 3.16, and except to the extent that the same could not reasonably be
expected either individually or in the aggregate to have a Material Adverse
Effect, no Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any ERISA Affiliate.
(b)    Except to the extent the same could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or as set
forth on Schedule 3.16, with respect to each Foreign Plan: (i) each such plan
is, and has been, established, administered and invested in compliance with the
terms thereof and as required under all applicable law; (ii) all obligations
thereunder (whether pursuant to the terms thereof or applicable law) which are
required to be satisfied have been satisfied, and there are no outstanding
defaults or violations thereunder by Holdings or any Subsidiary nor does a
Responsible Officer have any knowledge of any default or violation by any other
party to any such plan; (iii) all contributions required to be paid to or in
respect of such plan have been paid in a timely fashion in accordance with the
relevant schedule of contributions and all applicable law; (iv) there is no
proceeding, action, suit or claim (other than routine claims for benefits)
pending or threatened involving any such plan or its assets, and no facts exist
that could reasonably be expected to give rise to any such proceeding, action,
suit or claim (other than routine claims for benefits); (v) no person has taken
any action to wind-up or terminate any such plan, in whole or in part, where
such wind-up or termination has not been completed; (vi) there are no going
concern unfunded actuarial liabilities, past service unfunded liabilities or
solvency deficiencies respecting any such plan; and (vii) there have been no
improper withdrawals or transfers of assets from any such plan.
Section 3.17.    Environmental Matters. (a) Except as set forth on Schedule 3.17
and except with respect to any other matters that could not reasonably,
individually or in the aggregate, be expected to result in a Material Adverse
Effect:
(i)    none of Holdings or any of the Subsidiaries has failed to comply with any
Environmental Law or to take, in a timely manner, all actions necessary to
obtain, including by way of transfer or re‑issuance, maintain, renew and comply
with any Environmental Permit, and all such Environmental Permits are in full
force and effect and no administrative or judicial appeal is pending with
respect thereto;
(ii)    none of Holdings or any of the Subsidiaries has become a party to any
governmental, administrative or judicial proceeding nor does a Responsible
Officer possess knowledge of any such proceeding that has been threatened under
Environmental Law;
(iii)    to the knowledge of a Responsible Officer, none of Holdings or any of
the Subsidiaries has received notice of, become subject to, or is aware of any
facts or circumstances that could form the basis for, any Environmental
Liability other than those which have been fully and finally resolved and for
which no obligations remain outstanding;
(iv)    to the knowledge of a Responsible Officer, no Material Real Property
(A) is subject to any Lien, restriction on ownership, occupancy, use or
transferability imposed pursuant to Environmental Law, or (B) contains or
previously contained Hazardous

-105-

--------------------------------------------------------------------------------




Materials of a form or type or in a quantity or location that could reasonably
be expected to result in any Environmental Liability;
(v)    to the knowledge of a Responsible Officer, there has been no Release or
threat of Release of Hazardous Materials at or from the Material Real Properties
(or from any other facilities or properties currently or formerly owned, leased
or operated by Holdings or any of the Subsidiaries) in violation of any
Environmental Law, or in amounts or in a location or manner that could
reasonably be expected to give rise to Environmental Liability;
(vi)    none of Holdings or any of the Subsidiaries has generated, treated,
stored, transported, or Released Hazardous Materials from the Material Real
Properties (or from any facilities or other properties formerly owned, leased or
operated by Holdings or any of the Subsidiaries) in violation of any
Environmental Law which has not been fully remediated in accordance with
Environmental Law, or in amounts or in a location or manner that could
reasonably be expected to give rise to Environmental Liability;
(vii)    to the knowledge of a Responsible Officer, no facts, circumstances,
conditions or occurrences in respect of any of the facilities and properties
owned, leased or operated exist that could reasonably be expected to (A) form
the basis of any action, suit, claim or other judicial or administrative
proceeding relating to liability under or noncompliance with any Environmental
Law on the part of Holdings or any of the Subsidiaries, or (B) interfere with or
prevent continued compliance with Environmental Laws by Holdings or the
Subsidiaries; or
(viii)    none of Holdings or any of the Subsidiaries has, pursuant to any
agreement or governmental or quasi‑governmental order, decree or judgment by
which it is bound or has assumed, become liable for the Environmental Liability
of any person.
(b)    Since the date of this Agreement, to the knowledge of a Responsible
Officer, there has been no change in the status of the matters disclosed on
Schedule 3.17 that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 3.18.    Insurance. As of the Closing Date, the insurance maintained by
Holdings and the Subsidiaries is in full force and effect and all premiums that
are due have been duly paid. Holdings and the Subsidiaries are insured by
financially sound and reputable insurers and such insurance is in such amounts
and covering such risks and liabilities (and with such deductibles, retentions
and exclusions) as are in accordance with normal and prudent industry practice.
Section 3.19.    Security Documents. Assuming due and proper execution by the
parties thereto (other than any Loan Parties) and, where not required to be
filed or submitted by a Subsidiary or its agent, proper submission to the
applicable Governmental Authority, each of the Security Documents is effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties as security for the Obligations described therein, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds thereof (subject to (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a

-106-

--------------------------------------------------------------------------------




proceeding in equity or at law and (y) any filings, notices and registrations
and other perfection requirements necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties (which
filings or recordings shall be made to the extent required by any Security
Document)) and (i) in the case of the Pledged Collateral described therein with
respect to which a security interest may be perfected by possession or control,
when such original Pledged Collateral is delivered to the Collateral Agent (if
required to be so delivered by the applicable Security Document) and (ii) in the
case of all other Collateral described therein, when Financing Statements are
filed (or such other filings, notices or recordings are accomplished) in the
appropriate offices, corporate records or the with the appropriate persons as
may be required under the applicable Personal Property Security Laws (or other
applicable laws) or any Security Document, the Liens created by the Security
Documents shall constitute a fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral and proceeds thereof, as security for the Obligations described
therein, in each case prior and superior to the rights of any other person
(except (i) in the case of all Collateral other than Pledged Collateral, with
respect to Liens expressly permitted by Section 6.02, and (ii) in the case of
Pledged Collateral, with respect to Permitted Equity Collateral Liens).
Section 3.20.    Location of Material Real Property. Schedule 3.20 lists
completely and correctly as of the Closing Date all fee or freehold Material
Real Property and all leased Material Real Property and the addresses thereof,
indicating for each parcel whether it is owned, leased or subleased. Holdings
and the Subsidiaries own in fee or have valid leasehold or subleasehold
interests in, as the case may be, all of their respective Material Real
Property.
Section 3.21.    Labor Matters. As of the Closing Date, there are no material
strikes, lockouts or slowdowns against Holdings or any Subsidiary pending or, to
the knowledge of a Responsible Officer, threatened that could reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of Holdings and the Subsidiaries have not been in violation of
the U.S. Fair Labor Standards Act or any other applicable Federal, state,
provincial, local or foreign law dealing with such matters, except where such
failure could not reasonably be expected to have a Material Adverse Effect. All
payments due from Holdings or any Subsidiary, or for which any claim may be made
against Holdings or any Subsidiary, on account of wages and other benefits, have
been paid or accrued as a liability on the books of Holdings or such Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any Subsidiary is bound. All applicable employee
consultation requirements in connection with the entering into, performance and
consummation of the Loan Documents and the Transactions contemplated thereby by
Holdings and the Subsidiaries have been duly complied with by Holdings and the
Subsidiaries.
Section 3.22.    Liens. There are no Liens of any nature whatsoever on any of
the properties or assets (other than Equity Interests) of Holdings or any of the
Subsidiaries (other than Liens permitted by Section 6.02). There are no Liens of
any nature whatsoever on any of the Equity Interests in the Borrower or any
other Subsidiary (other than Liens created pursuant to or permitted by this
Agreement and Permitted Equity Collateral Liens).

-107-

--------------------------------------------------------------------------------




Section 3.23.    Intellectual Property. Holdings and each of the Subsidiaries
owns, or is licensed to use, all Intellectual Property material to the operation
of their respective businesses as currently conducted. The operation of the
respective businesses of Holdings and each of the Subsidiaries as currently
conducted does not infringe upon, misuse, misappropriate or violate the rights
of any other person, except for any such infringements, misuses,
misappropriations or violations that, individually or in the aggregate, could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of Holdings or the Borrower,
threatened, against Holdings or any of the Subsidiaries as to which there is a
reasonable possibility of an adverse determination and that if adversely
determined could reasonably be expected, individually or in the aggregate to
result in a Material Adverse Effect.
Section 3.24.    Solvency. Immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Loan (or other extension of credit hereunder) and
after giving effect to the application of the proceeds of thereof: (a) the fair
value of the assets of the Borrower and its consolidated subsidiaries, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its consolidated subsidiaries; (b) the present
fair saleable value of the property of the Borrower and its consolidated
subsidiaries will be greater than the amount that will be required to pay the
probable liability of the debts and other liabilities, subordinated, contingent
or otherwise, or the Borrower and its consolidated subsidiaries, as such debts
and other liabilities become absolute and matured; (c) the Borrower and its
consolidated subsidiaries will be able to pay the debts and liabilities,
subordinated, contingent or otherwise, of the Borrower and its consolidated
subsidiaries, as such debts and liabilities become absolute and matured; (d) the
Borrower and its consolidated subsidiaries will not have unreasonably small
capital with which to conduct the business in which the Borrower and its
consolidated subsidiaries are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date; and (e) as to any Italian
Subsidiary, they are not insolvent pursuant to Article 5 of Royal Decree 16
March 1942, no. 267 and none of the circumstances set out in either Article
2446, Article 2447, Article 2482-bis or Article 2482-ter of the Italian Civil
Code have arisen in respect to such Italian Subsidiary or, if arisen, have not
been remedied within a period of 45 Business Days by causing the capital of the
Italian Subsidiary to be increased to the amount existing prior to the
occurrence of the event giving rise to the share capital decrease. For purposes
of this Section 3.24, the amount of any contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
Section 3.25.    Permits. Except for any of the following which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect and except for Environmental Permits which are addressed in
Section 3.17: (a) each of Holdings and each of the Subsidiaries has obtained and
holds all Permits required in respect of all Material Real Property and for any
other property otherwise operated by or on behalf of, or for the benefit of,
such person and for the operation of each of its businesses as presently
conducted and as proposed to be conducted, (b) all such Permits are in full
force and effect, and each of Holdings and each of the Subsidiaries has
performed and observed all requirements of such Permits, (c) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or

-108-

--------------------------------------------------------------------------------




termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d)  Holdings or the applicable Subsidiary
reasonably believes that each of its Permits will be timely renewed and complied
with, and that any additional Permits that may be required of such person will
be timely obtained and complied with, and (e) no Responsible Officer has any
knowledge that any Governmental Authority is considering limiting, suspending,
revoking or not renewing any such Permit.
Section 3.26.    Anti-Corruption Laws, Anti-Terrorism and Sanctions. (a) To the
extent applicable, each of Holdings and its Subsidiaries is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (the USA PATRIOT Act of 2001) (as amended from time to time,
the “Patriot Act”).
(b)    Holdings and the Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by Holdings, the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdings, the Subsidiaries
and their respective officers and employees and, to the knowledge of Holdings or
the Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) Holdings, any Subsidiary or, to the knowledge of Holdings or the Borrower,
any of the respective directors, officers or employees of Holdings or any
Subsidiary, or (ii) to the knowledge of Holdings or the Borrower, any agent of
Holdings or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
(c)    The Borrower will not knowingly use the proceeds of any Borrowing or
Letter of Credit, or otherwise make available such proceeds to any Person, (x)
for the purpose of financing activities of or with any Person that, at the time
of such use or financing, is the subject of Sanctions, or (y) in violation of
any Anti-Corruption Law or Sanctions.
Section 3.27.    Management Contracts. Except as could not, individually or in
the aggregate, cause a Material Adverse Effect, (i) to the extent requested by
the Administrative Agent, Holdings has made available to the Administrative
Agent on or prior to the Closing Date true and complete copies of each of the
Management Contracts, (ii) to the knowledge of a Responsible Officer, each of
the Management Contracts is in full force and effect and there is no default
thereunder by any party thereto, and (iii) no event has occurred that, with the
passage of time and/or the giving of notice, would constitute a default under
any Management Contract. No consent or approval of, or notice to, any
counterparty to any Management Contract is or will be required in connection
with the Transactions that has not already been obtained and is in full force
and effect. The consummation of the Transactions will not give rise to any right
of termination under any Management Contract by any counterparty thereto that
could, when considered individually or in conjunction with all other Management
Contracts, if any, with respect to which a right of termination by any
counterparty thereto exists as a result of consummation of the Transactions,
reasonably be expected to have a Material Adverse Effect.

-109-

--------------------------------------------------------------------------------




Section 3.28.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or comparable concept) of Borrower under and as defined in the
indenture, credit agreement or other definitive documentation governing any
Junior Financing that is subordinated in right of payment to the Obligations.
The obligations of each Guarantor in respect of the Guaranty constitute
“Guarantor Senior Indebtedness” (or comparable concept) of such Guarantor under
and as defined in the indenture, credit agreement or other definitive
documentation governing any such Junior Financing that is subordinated in right
of payment to the Obligations.
Section 3.29.    Centre of Main Interests. For the purposes of The Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the “EU
Regulation”), and Loan Party’s centre of main interest (as that term is used in
Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation on the Closing Date (or, if later, the date such person became a
Loan Party) and it has no “establishment” (as that term is used in Article 2(h)
of the EU Regulation) in any other jurisdiction.
ARTICLE IV
CONDITIONS OF LENDING
The obligations of the Lenders to make Loans and the obligations of any Issuing
Bank to issue Letters of Credit are subject to the satisfaction of the following
conditions:
Section 4.01.    All Credit Events. On the date each Borrowing is made
(including each Borrowing of a Swingline Loan), and on the date of each
issuance, amendment, extension or renewal of a Letter of Credit (each such event
being called a “Credit Event”):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of (i) the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(d), (ii) an extension of the Revolving Commitments, the
Administrative Agent shall have received notice requesting such extension and
(iii) the Borrowing of a Swingline Loan, the Swingline Lender and the
Administrative Agent shall have received a notice requesting such Swingline Loan
as required by Section 2.22(b).
(b)    After giving effect to such Credit Event, the Aggregate Revolving
Exposure shall be less than or equal to the Total Revolving Commitment.
(c)    The representations and warranties set forth in each Loan Document shall
be true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) on and as of the date of such Credit Event with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date.

-110-

--------------------------------------------------------------------------------




(d)    At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.
Section 4.02.    First Credit Event. On the Closing Date:
(a)    Legal Opinions. Subject to Section 5.17, the Administrative Agent and the
Collateral Agent shall have received, on behalf of themselves, the Lenders and
the other Secured Parties, customary legal opinions (including opinions from
(i) counsel to the Consolidated Group and/or counsel to the Administrative Agent
(as determined in accordance with customary local practice) in each of the
Covered Jurisdictions and (ii) such special and other counsel as may be
reasonably required by any Agent) in form and substance reasonably satisfactory
to the Administrative Agent.
(b)    Closing Certificates. Subject to Section 5.17, the Administrative Agent
shall have received (i) one or more certificates of the Secretary, Assistant
Secretary, or such other duly authorized officer or director reasonably
acceptable to the Administrative Agent of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
Constituent Documents of such Loan Party and, in the case of such certificate of
Holdings, Charleston Center, (B) that attached thereto is a true and complete
copy of the operating agreement or by-laws (or comparable documents, if any) of
such Loan Party and, in the case of Holdings, that the copy of the operating
agreement of Charleston Center provided to the Administrative Agent on the
Closing Date is a true and complete copy, in each case as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (C) below (if applicable), (C) that attached thereto is a
true and complete copy of resolutions duly and unanimously adopted by the board
of directors, board of managers or comparable internal authority of such Loan
Party (or a true and correct copy of an unanimous shareholder declaration in
respect of such Loan Party, together with a shareholders resolution of such Loan
Party) authorizing (1) the execution, delivery and performance of the Loan
Documents to which such person is a party, (2) any applicable borrowings and
other extensions of credit contemplated hereunder, (3) the granting of the Liens
contemplated to be granted by it under the applicable Security Documents, (4) in
the case of each Guarantor, the Guaranteeing of the Obligations as contemplated
by the applicable Security Documents, and (5) any pledge of Equity Interests
comprising part of the Collateral, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and, as to any
Italian Subsidiary, that such resolutions are duly recorded in the corporate
books of such Italian Subsidiary, (D) as to the incumbency and specimen
signature of each officer or director executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, (E) as
to each Loan Party that is a UK Subsidiary or a Subsidiary incorporated under
the laws of Hong Kong, that the guaranteeing or securing, as applicable, of the
total amount of the Facilities would not cause any guarantee, security or
similar limit binding on it to be exceeded, and (F) as to any Loan Party that is
an Italian Subsidiary, that attached thereto is a certificate of registration
(certificato di vigenza) from the relevant companies register in Italy dated
earlier than

-111-

--------------------------------------------------------------------------------




the Closing Date by no more than five Business Days, confirming that no
insolvency or similar procedures are pending in relation to such Loan Party;
(ii) a certificate of another officer as to the incumbency and specimen
signature of the person executing the certificate pursuant to (i) above; and
(iii) if not set forth in the relevant Borrowing Request, a certificate, dated
the Closing Date and signed by a Responsible Officer of Holdings, on behalf of
itself and each other Loan Party, confirming compliance with the conditions
precedent set forth in paragraphs (b), (c) and (d) of Section 4.01.
(c)    Credit Documents. The Administrative Agent shall have received each of
the following:
(i)    this Agreement, executed and delivered by a duly authorized officer of
each Loan Party that is a party hereto;
(ii)    each Security Document set forth on Schedule 4.02(c), executed and
delivered by a duly authorized officer of each Loan Party that is a party
thereto; and
(iii)    if requested by any Lender pursuant to Section 2.04(d) at least three
Business Days prior to the Closing Date, a promissory note or notes conforming
to the requirements of such Section and executed and delivered by a duly
authorized officer of the Borrower.
(d)    Collateral. Subject to Section 5.17:
(i)    All documents and instruments, including Financing Statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
applicable Security Documents on the Closing Date and to perfect such Liens to
the extent required by, and with the priority required by, the applicable
Security Documents shall have been delivered to the Administrative Agent for
filing, registration or recording pending the Closing Date or arrangements
satisfactory to the Administrative Agent shall have been made therefor. All
other actions required to be taken prior to or on or about the Closing Date
under the Foreign Security Documents that are executed and delivered on the
Closing Date shall have been taken in a manner reasonably satisfactory to the
Administrative Agent or arrangements satisfactory to the Administrative Agent
shall have been made therefor.
(ii)    All outstanding Equity Interests in whatever form of each of the
Subsidiaries (other than any such Equity Interests constituting Excluded Assets)
shall have been pledged or assigned pursuant to the applicable Security
Documents and all certificates (if any) representing securities so pledged to
the Collateral Agent, for the benefit of the Secured Parties, accompanied by
instruments of transfer and undated stock or other transfer powers endorsed in
blank, shall have been delivered to the Collateral Agent (if required to be so
delivered by the terms of the applicable Security Document).
(iii)    All Indebtedness of Holdings or any Subsidiary owing to any Loan Party
(other than any such Indebtedness constituting Excluded Assets), whether or not

-112-

--------------------------------------------------------------------------------




evidenced by a promissory note, shall have been pledged or charged to the
Collateral Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents, and all such promissory notes, together with
instruments of transfer with respect thereto endorsed in blank, shall have been
delivered to the Collateral Agent(if required to be so delivered by the terms of
the applicable Security Document).
(iv)    All Intellectual Property of the Loan Parties (other than any such
Intellectual Property constituting Excluded Assets)shall have been pledged to
the Collateral Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents.
(v)    The Collateral Agent shall have received the results of a recent Lien and
judgment search in each relevant jurisdiction with respect to each Loan Party
and such search shall reveal no Liens on any of the assets of Holdings or any of
the Subsidiaries except, in the case of Collateral other than Pledged
Collateral, for Liens permitted by Section 6.02 (and, in the case of Pledged
Collateral, Permitted Equity Collateral Liens) and except for Liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Collateral Agent.
(e)    Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act to the extent requested by the
Administrative Agent at least five Business Days prior to the Closing Date.
(f)    [Reserved].
(g)    Existing Indebtedness. Subject to Section 5.17, the Administrative Agent
shall be satisfied that all existing Indebtedness (other than (i) existing
Indebtedness set forth on Schedule 6.01(a) and (ii) existing Indebtedness of the
kind described in clauses (a) and (b) of the definition of Indebtedness which is
permitted by Section 6.01 and not required to be included on a consolidated
balance sheet of Holdings and its Subsidiaries prepared in accordance with
GAAP), which shall in any event include all Indebtedness under the Existing
Credit Facilities, has been, or on the Closing Date or otherwise in accordance
with the requirement of Section 5.17, will be prepaid, redeemed or defeased in
full or otherwise satisfied and extinguished and all existing commitments and
Liens in connection with any such existing Indebtedness have been or will be
terminated and released.
(h)    Financial Statements. The Administrative Agent shall have received the
Audited Accounts; it being understood that the filing of such Audited Accounts
on Form 10-K with the SEC prior to the Closing Date by Holdings constitutes
receipt by the Administrative Agent of the Audited Accounts.
(i)    Projections. The Administrative Agent shall have received projections of
Holdings and the Subsidiaries, on a consolidated basis, for the years 2014
through 2021 in form and substance reasonably satisfactory to the Administrative
Agent.

-113-

--------------------------------------------------------------------------------




(j)    Solvency. The Administrative Agent shall have received a certificate from
a Financial Officer of Holdings certifying that the Borrower and its
subsidiaries, on a consolidated basis, immediately after giving effect to the
Transactions and the other transactions contemplated hereby to occur on the
Closing Date, are solvent in accordance with the provisions of Section 3.24.
(k)    Insurance. The Administrative Agent shall have received satisfactory
evidence that the global insurance required to be maintained by Section 5.02 and
the Security Documents is in full force and effect and that the persons
identified in Section 5.02 are noted (in a manner reasonably satisfactory to the
Administrative Agent) on all global liability insurance policies of the Loan
Parties and the Collateral Agent, for the benefit of the Secured Parties, is
named as loss payee on such global property policies to the extent required by
Section 5.02.
(l)    Material Hotel Real Properties. Subject to Section 5.17, as to any
Material Hotel Real Property located in Italy, the Administrative Agent shall
have received (i) a notarial report including, inter alia, reports on title with
respect to such Material Hotel Real Property showing no Liens thereon (other
than Liens permitted by Section 6.02), and (ii) all relevant hotel licenses.
(m)    Fees and Costs. All fees and other amounts due and payable on or prior to
the Closing Date to the Administrative Agent, the other Agents, the Joint Book
Running Managers and the Lenders pursuant to the Fee Letter shall have been
paid, to the extent invoiced at least two Business Days prior to the Closing
Date.
Certain of the foregoing conditions may be satisfied at different times on the
Closing Date.
ARTICLE V
AFFIRMATIVE COVENANTS
Each of Holdings and the Borrower (as applicable) covenants and agrees with each
Lender that so long as the Termination Date shall not have occurred:
Section 5.01.    Existence; Businesses and Properties; Compliance with Law. (a)
Holdings will, and will cause each of its Material Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05(a).
(b)    Except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to: (i) obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business; (ii) maintain and operate such business in substantially the manner in
which it is presently conducted and operated or as otherwise permitted
hereunder; (iii) comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted, such compliance to include compliance with
ERISA and applicable Environmental Laws; (iv) make all payments and otherwise
comply with the terms of, keep in full

-114-

--------------------------------------------------------------------------------




force and effect, exercise all rights of renewal provided in, and enforce its
rights under, each Material Real Property Agreement and each other material
contract so as to not permit any material uncured default on its part to exist
thereunder; and (v) at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition, ordinary wear and tear excepted, and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.
Section 5.02.    Insurance. Holdings will, and will cause each of the
Subsidiaries to, (a) keep its insurable properties (other than properties under
management for parties other than Holdings and the Subsidiaries and properties
owned by persons other than Holdings and the Subsidiaries) adequately insured at
all times by companies Holdings believes in good faith to be financially sound
and reputable insurers at the time the relevant coverage is placed or renewed;
maintain such other insurance, to such extent and against such risks (and with
such deductibles, retentions and exclusions), including fire and other risks
insured against by extended coverage, as is prudent as determined in good faith
by Holdings (taking into account customary insurance maintained by companies in
the same or similar businesses operating in the same or similar locations),
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it and including earthquake and
flood insurance where appropriate (which with respect to flood insurance for any
property located in the United States shall mean when such property is located
in a designated flood zone) and available at commercially reasonable rates, and
(b) maintain such other insurance as may be required by law. Holdings’ shall use
commercially reasonable efforts to cause the interest of the Collateral Agent,
for the benefit of the Secured Parties, to be noted (in a manner reasonably
satisfactory to the Administrative Agent) on all global liability insurance
policies of the Loan Parties, and to cause the Collateral Agent, for the benefit
of the Secured Parties, to be named as a loss payee on any global property
insurance policies of the Loan Parties relating to Collateral in respect of any
claim in excess of U.S.$10,000,000 per event; provided, however, that, for the
avoidance of doubt, the Collateral Agent need not be named as loss payee or
additional insured on any insurance policy in respect of properties under
management for parties other than Holdings and the Subsidiaries and properties
owned by persons other than the Borrower or any Subsidiary.
Section 5.03.    Taxes. (a) Holdings will, and will cause each of the
Subsidiaries to, pay and discharge promptly when due all material Taxes imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all material lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax or claim so long as the validity or amount thereof shall be contested in
good faith by appropriate proceedings and Holdings or the applicable Subsidiary
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation or Tax and enforcement of a Lien and, in the case of any
Material Hotel Real Property, there is no risk of forfeiture of such property.

-115-

--------------------------------------------------------------------------------




(b)    Holdings will not, and will ensure that no Subsidiary will, change its
residence for Tax purposes other than in accordance with the provisions of
Section 6.05(a)(ii), if to do so would materially affect the interest of the
Lenders.
Section 5.04.    Financial Statements, Reports, etc. Holdings will furnish to
the Administrative Agent for further distribution to each Lender:
(a)    within 90 days after the end of each fiscal year of Holdings, (i) the
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Consolidated Group,
on a consolidated basis, as of the close of such fiscal year and the results of
their operations during such year, together with comparative figures as of the
end of and for the immediately preceding fiscal year, all audited by independent
public accountants of recognized international standing and accompanied by an
opinion of such accountants (which opinion shall not include (x) an explanatory
paragraph expressing substantial doubt about the ability of the Consolidated
Group to continue as a going concern (other than solely with respect to, or
resulting solely from, the maturity of the Facilities occurring within one year
from the time such report is delivered) or (y) any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Consolidated Group on a consolidated basis in accordance with GAAP
consistently applied and (ii) to the extent disclosed in any filing with the
SEC, management’s discussion and analysis of significant operational and
financial developments during such fiscal year;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, (i) the consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Consolidated Group, on a consolidated basis, as of the close of
such fiscal quarter and the results of their operations and the operations of
such persons during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures as of the end of and for the same periods
in the immediately preceding fiscal year, all certified by a Financial Officer
of Holdings as fairly presenting in all material respects the financial
condition and results of operations of the Consolidated Group on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, along with information on any
material Asset Sales consummated during such quarter, and (ii) to the extent
disclosed in any filing with the SEC, management’s discussion and analysis of
significant operational and financial developments during such fiscal quarter;
(c)    concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate (limited in the case of paragraph (a)
to the matters set forth in clause (ii) below) of a Financial Officer of
Holdings (a “Compliance Certificate”) certifying such statements (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in detail reasonably satisfactory to the
Administrative Agent (including as to the determination of Consolidated EBITDA)
demonstrating compliance with the Financial Maintenance Covenants, (iii) if
applicable, setting forth any Management Contracts entered into (or letters of
intent, relating to the management

-116-

--------------------------------------------------------------------------------




of any real property related to the Business of the Consolidated Group or any
proposed Management Contract Investment, executed and delivered) since the date
of the last Compliance Certificate delivered pursuant to this clause (c),
(iv) solely in connection with the delivery of financial statements under
paragraph (a) above, calculating in reasonable detail the amount of Available
Amount used in the prior quarter, and (v) solely in connection with the delivery
of financial statements under paragraph (a) above, setting forth the amount, if
any, of Excess Cash Flow for such fiscal year and the calculation thereof in
reasonable detail;
(d)    not more than 60 days after the first day of each fiscal year of
Holdings, a summary of the operating budget and, upon the request of the
Administrative Agent, capital expenditure budgets for owned Material Real
Property, in each case, for such fiscal year, which budgets shall be in form and
substance (that is, degree of detail) consistent with that provided to the
Administrative Agent on or prior to the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent;
(e)    [reserved];
(f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;
(g)    within 50 days after the end of each fiscal quarter (or, after the first
year of the Facilities, each period of two consecutive fiscal quarters) of
Holdings (other than in the case of the last fiscal quarter (or the latter two
consecutive fiscal quarters) of any fiscal year, in which case the period shall
be extended to 95 days), Holdings shall participate in a conference telephone
call (arranged by the Administrative Agent at a mutually agreeable time) to
which all Lenders will be invited and during which conference call the Borrower
shall review its financial results; provided that the content of such conference
telephone calls shall not include any MNPI; and
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any Subsidiary with the
SEC or with any national securities exchange, or distributed by Holdings or any
Subsidiary to the holders of Holdings’ Equity Interests generally, as the case
may be.
Documents required to be delivered pursuant to this Section 5.04 or Section 5.05
may be delivered electronically (including pursuant to electronic mail or PDF),
by facsimile or by delivery of paper copy, in each case in accordance with
Section 9.01 and, to the extent applicable, Section 9.23.
Notwithstanding the foregoing, Holdings’ obligations in paragraphs (a) and (b)
of this Section 5.04 may be satisfied with respect to financial information of
the Consolidated Group by furnishing to the Administrative Agent complete copies
of the Form 10-K or 10-Q, as applicable, of Holdings, as filed with the SEC;
provided that (i) to the extent such financial information includes a person
that is not a member of the Consolidated Group, such information is accompanied
by either (x) a

-117-

--------------------------------------------------------------------------------




statement that there are no material differences between the financial condition
and results of operations as shown on such financial statements and those that
would have been shown on the analogous financial statements of the Consolidated
Group, or (y) consolidating information, which may be unaudited, that explains
in reasonable detail the differences between the information relating to such
person, on the one hand, and the information relating to the Consolidated Group
on a stand-alone basis, on the other hand, in each case to be included in the
Compliance Certificate delivered pursuant to Section 5.01(c), and (ii) to the
extent such information is in lieu of information required to be provided under
Section 5.04(a), such materials are accompanied by a report and opinion of an
independent public accountants of recognized international standing (which
opinion shall not include (x) an explanatory paragraph expressing substantial
doubt about the ability of the Consolidated Group to continue as a going concern
(other than solely with respect to, or resulting solely from, the maturity of
the Facilities occurring within one year from the time such report is delivered)
or (y) any qualification or exception as to the scope of such audit) to the
effect that such financial statements fairly present the financial condition and
results of operations of the Consolidated Group on a consolidated basis in
accordance with GAAP consistently applied.
Section 5.05.    Litigation and Other Notices. Promptly upon a Responsible
Officer obtaining knowledge of the occurrence of any of the following events,
Holdings will furnish to the Administrative Agent and the Collateral Agent for
further distribution to each Issuing Bank and each Lender prompt written notice
or copies, as applicable, of:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any arbitrator or Governmental Authority, against
Holdings or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event described in clause (b) of the
definition thereof or any other ERISA Event that, alone or together with any
other ERISA Events that have occurred, has resulted in liability to one or more
of Holdings and the Subsidiaries in an aggregate amount exceeding
U.S.$15,000,000;
(d)    if requested by the Administrative Agent, promptly following any receipt
by a Loan Party of such documents pursuant to its request, copies of (i) any
documents described in Section 101(k) of ERISA that Holdings, the Borrower, or
any of its Subsidiaries request with respect to any Multiemployer Plan and (ii)
any notices described in Section 101(1) of ERISA that Holdings, the Borrower, or
any of its Subsidiaries request with respect to any Multiemployer Plan;
(e)    (i) any investigation or proposed investigation by the UK Pensions
Regulator which may lead to the issue of a Financial Support Direction or a
Contribution Notice to Holdings or any Subsidiary, or (ii) copies of any
Financial Support Direction or Contribution Notice received by Holdings or any
Subsidiary from the UK Pensions Regulator;

-118-

--------------------------------------------------------------------------------




(f)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(g)    any public announcement of a change in the rating of the Facilities, if
any, by either Moody’s, S&P or any successor rating agency;
(h)    promptly after the assertion or occurrence thereof, notice of (i) any
proceeding, action, suit, notice, investigation or claim against or of any
noncompliance by Holdings or any of the Subsidiaries with any Environmental Law
or Environmental Permit or (ii) any other Environmental Liability that, in
either case, could reasonably be expected to have a Material Adverse Effect; and
(i)    with respect to the acquisition of any Hotel Real Property by Holdings or
any Subsidiary after the Closing Date, such information (other than the
acquisition price and any information subject to a non-disclosure agreement)
regarding the acquisition and such Hotel Real Property as the Administrative
Agent may reasonably request.
Section 5.06.    Information Regarding Collateral. Holdings will, and will cause
each of the Subsidiaries to, furnish to each of the Administrative Agent and the
Collateral Agent prompt written notice of any change in (i) any Loan Party’s
legal name, (ii) the location of any Loan Party’s chief executive office, its
principal place of business, its jurisdiction of formation, and, upon request of
the Administrative Agent, the location of any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) any Loan Party’s identity or corporate structure, or
(iv) any Loan Party’s U.S. Federal Taxpayer Identification Number, as
applicable. Holdings agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made (or will be made on a
timely basis) under the applicable Personal Property Security Laws or otherwise
and all other actions have been taken (or will be taken on a timely basis) that
are required in order for the Collateral Agent to continue at all times
following such change to have, for the benefit of the Secured Parties, a valid,
legal and perfected security interest in all the Collateral. Holdings also
agrees promptly to notify each of the Administrative Agent and the Collateral
Agent if any material portion of the Collateral is damaged or destroyed.
Section 5.07.    Maintaining Records; Access to Properties and Inspections;
Environmental Assessments and Appraisals. Holdings will, and will cause each of
the Subsidiaries to, keep proper books of record and accounts (in which full,
true and correct entries shall be made of all material financial transactions)
in a manner that permits the preparation of financial statements in conformity
with GAAP and all Requirements of Law. Holdings will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties Holdings or any of the Subsidiaries at reasonable times and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of Holdings or any
of the Subsidiaries with the officers thereof and independent accountants
therefor. Notwithstanding the foregoing, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section and the Administrative Agent shall

-119-

--------------------------------------------------------------------------------




not exercise such rights more often than one time during any calendar year
(absent the existence of an Event of Default); provided, however, that when an
Event of Default is continuing the Administrative Agent or any such Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of Holdings at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give Holdings the reasonable opportunity to participate in any
discussions with Holdings’ accountants. Notwithstanding anything to the contrary
in this Section 5.07, none of Holdings or any Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or would violate any bona fide obligation of
confidentiality to a third party binding upon Holdings or such Subsidiary or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product; provided, further, however, that in the event that
Holdings or any Subsidiary does not disclose or permit the inspection or
discussion of, any document, information or other matter in reliance on this
sentence, Holdings or such Subsidiary, as applicable, shall provide notice to
the Administrative Agent and the Lenders that such information is being
withheld.
Section 5.08.    Use of Proceeds. The Borrower will, and will cause Holdings and
each of the Subsidiaries to, use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.13.
Section 5.09.    Collateral and Guaranties. Subject to Section 5.17, Holdings
and the Borrower shall ensure that the Obligations shall at all times be
(a) guaranteed by Holdings and each Subsidiary (other than any Excluded
Subsidiary) pursuant to the terms and conditions set out in the Guaranty or in
such other guarantee in form and substance reasonably acceptable to the
Administrative Agent and (b) secured by a perfected, first-priority (in
compliance with the terms provided for by the relevant Security Documents) Lien
(except for, other than in the case of Equity Interests, Liens permitted by
Section 6.02 and except for, in the case of assets consisting of Equity
Interests, Permitted Equity Collateral Liens) in favor of the Collateral Agent,
for the benefit of the holders of such Obligations (and any other persons
permitted to be so secured by the terms of the applicable Security Documents and
that are so secured thereunder) on all (i) the Equity Interests issued by the
Borrower, (ii) the Equity Interests issued by each Guarantor (other than
Holdings) directly held by any other Loan Party and (iii) all other tangible and
intangible personal property of the Loan Parties (including accounts receivable,
inventory, equipment, general intangibles (including contract rights and
Management Agreements), investment property, Intellectual Property, material
intercompany notes and proceeds of the foregoing), in each case excluding the
Excluded Assets and subject to the Excluded Actions.
Section 5.10.    Additional Collateral; Guarantors, Etc. (a) With respect to any
assets (other than Excluded Assets) acquired or created by the Loan Parties
after the Closing Date as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected first priority Lien (except for Liens
permitted by Section 6.02), Holdings will, and will cause each of the other Loan
Parties to, promptly (and, in any event, within 30 days following the date of
such acquisition or within such extended period as agreed to by the Collateral
Agent in its sole discretion) (i) execute

-120-

--------------------------------------------------------------------------------




and deliver to the Administrative Agent and the Collateral Agent such amendments
and/or supplements to the applicable Security Documents or such other documents
as the Collateral Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
assets (subject to the Excluded Actions), and (ii) take all actions (subject to
the Excluded Actions) necessary or advisable to grant to, or continue on behalf
of, the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such assets (subject to Liens permitted by
Section 6.02), including, to the extent applicable, the filing of Financing
Statements under applicable Personal Property Security Laws in such
jurisdictions as may be required by the applicable Security Documents or by law
or as may be requested by the Administrative Agent or the Collateral Agent, as
applicable.
(b)    With respect to any Equity Interests in any Subsidiary (other than any
such Equity Interests that constitute Excluded Assets) created or acquired after
the Closing Date (including by reason of any Subsidiary first qualifying as a
Subsidiary), the Borrower shall promptly (and, in any event, within 30 days
following such creation or the date of such acquisition or within such extended
period as agreed to by the Collateral Agent in its sole discretion) (i) execute
and deliver (or, if necessary or advisable under applicable law, cause such
Subsidiary to execute and deliver) to the Administrative Agent and the
Collateral Agent such amendments and/or supplements to the applicable Security
Documents as the Administrative Agent or the Collateral Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a valid, perfected first priority security interest in such
Equity Interests, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Equity Interests, together with undated stock or other
transfer powers, in blank, executed and delivered by a duly authorized officer
of the Borrower, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent and the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and the Collateral
Agent, but shall take into account local opinion practice and be substantially
consistent with the opinions delivered on the Closing Date; provided that in no
event shall Holdings or any Subsidiary be required to take any Excluded Action.
(c)    Without limitation of Section 5.10(b) above, with respect to any
Subsidiary (regardless of whether the Equity Interests therein comprise Excluded
Assets, but excluding any Excluded Subsidiary) created or acquired after the
Closing Date (including by reason of any Subsidiary first qualifying as a
Subsidiary after the Closing Date), Holdings shall promptly (and, in any event,
within 30 days following such creation or the date of such acquisition or within
such extended period as agreed to by the Collateral Agent in its sole
discretion) (i) cause such Subsidiary to deliver a counterparty of or joinder
(in form and substance reasonably satisfactory to the Administrative Agent) to
the Guaranty in respect of the Obligations for the benefit of the Secured
Parties, and (ii) if requested by the Administrative Agent, deliver to the
Administrative Agent and the Collateral Agent legal opinions relating to such
Guaranty, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
but shall take into account local opinion practice and be substantially
consistent with the opinions delivered on the Closing Date.

-121-

--------------------------------------------------------------------------------




Section 5.11.    Collateral and Guaranty Limitations. Notwithstanding anything
to the contrary in Sections 5.09 and 5.10, the requirements of such Sections
shall not apply to any assets or Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent and the
Borrower have reasonably determined and agreed in writing that the difficulty,
time and/or expense of creating or perfecting such pledges or security interests
in such assets or obtaining such Guaranty is excessive in relation to the
benefits to be obtained therefrom by the Secured Parties under the Loan
Documents.
Section 5.12.    Further Assurances. Holdings will, and will cause each of the
other Loan Parties to, from time to time duly authorize, execute and deliver, or
cause to be duly authorized, executed and delivered, such additional
instruments, certificates, Financing Statements, agreements, notices or
documents, and take all such actions (including filing Financing Statements and
other documents), which may be required under any applicable law or which the
Administrative Agent or the Collateral Agent may reasonably request, for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully granting, preserving, protecting,
perfecting, maintaining or renewing the rights of the Administrative Agent, the
Collateral Agent and the Secured Parties with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other property or assets hereafter acquired by Holdings
or any other Loan Party which are required to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to this Agreement or the other Loan Documents which requires any consent,
approval, recording, qualification or authorization of any Governmental
Authority, Holdings will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent, the Collateral Agent or such Lender
may be required to obtain from Holdings or any of the other Loan Parties for
such governmental consent, approval, recording, qualification or authorization.
This Section 5.12 shall not require any person to provide a guarantee or grant a
Lien that is not otherwise required under Sections 5.09, 5.10, 5.11 or 5.17 and
shall not require Holdings or any Subsidiary to take any Excluded Action.
Section 5.13.    Patriot Act. Holdings shall and shall cause each of its
Subsidiaries to provide all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and any other
similar law, rule or regulation of any relevant jurisdiction to the extent
requested by the Administrative Agent or any Lender.
Section 5.14.    Maintenance of Ratings. Holdings and the Borrower shall use
commercially reasonable efforts to maintain a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Consolidated Group, and a public rating of the Facilities by each of S&P and
Moody’s, in each case with no requirement to maintain a specific rating.
Section 5.15.    Line of Business. Holdings will ensure that neither Holdings
nor any of the Subsidiaries engages, at any time, in any business or business
activity other than the Business of the Consolidated Group.

-122-

--------------------------------------------------------------------------------




Section 5.16.    UK Pensions.
(a)    Holdings will ensure that, to the extent applicable, all contributions
required under the relevant scheme’s schedule of contributions under Part 3 of
the UK Pensions Act are duly paid in respect of all UK pension schemes operated
by or maintained for the benefit of Holdings or any Subsidiary or any of their
employees and that no action or omission is taken by Holding or any Subsidiary
in relation to such a UK pension scheme (including the termination or
commencement of winding-up proceedings of any such pension scheme or any
Subsidiary or Holdings ceasing to employ any member of such a pension scheme)
which has or is reasonably likely to result in a Material Adverse Effect.
(b)    Except for the Orient-Express 2003 Pension Scheme, Holdings shall ensure
that no Subsidiary is or has been at any time in the six years prior to the date
of this Agreement: (i) an employer (for the purposes of sections 38 to 51 of the
UK Pensions Act) of an occupational pension scheme which is not a money purchase
scheme (such terms as defined in the UK Pension Schemes Act of 1993) and is not
a scheme within section 38(1)(b) of the UK Pensions Act; or (ii) “connected”
with or an “associate” of (as those terms are used in sections 38 or 43 of the
UK Pensions Act) such an employer.
(c)    Holdings shall (subject to any confidentiality obligations) deliver to
the Administrative Agent within 28 days of receipt by Holdings those actuarial
reports as are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes, Holdings or the relevant Subsidiary), in relation to all pension
schemes mentioned in Section 5.16(a) or Section 5.16(b).
(d)    Holdings shall promptly notify the Administrative Agent of any material
change in the schedule of contributions under Part 3 of the UK Pensions Act
applicable to any pension schemes mentioned in Section 5.16(a) paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise) which would increase contributions by more than 10% per
annum.
Section 5.17.    Post-Closing Obligations. Notwithstanding anything contained in
this Agreement, Holdings and the Borrower agree to deliver, or cause to be
delivered by the applicable Subsidiaries, to the Administrative Agent or the
Collateral Agent, as applicable, and to complete or cause to be completed, all
of the items and actions described on Schedule 5.17 within the time periods set
forth on such schedule, or such later time as may be agreed to by the
Administrative Agent in its sole discretion.
Section 5.18.    Compliance by Charleston Center. So long as Holdings or any
Subsidiary directly or indirectly owns any Equity Interests in Charleston Center
and Charleston Center is not otherwise a Subsidiary for all purposes of this
Agreement, Holdings and the Borrower shall use commercially reasonable efforts
to cause (a) the representations and warranties contained in Article III to be
true and correct as to Charleston Center and its subsidiaries as though
Charleston Center and its subsidiaries were “Subsidiaries” for purposes of such
Article and the defined terms used therein (but only to the extent used in such
Article) and (b) Charleston Center and its subsidiaries to comply with the
provisions of Article V and Article VI, in each case as though Charleston Center

-123-

--------------------------------------------------------------------------------




and its subsidiaries were “Subsidiaries” for all purposes of such Articles and
the defined terms used therein (but only to the extent used in such Articles);
it being understood that so long as Holdings and the Borrower are using
commercially reasonable efforts to cause such representations and warranties to
be true and correct and such other compliance, any failure of such
representations and warranties to be true and correct or of Charleston Center
and its subsidiaries to comply with the applicable provisions of Article V or
Article VI, in each case shall not result in a Default or Event of Default under
this Agreement.
ARTICLE VI
NEGATIVE COVENANTS
Each of Holdings and the Borrower, as applicable, covenants and agrees with each
Lender that, so long as the Termination Date shall not have occurred:
Section 6.01.    Indebtedness. Holdings and the Borrower, as applicable, will
not, and will not permit any of the Subsidiaries to, incur, create, assume or
permit to exist any Indebtedness, except:
(a)    Indebtedness (other than intercompany Indebtedness) existing on the
Closing Date and set forth on Schedule 6.01(a), and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness;
(b)    Indebtedness created hereunder and under the other Loan Documents, Credit
Agreement Refinancing Indebtedness, Indebtedness created under the Incremental
Facilities and any other Permitted Refinancing Indebtedness otherwise permitted
to be incurred to refinance any of the foregoing Indebtedness;
(c)    intercompany loans permitted pursuant to Section 6.04 and any Permitted
Refinancing Indebtedness in respect thereof;
(d)    Indebtedness incurred to finance the acquisition, construction or
improvement of any real property, fixed or capital assets, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, provided that such
original Indebtedness is incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement; provided
further that the aggregate principal amount of Indebtedness permitted by this
Section 6.01(d), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(e), shall not exceed
U.S.$110,000,000 at any time outstanding;
(e)    Indebtedness pursuant to Capital Lease Obligations of Holdings and the
Subsidiaries; provided that the aggregate principal amount of Indebtedness
permitted by this Section 6.01(e) when combined with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 6.01(d) shall not exceed
U.S.$110,000,000 at any time outstanding;
(f)    Indebtedness (i) under performance or surety bonds or with respect to
workers’ compensation claims (including under letters of credit posted with
Governmental

-124-

--------------------------------------------------------------------------------




Authorities to comply with Requirements of Law), in each case incurred in the
ordinary course of business, or (ii) under appeal bonds solely in respect of the
pending litigation and up to the maximum amount described on Schedule 6.01(f);
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is promptly covered by the Borrower or a Subsidiary;
(h)    Indebtedness (not relating to the borrowing of money) consisting of
financing of insurance premiums or take or pay obligations contained in supply
arrangements, in each case in the ordinary course of business;
(i)    Indebtedness in respect of cash management obligations (including the
Cash Management Obligations), including netting or setoff services, overdraft
protections and similar arrangements, in each case in connection with bank and
deposit accounts opened, maintained or utilized in the ordinary course of
business, and Indebtedness secured by Liens permitted under Section 6.02(t)(y)
and incurred in the ordinary course of business;
(j)    Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;
(k)    Indebtedness consisting of promissory notes issued to finance the
purchase or redemption of Equity Interests or to finance a payment of stock
appreciation rights, in each case solely to the extent (i) the transaction
giving rise to such purchase, redemption or payment is permitted by Section 6.04
and Section 6.05 and (ii) issued to the seller or holder thereof; provided that
the aggregate principal amount of any such Indebtedness consisting of promissory
notes issued to the seller thereof to finance the purchase of Equity Interests
pursuant to a Permitted Acquisition, when combined with the aggregate principal
amount of all Indebtedness assumed or incurred under Section 6.01(q), shall not
exceed U.S.$25,000,000 at any time outstanding;
(l)    (i) Indebtedness of Excluded Subsidiaries existing on the Closing Date
and set forth on Schedule 6.01(a), and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness, and (ii) Non-Recourse Indebtedness of Excluded
Subsidiaries, provided the aggregate outstanding principal amount of any such
Non-Recourse Indebtedness shall not at any time exceed the Fair Market Value of
the assets securing such Indebtedness;
(m)    Indebtedness incurred in a Permitted Acquisition in respect of agreements
providing for indemnification, the adjustment of purchase price (including
customary earn-outs to the extent constituting Indebtedness) or similar
adjustments;
(n)    Management Contract Investments consisting of Indebtedness;
(o)    Indebtedness of Holdings and the Subsidiaries under letters of credit and
bank guarantees (other than Letters of Credit and Bank Guarantees) used in the
ordinary course of business in an aggregate stated amount not exceeding
U.S.$1,000,000 at any time outstanding;

-125-

--------------------------------------------------------------------------------




(p)    other unsecured Indebtedness (other than intercompany Indebtedness) in an
aggregate principal amount not to exceed the greater of (i) U.S.$30,000,000 and
(ii) an amount such that after giving pro forma effect to the issuance,
incurrence or assumption of such Indebtedness the Total Net Leverage Ratio is
equal to or less than 3.80:1.00; provided that the aggregate amount of
Indebtedness issued, incurred or assumed by all non-Loan Parties in reliance on
this clause (p) shall not exceed U.S.$10,000,000 at any time outstanding;
(q)    Indebtedness of any person that becomes a Subsidiary after the Closing
Date pursuant to a Permitted Acquisition, provided that such Indebtedness exists
at the time such person becomes a Subsidiary and is not created in contemplation
of or in connection with such person becoming a Subsidiary; provided, further
that the aggregate principal amount of Indebtedness permitted by this
Section 6.01(q), when combined with the aggregate principal amount of
Indebtedness consisting of promissory notes issued to the seller thereof to
finance the purchase of Equity Interests pursuant to a Permitted Acquisition and
incurred under Section 6.01(k), shall not exceed U.S.$75,000,000 at any time
outstanding;
(r)    Guarantees (i) of any Indebtedness of Holdings or any of its Subsidiaries
permitted to be incurred under the Loan Documents and (ii) by any Subsidiary
that is not a Loan Party of Indebtedness of another Subsidiary that is not a
Loan Party to the extent such guaranteed Indebtedness is permitted hereunder;
(s)    Indebtedness in an aggregate amount not to exceed, so long as, at the
time of the incurrence or issuance of such Indebtedness, both before and after
giving effect thereto, (i) no Default or Event of Default shall have occurred
and be continuing, (ii) Holdings shall be in compliance, on a Pro Forma Basis,
with the Financial Maintenance Covenants and (iii) the Total Net Leverage Ratio
shall be less than or equal to 3.80:1.00, the portion, if any, of the Available
Amount on the date of such election that Holdings elects to apply to this
Section 6.01(s);
(t)    intercompany Indebtedness of Holdings owing to any Subsidiary and of any
Subsidiary owing to Holdings or any other Subsidiary, in each case, consisting
of an Investment permitted by Section 6.04(o) and arising solely pursuant to a
Permitted Tax Restructuring; provided that, subject to Section 5.17, all such
Indebtedness of any Loan Party owed to any Subsidiary that is not Loan Party
must be expressly subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement;
(u)    Capital Lease Obligations of Holdings and the Subsidiaries related to
Sale and Lease-Back Transactions permitted under the last sentence of
Section 6.03;
(v)    Indebtedness in respect of Hedging Agreements that are permitted by
Section 6.08;
(w)    Indebtedness in an aggregate amount not to exceed the amount of Eligible
Equity Proceeds;
(x)    Indebtedness in an aggregate amount not to exceed U.S.$40,000,000;
provided that such Indebtedness is expressly subordinated in right of payment to
the Obligations

-126-

--------------------------------------------------------------------------------




on terms and pursuant to documentation (including, if requested by the
Administrative Agent, a customary subordination agreement) in form and substance
reasonably satisfactory to the Administrative Agent; and
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Indebtedness
described in clauses (a) through (x) above to the extent otherwise incurred in
compliance with this Agreement.
Section 6.02.    Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests of any Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
(a)    Liens existing on the Closing Date and set forth on Schedule 6.02(a),
provided that such Liens shall secure only those obligations which they secure
on the Closing Date except as provided in Section 6.02(bb);
(b)    any Lien (i) created under the Loan Documents or (ii) on assets that
constitute Collateral and secure Indebtedness permitted under Section 6.01(b);
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by Holdings or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of Holdings or any
Subsidiary (other than the (x) proceeds or products of such original property or
assets and (y) after-acquired property subject to such Lien to the extent
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder and require,
pursuant to their express terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) such Lien does not materially interfere with the
use, occupancy and operation of any Material Hotel Real Property;
(d)    Liens for taxes (including levies, rates and assessments) or utilities
(including levies or imposts for sewers and other utility services) not overdue
for period of more than 30 days or which are being contested in compliance with
Section 5.03 or are otherwise permitted by Section 5.03; and other
non-consensual Liens created by or arising mandatorily under applicable law,
including, to the extent applicable, for amounts that may become owing for
vacation pay, employee deductions and contributions, goods and services taxes,
sales taxes, harmonized sales taxes, realty taxes, business taxes, workers’
compensation, pension plan or fund obligations and overdue rents, but only to
the extent that any such amount in respect of which Liens may arise or are
created are (i) paid when due and are not otherwise delinquent, or (ii) for so
long as there is no risk of loss, sale or forfeiture of any material asset of
Holdings or any of the Subsidiaries as a consequence thereof, being contested in
good faith and with respect to which adequate reserves have been set aside and
are being maintained in accordance with GAAP;

-127-

--------------------------------------------------------------------------------




(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
builder’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue for a period of more than
30 days or which are being contested in compliance with Section 5.03;
(f)    pledges, deposits or other Liens arising as a matter of law in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
(g)    deposits or Liens incurred to secure the performance of bids, trade
contracts (other than for Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
insurance carriers providing insurance to Holdings or its Subsidiaries;
(h)    zoning, land use and building restrictions, easements, servitudes,
covenants, rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of Holdings or
any of the Subsidiaries or the ability of Holdings or any of the Subsidiaries to
utilize such property for its intended purpose;
(i)    purchase money security interests securing Indebtedness permitted under
Sections 6.01(d) and (e); provided that (i) such Liens attach concurrently with
or within 270 days after such acquisition (or construction), (ii) such security
interests do not apply to any property or assets of Holdings or any Subsidiary
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and products thereof
and customary security deposits; provided that such Liens may secure other
obligations of the type permitted under this paragraph (i) owed to the same
vendor or its Affiliates and (iii) with respect to Capital Lease Obligations,
such Liens do not at any time extend to or cover any assets (except for
additions and accessions to such assets, replacements and products thereof and
customary security deposits) other than the assets subject to such Capital Lease
Obligations;
(j)    judgment Liens securing judgments not constituting an Event of Default
under Article VII;
(k)    any interest or title of a lessor or sublessor under any lease entered
into by Holdings or any of its Subsidiaries in the ordinary course of business
and covering only the assets so leased;
(l)    Liens on cash deposits and other funds maintained with a depositary
institution, in each case arising in the ordinary course of business by virtue
of any statutory or common law provision relating to banker’s liens, provided
that (i) the applicable deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by Holdings or any of
the Subsidiaries in excess of those set forth in regulations promulgated by the
Board or

-128-

--------------------------------------------------------------------------------




any similar Governmental Authority in any jurisdiction outside of the United
States, and (ii) the applicable deposit account is not intended by Holdings or
any of the Subsidiaries to provide collateral or security to the applicable
depositary institution or any other person;
(m)    Liens consisting of licenses of patents, trademarks and other
intellectual property rights granted by Holdings or any of the Subsidiaries in
the ordinary course of business;
(n)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    Liens on assets acquired in transactions constituting trade payables (but
not constituting Indebtedness) and securing the purchase price of such assets;
(p)    Liens on receivables of the Subsidiary set forth on Schedule 6.01(f)
solely in respect of Indebtedness permitted under clause (ii) of Section
6.01(f);
(q)    Liens arising from precautionary financing statement filings under
Personal Property Security Laws regarding leases entered into by Holdings and
the Subsidiaries;
(r)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement permitted under this Agreement;
(s)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement;
(t)    Liens (x) in favor of a banking institution encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry and (y) that are customary contractual rights
of setoff relating to pooled deposit or sweep accounts of the Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business;
(u)    Liens on Investments described in clause (c) of the definition of
“Management Contract Investment” to the extent incurred to finance such
Investments, provided that such Liens shall extend to no other assets of
Holdings or any of the Subsidiaries;
(v)    any Lien created in connection with any Sale and Lease-Back Transactions
to the extent such Sale and Lease-Back Transactions are permitted under the last
sentence of Section 6.03;
(w)    leases, licenses, subleases and sublicenses granted in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings or the Subsidiaries or (ii) secure any Indebtedness;
(x)    Liens or deposits that do not secure Indebtedness and are granted in the
ordinary course of business to a public utility or any Governmental Authority
when required by such utility or Governmental Authority in connection with the
operations of Holdings, any Subsidiary or any Hotel Real Property;

-129-

--------------------------------------------------------------------------------




(y)    title defects, encroachments or irregularities that, in the reasonable
opinion of the Administrative Agent, are of a minor nature and will not in the
aggregate materially impair the use for which the subject real property is held
by Holdings or a Subsidiary, as the case may be;
(z)    Liens not otherwise permitted by this Section 6.02 securing Indebtedness
of Holdings or any Subsidiary permitted under Section 6.01 (other than Section
6.01(b)) which Liens are on assets that constitute Collateral and rank pari
passu with the Liens securing the Obligations, so long as the Senior Secured Net
Leverage Ratio is less than or equal to the 3.80:1.00; provided that such Liens
shall at all times be subject to the provisions of an intercreditor agreement
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Borrower;
(aa)    Liens on Excluded Equity to the extent not constituting Collateral;
(bb)    the modification, replacement, renewal or extension of any Lien
permitted by clauses (a), (c) and (i) of this Section 6.02 provided that (i) the
Lien does not extend to any additional property other than (x) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted by Section 6.01 and (y) the proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Lien is permitted by Section 6.01;
(cc)    Liens not otherwise permitted by this Section 6.02 so long as the
aggregate outstanding principal amount of the obligations secured thereby shall
not exceed (as to Holdings and all the Subsidiaries) U.S.$6,000,000 at any time;
and
(dd)    Liens on assets of Excluded Subsidiaries to the extent securing
Non-Recourse Indebtedness of Excluded Subsidiaries permitted under clause (ii)
of Section 6.01(l);
provided, however, that no reference in this Agreement to Liens permitted under
this Section 6.02, including any statement or provision as to the acceptability
of any Lien, shall in any way constitute or be construed so as to provide for a
consent to subordination of any rights of the Collateral Agent arising under any
Security Document in respect of such Lien.
Section 6.03.    Sale and Lease-Back Transactions. Holdings will not, and will
not permit any of the Subsidiaries to, enter into any arrangement (each, a “Sale
and Lease-Back Transaction”), directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal or mixed, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 6.05, and (b) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, respectively. Notwithstanding anything in this
Section 6.03 to the contrary, Holdings and the Subsidiaries shall be permitted
to enter into one or more Sale and Lease-Back Transactions (a) at any time
exclusively between (i) a Loan Party and another Loan Party and (ii) a
Subsidiary that is not a Loan Party and another Subsidiary that is not a Loan
Party, in each case, consummated for Fair Market Value, and (b) otherwise
provided that the then present value of the rent or lease payments (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Nos. 13, 23, 91 and 98, as amended, supplemented

-130-

--------------------------------------------------------------------------------




or superseded from time to time) to be paid by Holdings and the Subsidiaries in
connection with any such Sale and Lease-Back Transactions shall not exceed, in
the aggregate, U.S.$2,500,000 at any time.
Section 6.04.    Investments, Loans and Advances. Holdings will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances or capital contributions to, or make or permit to
exist any investment or any other interest in, any other person or purchase or
otherwise acquire for value (whether through the acquisition of any Equity
Interests in any other person, merger, amalgamation or consolidation, the
acquisition of assets or property or otherwise) any Hotel Real Property (all of
the foregoing, “Investments”), except:
(a)    (i) Investments existing on the Closing Date by Holdings or a Subsidiary
in any other Subsidiary, (ii) intercompany Investments utilized solely to
refinance Indebtedness of Subsidiaries on or reasonably promptly following the
Closing Date, (iii) intercompany Investments to finance Capital Expenditures by
Subsidiaries that are not Loan Parties to the extent such Capital Expenditures
are permitted under Section 6.10, (iv) intercompany Investments in connection
with the financing and payment of Intercompany Trading Balances, (v) additional
Investments made after the Closing Date by Holdings and the Subsidiaries in any
Loan Party, provided that, to the extent any such loans made to a Loan Party at
any time outstanding exceed U.S.$5,000,000 in the aggregate, subject to Section
5.17, such loans shall be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement, (vi) additional Investments made after the
Closing Date by any Loan Party in any Subsidiaries that are not Loan Parties in
an aggregate principal amount not to exceed U.S.$50,000,000 and (vii) additional
Investments by Subsidiaries that are not Loan Parties in Subsidiaries that are
not Loan Parties; provided that any loan made by a Loan Party shall be pledged
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents, in each case, to the extent required by the
applicable provisions of Sections 5.09, 5.10, 5.12 or 5.17;
(b)    [reserved];
(c)    Permitted Investments;
(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers arising in the ordinary course of business;
(e)    loans and advances in the ordinary course of business to officers,
directors or employees of any member of the Consolidated Group so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed U.S.$5,000,000;
(f)    Permitted Acquisitions;
(g)    Investments existing on the date hereof and set forth on
Schedule 6.04(g);

-131-

--------------------------------------------------------------------------------




(h)    Investments consisting of endorsements for collection or deposit and
extensions of trade credit, in each case in the ordinary course of business;
(i)    Investments made as a result of the receipt of non-cash consideration
from a sale, transfer or other disposition of any asset in compliance with
Section 6.05;
(j)    Management Contract Investments;
(k)    Investments consisting of Hedging Agreements that are permitted by
Section 6.08;
(l)    Investments in an aggregate amount not to exceed, so long as, at the time
of such Investment both before and after giving effect thereto, (i) no Default
or Event of Default shall have occurred and be continuing, (ii) Holdings shall
be in compliance, on a Pro Forma Basis, with the Financial Maintenance Covenants
and (iii) the Total Net Leverage Ratio shall be less than or equal to 3.80:1.00,
the portion, if any, of the Available Amount on the date of such election that
Holdings elects to apply to this Section 6.04(l);
(m)    Investments in an aggregate amount not to exceed the amount of Eligible
Equity Proceeds;
(n)    in addition to Investments permitted by paragraphs (a) through (m) above,
additional Investments by Holdings or a Subsidiary so long as the aggregate
amount invested pursuant to this Section 6.04(n) (determined without regard to
any write-downs or write-offs of such Investments) does not exceed, in the
aggregate, at any time outstanding (taking into account returns of and on such
Investments and proceeds from the sale of such Investments) U.S.$30,000,000;
(o)    Investments by Holdings or a Subsidiary in Holdings or any other
Subsidiary pursuant to any (and as contemplated by the definition of) Permitted
Tax Restructuring;
(p)    Investments received substantially contemporaneously in exchange for
Equity Interests of Holdings;
(q)    advances of payroll payments to employees in the ordinary course of
business; and
(r)    Investments consisting of Indebtedness, Liens, fundamental changes and
Dispositions and Restricted Payments permitted under Sections 6.01, 6.02, 6.05
and 6.06, respectively; provided that no Investments may be made solely pursuant
to this Section 6.04(r).
Section 6.05.    Mergers, Amalgamation, Consolidations, Sales of Assets. (a)
Holdings will not, and will not permit any of the Subsidiaries to, merge into,
amalgamate or consolidate with any other person, or permit any other person to
merge into, amalgamate or consolidate with it, or liquidate or dissolve, or
Dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) directly
or indirectly owned by Holdings or less than all the Equity Interests of any
Subsidiary, or redomesticate, reincorporate or otherwise

-132-

--------------------------------------------------------------------------------




change or move its jurisdiction of organization, except for, if immediately
after giving effect thereto no Event of Default would result therefrom:
(i)    the merger, amalgamation or consolidation of any Subsidiary (other than
the Borrower) into or with (x) the Borrower or (y) any other Subsidiary;
provided that (A) the surviving entity is a Subsidiary and in the case of a
merger, amalgamation or consolidation involving (1) a Loan Party, such Loan
Party shall be the surviving company or, in the case of an amalgamation, the
amalgamated company resulting therefrom is liable for the obligations of such
Loan Party under the Loan Documents by operation of law or (2) the Borrower, the
Borrower shall be the surviving entity, and (B) except to the extent
constituting an Asset Sale permitted pursuant to Section 6.05(b), Holdings or
the Borrower shall own, directly or indirectly, Equity Interests representing a
percentage of the aggregate ordinary voting power and aggregate equity value
represented by the issued and outstanding Equity Interests in such surviving
Subsidiary that is equal to or greater than the percentage of the aggregate
ordinary voting power and the aggregate equity value represented by the issued
and outstanding Equity Interests that were owned immediately prior to such
merger, amalgamation or consolidation, directly or indirectly, by Holdings or
the Borrower in such other merged, amalgamated or consolidated Subsidiary;
(ii)    any transaction pursuant to which any Subsidiary shall change its form
of organization solely within its jurisdiction of organization or shall
redomesticate solely within its country of organization (provided that
(A) except to the extent constituting an Asset Sale permitted pursuant to
Section 6.05(b), such transaction shall not reduce Holdings’ or the Borrower’s
direct or indirect share of the aggregate ordinary voting power and aggregate
equity value in such Subsidiary, (B) if such Subsidiary is a Loan Party it shall
continue to be a Loan Party, (C) if such Subsidiary is the Borrower it shall
continue to be the Borrower, (D) any relevant Subsidiary shall comply with its
obligations under Section 5.06 in connection with such transaction, (E) such
transaction shall have been undertaken for a valid purpose (which includes the
reduction of taxes for direct or indirect owners of Equity Interests in the
Borrower) and shall not be materially disadvantageous to the Lenders and (F) no
Loan Party shall redomesticate or reincorporate into, or otherwise change or
move its jurisdiction of organization to, any jurisdiction that is not a Covered
Jurisdiction without the prior written consent of the Administrative Agent);
(iii)    a merger, dissolution, liquidation, consolidation or Disposition, in
each case, by and among Subsidiaries, the purpose of which is to effect any
Permitted Tax Restructuring;
(iv)    the Disposition of any property to the extent permitted by Section
6.05(b) below;
(v)    the dissolution of any Subsidiary; provided that Holdings shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
Holdings to the effect that such action is not disadvantageous to the Lenders in
any manner, as reasonably determined by Holdings in good faith;

-133-

--------------------------------------------------------------------------------




(vi)    the sale of any property in a Sale and Lease-Back Transaction to the
extent permitted under the last sentence of Section 6.03; and
(vii)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Subsidiary; provided that
if the transferor in such transaction is a Loan Party then (x) the transferee
must be a Loan Party, and (y) to the extent constituting an Investment, such
Investment must be a permitted Investment in a Subsidiary that is not a Loan
Party in accordance with Section 6.04;
provided that (x) in the case of subclauses (i), (ii), (iii) and (vii) above,
the security interest, if any, of the Collateral Agent in the property of the
applicable person following such merger, amalgamation, consolidation or exchange
(or such person resulting from a change in corporate form) or Disposition shall
be no less favorable than the security interest, if any, of the Collateral Agent
in the property of Holdings or such Subsidiary prior to such merger,
amalgamation, consolidation or exchange (or change in corporate form) or
Disposition, as applicable, except to the extent that such property was the
subject of a Disposition permitted pursuant to Section 6.05(b) and (y) in the
case of subclauses (i), (ii) and (iii) above, the Guarantee, if any, by such
person formed by such merger, amalgamation or consolidation (or such person
resulting from such change in corporate form) of the applicable Obligations
shall be no less favorable to the Lenders than the Guaranty, if any, of the
applicable Obligations of Holdings or such Subsidiary prior to such merger,
amalgamation or consolidation (or change in form of organization solely within
its jurisdiction of organization or redomesticate solely within its country of
organization), in each case, as reasonably determined by the Administrative
Agent.
(b)    Holdings will not, and will not permit any of the Subsidiaries to, engage
in any Asset Sale, unless such Asset Sale:
(i)    is for consideration at least equal to the Fair Market Value (as
reasonably determined by Holdings) of the assets being sold, transferred, leased
or disposed of; provided that with respect to any Asset Sale the Net Cash
Proceeds of which exceed U.S.$10,000,000, the person making such Asset Sale
shall receive not less than 75% of the consideration therefor in the form of
cash (except to the extent that the consideration for such Asset Sale consists
of enhanced fee, other payment arrangements or otherwise enhances value under a
Management Contract); provided that for the purposes of this subclause (i) the
following shall be deemed to be cash: (A) the assumption by the transferee of
Indebtedness of the transferor (other than subordinated Indebtedness) and the
release of such transferor from all liability on such Indebtedness or other
liability in connection with such Asset Sale, (B) securities, notes or other
obligations received by the such transferor from the transferee that are
converted into cash within 180 days following the closing of such Asset Sale,
(C) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result of
such Asset Sale, to the extent that no other Subsidiary remains party to any
Guarantee of payment of such Indebtedness in connection with such Asset Sale and
(D) any Designated Non-Cash Consideration received by the Person making such
Asset Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this Section 6.05(b)(i)
that is at that time outstanding, not to exceed U.S.

-134-

--------------------------------------------------------------------------------




$2,000,000 (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(ii)    is of non-core assets acquired in connection with Permitted Acquisitions
or other permitted Investments, provided that the aggregate amount of such Asset
Sales shall not exceed 25% of the Fair Market Value of the Acquired Entity or
Business;
(iii)    constitutes a swap of assets in exchange for services or other assets
in the ordinary course of business of comparable or greater Fair Market Value,
as determined in good faith by a Responsible Officer; provided that to the
extent the asset sold constitutes Collateral, the swapped asset shall constitute
Collateral; or
(iv)    the unwinding of any Hedging Agreement pursuant to its terms;
provided that (A) in the case of subclauses (i) and (ii) above, at the time of
such Asset Sale and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and (B) the Net Cash Proceeds (if any) of
such Asset Sales shall be applied to prepay the Term Loans in accordance with
Section 2.13(b) to the extent required thereby.


Section 6.06.    Restricted Payments; Restrictive Agreements. (a) Holdings will
not, and will not permit any of the Subsidiaries to, declare or make, any
Restricted Payment; provided, however, that (i) any Subsidiary may declare and
pay dividends or make other distributions (x) ratably to its equity holders
(taking into account preferences and priorities in the terms of Equity
Interests) and (y) to Holdings or any other wholly owned Subsidiary of Holdings,
(ii) any Loan Party may declare and pay dividends, or provide a distribution
constituting a return of capital, to another Loan Party as part of the payment
of Transaction expenses (so long as such payment or distribution is not funded
with proceeds of Revolving Loans), (iii) so long as, at the time of such
Restricted Payment (both before and after giving effect thereto), (x) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (y) Holdings shall be in compliance, on a Pro Forma Basis, with the
Financial Maintenance Covenants and (z) the Total Net Leverage Ratio is less
than or equal to 3.80:1.00, Holdings may elect to make Restricted Payments to
the holders of Equity Interests in Holdings to the extent such amounts in the
aggregate do not exceed the Available Amount at such time, (iv) Holdings or any
Subsidiary may make Restricted Payments in an aggregate amount not to exceed the
amount of Eligible Equity Proceeds, (v) Holdings may make non-cash repurchases
of Equity Interests deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants, (vi) Holdings may make Restricted Payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person, (vii) Holdings
and the Subsidiaries may make Restricted Payments to acquire the Equity
Interests held by any minority shareholder in any joint venture or Subsidiary
that is not wholly owned directly or indirectly by Holdings, subject to the
limitations of Section 6.04, (viii) so long as the Borrower is treated as a
“pass through” entity for U.S. federal tax purposes, the Borrower may make
Restricted Payments solely for the purpose of paying any Tax liability, computed
at a notional rate, of Holdings, to the extent such Tax liability arises from
the allocation to Holdings of

-135-

--------------------------------------------------------------------------------




income attributable to any Restricted Payments permitted by this Section 6.06(a)
(including, for the avoidance of doubt, Restricted Payments permitted by this
clause (viii), and (ix) in addition to the Restricted Payments permitted by
clauses (iii) through (viii) of this proviso, so long as no Event of Default
shall have occurred and be continuing or would result therefrom, Holdings may
make Restricted Payments in an amount not to exceed U.S.$20,000,000 in the
aggregate after the Closing Date.
(b)    Holdings will not, and will not permit any of its Subsidiaries to, enter
into, incur or permit to exist any agreement or other consensual arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to Holdings or any Subsidiary or to Guarantee
any Indebtedness of Holdings or any Subsidiary; provided, however, that (A) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law (other than any Constituent Documents) or by any Loan
Documents, (B) the foregoing shall not apply to customary restrictions and
conditions contained in written agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any
Subsidiary that is not a Loan Party by the terms of any Indebtedness of such
Subsidiary permitted to be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any written agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(F) the foregoing shall not apply to any restrictions or conditions set forth in
any written agreement in effect at any time any person becomes a Subsidiary
(provided that such agreement was not entered into in contemplation of such
person becoming a Subsidiary and the restriction or condition set forth in such
agreement does not apply to Holdings or any other Subsidiary) and (G) clause (i)
of the foregoing shall not apply in respect of any provision in a Management
Contract (x) existing on the Closing Date or (y) entered into after the Closing
Date that prohibits the assignment or collateral assignment of such Management
Contract so long as any such Management Contract expressly grants Holdings, or
the Subsidiary that is a party thereto, the right to encumber, assign or grant a
security interest in, Holdings’ or such Subsidiary’s, as the case may be, right
to receive payments or other compensation under such Management Contract.
Section 6.07.    Transactions with Affiliates. Holdings will not, and will not
permit any of the Subsidiaries to, except for transactions (x) by or among Loan
Parties or (y) by or among members of the Consolidated Group in an aggregate
amount (or having an aggregate value) not to exceed $20,000,000, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) Holdings or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to Holdings or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) Holdings or
any Subsidiary may consummate any transaction to the extent permitted by Section
6.05(a), Restricted Payments may be made to the extent permitted by Section 6.06
and Investments may be made to the extent

-136-

--------------------------------------------------------------------------------




permitted by Section 6.04, (c) reasonable and customary fees may be paid to, and
indemnification agreements may be entered into with, members of the board of
directors (or similar governing body) of Holdings and the Subsidiaries,
(d) transactions associated with employment agreements, employee benefit plans,
stock option plans, indemnification provisions and other similar compensatory
arrangements may be entered into with officers, employees and directors of
Holdings and the Subsidiaries in the ordinary course of business,
(e) transactions approved by a majority of the disinterested members of the
board of directors or similar governing body of Holdings or the relevant
Subsidiary may be entered into provided the aggregate amount expected to be paid
on an annual basis under such transaction, as determined in good faith by
Holdings, does not exceed U.S.$3,000,000, (f) transactions as to which Holdings
has received an opinion as to the fairness to each applicable member of the
Consolidated Group at the time such transaction or series of related
transactions is entered into from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing in the
relevant jurisdiction(s), (g) transactions otherwise permitted by this Agreement
between or among any Loan Party and any person that becomes a Loan Party as a
result of such transaction, (h) the assignment of Management Contracts to
Subsidiaries in the ordinary course of business, (i) the entering into and
performance of Management Contracts among members of the Consolidated Group in
the ordinary course of business, (j) payment of Transaction fees and expenses
and (k) any Loan Party may license the use of any of its Intellectual Property
to any Subsidiary in the ordinary course of business. For the avoidance of
doubt, the Permitted Tax Restructuring shall be permitted under this Section
6.07.
Section 6.08.    Limitations on Hedging Agreements. Holdings will not, and will
not permit any of the Subsidiaries to, enter into any Hedging Agreement other
than (i) any such agreement or arrangement entered into in the ordinary course
of business to hedge or mitigate risks to which Holdings or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities or
(ii) any such agreement entered into to hedge against fluctuations in interest
rates or foreign currency exchange rates incurred in the ordinary course of
business, provided that in each case such agreements or arrangements shall not
have been entered into for speculative purposes.
Section 6.09.    Amendments and Payments of Junior Indebtedness. (a) Except to
the extent permitted under any intercreditor or subordination agreement in favor
of the Lenders and approved by the Administrative Agent in accordance with the
terms hereof, Holdings will not, and will not permit any of the Subsidiaries to,
permit any waiver, supplement, modification, amendment, termination or release
of any indenture, instrument or agreement pursuant to which any Junior Financing
is outstanding if the effect of such waiver, supplement, modification,
amendment, termination or release would materially increase the obligations of
the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to Holdings, any of the Subsidiaries or the
Lenders, or in a manner which is, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect.
(b)    Holdings will not, and will not permit any of the Subsidiaries to make
any distribution, whether in cash, property, securities or a combination thereof
(other than (x) regular scheduled payments of principal and (y) payments of
interest, fees and expense reimbursements as and when due (to the extent not
prohibited by applicable subordination provisions)), in respect of, or prepay,
or directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration

-137-

--------------------------------------------------------------------------------




prior to scheduled maturity, or set apart any sum for the aforesaid purposes,
(1) any Junior Lien Incremental Other Term Loans, Unsecured Incremental Other
Term Loans, Permitted Junior Secured Refinancing Debt, Permitted Unsecured
Refinancing Debt or any other Indebtedness permitted hereunder that is (or is
required to be) subordinated in right of payment to the Obligations or secured
by Liens that are (or are required to be) in all respects subordinated to the
Liens securing the Obligations or (2) any Permitted Refinancing Indebtedness in
respect of any of the foregoing (the Indebtedness referred to in clause (1) or
(2) being, collectively, “Junior Financing”), except (A) the incurrence of
Permitted Refinancing Indebtedness in respect thereof, (B) so long as (x) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (y) Holdings shall be in compliance, on a Pro Forma Basis, with the
Financial Maintenance Covenants, and (z) the Total Net Leverage Ratio is and
would remain less than or equal to 3.80:1.00 when calculated on a Pro Forma
Basis immediately after giving effect to such payment or distribution, payments
or distributions in respect of Junior Financings made with the portion, if any,
of the Available Amount that Holdings elects to apply to this Section 6.09(b),
(C) the repayment of intercompany Indebtedness, unless such prepayment is
prohibited by the applicable Affiliate Subordination Agreement, (D) prepayment
of any seller notes incurred in compliance with Section 6.01(k), (E), so long as
no Event of Default shall have occurred and be continuing or would result
therefrom, Holdings or any Subsidiary may make principal prepayments of Junior
Financings in an aggregate amount not to exceed the amount of Eligible Equity
Proceeds and (F), so long as (x) no Default or Event of Default has occurred and
is continuing or would result therefrom and (y) the Total Net Leverage Ratio is
and would remain less than or equal to 3.30:1.00 when calculated on a Pro Forma
Basis immediately after giving effect thereto, principal prepayments of Junior
Financings in an aggregate amount after the Closing Date not to exceed
U.S.$10,000,000.
Section 6.10.    Capital Expenditures. Holdings will not, and will not permit
any of the Subsidiaries to, permit the aggregate amount of Capital Expenditures
made by Holdings and the Subsidiaries in any fiscal year of the Consolidated
Group to exceed U.S.$110,000,000 (the “Base Amount”); provided that for any
fiscal year (commencing with the fiscal year ending on December 31, 2014), the
Base Amount for such year may be increased by Holdings by (a) up to 100% of the
amount, if any, by which the aggregate amount of actual Capital Expenditures
made in the immediately preceding fiscal year shall have been less than the Base
Amount for such fiscal year (without giving effect to any prior increase of such
Base Amount pursuant to this proviso) and (b) up to 100% of the Base Amount for
the immediately succeeding fiscal year (in which case the Base Amount for such
subsequent fiscal year shall be reduced on a dollar-for-dollar basis). For
purposes of computation, Capital Expenditures shall not include expenditures (i)
contractually required in order to obtain, extend or maintain a Management
Contract or rights thereunder or (ii) in an aggregate amount not to exceed, so
long as, at the time of such expenditure, both before and after giving effect
thereto, (x) no Default or Event of Default or Default shall have occurred and
be continuing, (y) Holdings shall be in compliance, on a Pro Forma Basis, with
the Financial Maintenance Covenants and (z) the Total Net Leverage Ratio shall
be less than or equal to 3.80:1.00, the portion, if any, of the Available Amount
on the date of such election that Holdings elects to apply to this Section 6.10,
or (iii) by any person other than Holdings or a Subsidiary with respect to a
Hotel Real Property not owned by Holdings or a Subsidiary.

-138-

--------------------------------------------------------------------------------




Section 6.11.    Maximum Senior Secured Net Leverage Ratio. Solely in respect of
the Revolving Facility, Holdings will not, and will not permit any of the
Subsidiaries to, permit the Senior Secured Net Leverage Ratio at the end of any
fiscal quarter occurring during any period set forth below to be greater than
the ratio set forth opposite such period below:
Period
Senior Secured Net Leverage Ratio
Closing Date through September 30, 2014
7.75:1.00
October 1, 2014 through March 31, 2015
7.50:1.00
April 1, 2015 through September 30, 2015
7.25:1.00
October 1, 2015 through December 31, 2015
7.00:1.00
January 1, 2016 through June 30, 2016
6.75:1.00
July 1, 2016 through September 30, 2016
6.50:1.00
October 1, 2016 through December 31, 2016
6.25:1.00
January 1, 2017 through March 31, 2017
6.00:1.00
April 1, 2017 through September 30, 2017
5.75:1.00
October 1, 2017 through December 31, 2017
5.50:1.00
January 1, 2018 and thereafter
5.25:1.00



Section 6.12.    Minimum Interest Coverage Ratio. Solely in respect of the
Revolving Facility, Holdings will not, and will not permit any of the
Subsidiaries to, permit the Interest Coverage Ratio at the end of any fiscal
quarter to be less than 2.50:1.00.
Section 6.13.    Fiscal Year. Holdings will not change (or permit to be changed)
the Consolidated Group’s fiscal year end from December 31 to any other date, and
none of the audited yearly financial statements required to be delivered
hereunder will be based on a fiscal year other than one ending on December 31.
Section 6.14.    Modification of Constituent Documents. Holdings shall not, and
shall not permit any member of the Consolidated Group to, amend its respective
Constituent Documents in a manner materially adverse to the Secured Parties
unless such action is specifically permitted by this Agreement or another Loan
Document.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01.    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the Borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect (or, in the case of any representation or
warranty

-139-

--------------------------------------------------------------------------------




qualified by materiality or Material Adverse Effect, in all respects) when so
made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)    default shall be made in the due observance or performance by Holdings or
any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (other than as to any Immaterial Subsidiary), Section 5.05(a)
(as to Events of Default), Section 5.17 or in Article VI (other than the
Financial Maintenance Covenants);
(e)    solely in the case of the Revolving Facility, default shall be made in
the due observance or performance by Holdings and its Subsidiaries of any of the
Financial Maintenance Covenants (subject to the Cure Right); provided that such
default shall also constitute an Event of Default for purposes of the Term
Facility after (but not before) the Required Revolving Lenders shall have
terminated the Revolving Commitments and declared all Revolving Loans and
related Obligations to be immediately due and payable as a result of such
default in accordance with the final paragraph of this Section 7.01;
(f)    default shall be made in the due observance or performance by Holdings or
any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c), (d) or (e) above) and
such default shall continue unremedied for a period of 30 days after the earlier
of (i) a Responsible Officer becoming aware of such default and (ii) receipt by
Holdings or any Subsidiary of written notice from the Administrative Agent or
any Lender of such default;
(g)    (i) Holdings or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness or
Material Non‑Recourse Indebtedness, when and as the same shall become due and
payable (after, in the case of a failure to pay any interest, the expiration of
the applicable grace period), or (ii) any other event or condition occurs that
results in any Material Indebtedness or Material Non‑Recourse Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to any Indebtedness
that becomes due as a result of mandatory prepayments resulting from (w) a sale
or other disposition of assets or properties, (x) casualty or condemnation
events, (y) the incurrence of Indebtedness not permitted by such Material
Indebtedness or Material Non-Recourse Indebtedness, as applicable, or (z) Excess
Cash Flow or any similar concept;

-140-

--------------------------------------------------------------------------------




(h)    Holdings or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, any other Federal, state
or foreign bankruptcy, insolvency, suspension of payments, concurso mercentil,
faillissement, surseance van betaling, dissolution, ontbinding, fallimento,
concordato preventivo, liquidazione coatta amministrativa, amministrazione
straordinaria o ristrutturazione industriale delle grandi imprese in stato
d'insolvenza, receivership, judicial management or similar law (including any
Debtor Relief Law), in each case as now or hereafter in effect, or any successor
thereto (collectively, “Bankruptcy Laws”) or any similar action in an analogous
procedure or step in any other jurisdiction, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or the
filing of any petition described in (i) below, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, sindico,
conciliator, conservator, curator, bewindvoerder, liquidator, judicial manager,
curatore, commissario giudiziale, commissario straordinario, commissario
liquidatore or similar official for Holdings or any Material Subsidiary or for a
substantial part of the property or assets of Holdings or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or cessione dei beni ai creditori, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (vii) take any action for the purpose of effecting any of the foregoing;
or a moratorium is declared in respect of any Indebtedness of Holdings, the
Borrower or any UK Subsidiary (it being understood that the ending of any such
moratorium shall not remedy any Event of Default caused by such moratorium);
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings or any Material Subsidiary, or of a substantial part of the
property or assets of Holdings or any Material Subsidiary under the Bankruptcy
Laws or any similar action in an analogous procedure or step in any other
jurisdiction, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, sindico, conciliator, conservator, curator, bewindvoerder,
curatore, commissario giudiziale, commissario straordinario, commissario
liquidatore, judicial manager or similar official for Holdings or any Material
Subsidiary or for a substantial part of the property or assets of Holdings or
any Material Subsidiary, or (iii) the winding-up or liquidation of Holdings or
any Material Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of U.S.$25,000,000 (excluding therefrom any amount covered by insurance
or a legally binding indemnification obligation from a creditworthy counterparty
as to which, in each case, the applicable insurer or counterparty has
acknowledged in writing its obligations to cover) or other judgments that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect shall be rendered against Holdings or any Subsidiary or
any combination thereof and the same shall remain undischarged for a period
of 45 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings or any Subsidiary to enforce any such judgment;

-141-

--------------------------------------------------------------------------------




(k)    (i) an ERISA Event described in clause (b) of the definition thereof
shall have occurred or any other ERISA Event shall have occurred that, when
taken together with all other such ERISA Events, has resulted in liability (not
otherwise reimbursed within 60 days by a Person other than Holdings or a
Subsidiary) of a Loan Party in an aggregate amount exceeding U.S.$15,000,000 or
(ii) the UK Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to Holdings, the Borrower or any UK Subsidiary unless the
aggregate liability of the Consolidated Group under all Financial Support
Directions and Contribution Notices is less than U.S.$15,000,000 (or the Dollar
Equivalent thereof);
(l)    any Governmental Authority shall take any action to condemn, seize,
nationalize, expropriate, attach, sequestrate or appropriate any substantial
portion of the Collateral or of the property of the Consolidated Group (either
with or without payment of compensation) or shall take any action that would
reasonably be expected to materially adversely affect the ability of any Loan
Party to perform its obligations under the Loan Documents; or Holdings or any
Material Subsidiary shall be prevented from exercising normal control over all
or a substantial part of its property or business, including as a consequence of
any seizure, expropriation, nationalization, intervention, restriction or other
action by or on behalf of any Governmental Authority or other authority or
person;
(m)    any Guaranty or any material provision thereof under any of the Security
Documents for any reason shall cease to be in full force and effect (other than
in accordance with its terms or the term of this Agreement), or any Guarantor
shall deny that it has any further liability under its Guaranty (other than as a
result of the discharge of such Guarantor in accordance with the terms of the
Loan Documents);
(n)    any Security Document or any material provision thereof shall cease to be
in full force or effect with respect to any material Collateral or any Lien
purported to be created and perfected under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document (other than (i) pursuant to the terms hereof or thereof or
hereof, (ii) as a result of acts or omissions of any Agent or any Lender in
breach of their respective obligations under the Loan Documents or (iii) the
ineffectiveness of one or more Security Documents or material provisions thereof
does not result in more than U.S.$2,500,000 of Collateral (in the aggregate) not
being fully perfected or having the priority stated therefor in such ineffective
Security Document) or any grantor thereunder or any Loan Party shall deny that
it has any further liability thereunder (other than pursuant to the terms
thereof);
(o)    any other Loan Document or any material provision thereof shall cease to
be in full force and effect (other than pursuant to the terms hereof or
thereof); or
(p)    there shall have occurred a Change in Control;
then, and in every such event (other than an event described in paragraph (h) or
(i) above), and at any time thereafter during the continuance of such event
either or both of the following actions may be taken (it being understood and
agreed that only the Required Revolving Lenders shall have the authority to
exercise remedies under this Section 7.01 as a result of an Event of Default
pursuant

-142-

--------------------------------------------------------------------------------




to Section 7.01(e) and only with respect to the Revolving Facility): (i) the
Administrative Agent may, and at the request of the Required Revolving Lenders,
shall, by notice to the Borrower, terminate forthwith the Revolving Commitments,
and (ii) the Administrative Agent may, and at the request of the Required
Lenders shall, declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and the Administrative
Agent and the Collateral Agent shall have the right (following such declaration)
to take all or any actions and exercise any remedies available to a secured
party under the Security Documents or applicable law or in equity; and in any
event described in paragraph (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right (following such automatic acceleration) to take all or any
actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity.
Section 7.02.    Application of Collections. If, after the occurrence of an
Event of Default and an acceleration of the Obligations pursuant to the final
paragraph of Section 7.01 or otherwise, any of the Agents or any other person
collects any amounts in satisfaction of the Obligations whether hereunder, under
any Security Document or otherwise, such amounts shall (to the fullest extent
permitted by applicable law) be applied as set forth below:
(a)    first, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent or the Collateral Agent (in their
respective capacities as such hereunder or under any other Loan Document) in
connection with such collection or otherwise in connection with any Loan
Document or any of the Obligations, including all court costs and the fees and
expenses of their respective agents and legal counsel, the repayment of all
advances made by any Agent under any Loan Document on behalf of any obligor and
any other costs or expenses incurred by any Agent in connection with the
exercise of any right or remedy hereunder or under any Loan Document;
(b)    second, to the payment of all costs and expenses (other than termination
payments and other swap payments), if any, then due and owing to any other
Secured Party under the Loan Documents, or to any counterparty under a Hedging
Agreement that is a Secured Party;
(c)    third, to the payment of all Fees then due and owing pro rata to the
persons to whom they are owing in accordance with the amounts owing;
(d)    fourth, pro rata to the payment of:

-143-

--------------------------------------------------------------------------------




(i)    accrued but unpaid interest on any then outstanding Loans as follows:
(i) to pay any and all accrued but unpaid interest on any then outstanding Term
Loans pro rata among the Term Lenders in accordance with their respective
outstanding Term Loans by an amount equal to the product of (A) the aggregate
amount of monies to be applied to accrued but unpaid interest pursuant to this
clause (d) and (B) a fraction, (I) the numerator of which is the aggregate
Dollar Equivalent (as determined by the Administrative Agent in accordance with
the applicable Exchange Rates in effect on the date of such prepayment) of
accrued but unpaid interest on any then outstanding Term Loans, and (II) the
denominator of which is the aggregate Dollar Equivalent (as determined by the
Administrative Agent in accordance with the applicable Exchange Rates in effect
on the date of such prepayment) of all accrued but unpaid interest on any then
outstanding Loans; and (ii) to pay any and all accrued but unpaid interest on
any then outstanding Revolving Loans pro rata among the Revolving Lenders in
accordance with their respective outstanding Revolving Loans by an amount equal
to the product of (A) the aggregate amount of monies to be applied to accrued
but unpaid interest pursuant to this clause (d) and (B) a fraction, (I) the
numerator of which is the aggregate Dollar Equivalent (as determined by the
Administrative Agent in accordance with the applicable Exchange Rates in effect
on the date of such prepayment) of accrued but unpaid interest on any then
outstanding Revolving Loans, and (II) the denominator of which is the aggregate
Dollar Equivalent (as determined by the Administrative Agent in accordance with
the applicable Exchange Rates in effect on the date of such prepayment) of all
accrued but unpaid interest on any then outstanding Loans; and
(ii)    any fees, premiums and scheduled periodic payments due under Specified
Hedging Agreements or constituting Cash Management Obligations;
(e)    fifth, pro rata to:
(i)    the Issuing Banks to cover any L/C Disbursements that have been made but
not reimbursed, together with any accrued but unpaid interest thereon to cover
any L/C Disbursements (and accrued but unpaid interest thereon) that have been
made but not reimbursed by the Borrower pro rata among the relevant Issuing
Banks in accordance with their respective L/C Disbursements made on behalf of
the Borrower;
(ii)    the Issuing Banks to Cash Collateralize all Letters of Credit issued for
the account of the Borrower then outstanding;
(iii)    the payment of the principal amount of any outstanding Loans as
follows: (A) to pay the principal amount of any outstanding Term Loans pro rata
among the Term Lenders in accordance with their respective outstanding Term
Loans by an amount equal to the product of (1) the aggregate amount of monies to
be applied to the principal amount of any outstanding Loans pursuant to this
clause (e)(iii), and (2) a fraction, (I) the numerator of which is the aggregate
Dollar Equivalent (as determined by the Administrative Agent in accordance with
the applicable Exchange Rates in effect on the date of such prepayment) of the
principal amount of any outstanding Term Loans, and (II) the denominator of
which is the aggregate Dollar Equivalent (as determined by the Administrative
Agent in accordance with the applicable Exchange Rates in effect on the

-144-

--------------------------------------------------------------------------------




date of such prepayment) of the principal amount of any outstanding Loans; and
(B) to pay the principal amount of any outstanding Revolving Loans pro rata
among the Revolving Lenders in accordance with their respective outstanding
Revolving Loans by an amount equal to the product of (1) the aggregate amount of
monies to be applied to the principal amount of any outstanding Loans pursuant
to this clause (e)(iii), and (2) a fraction, (I) the numerator of which is the
aggregate Dollar Equivalent (as determined by the Administrative Agent in
accordance with the applicable Exchange Rates in effect on the date of such
prepayment) of the principal amount of any outstanding Revolving Loans, and
(II) the denominator of which is the aggregate Dollar Equivalent (as determined
by the Administrative Agent in accordance with the applicable Exchange Rates in
effect on the date of such prepayment) of the principal amount of any
outstanding Loans; and
(iv)    the payment of any breakage, termination or other payments due under any
Specified Hedging Agreement or constituting Cash Management Obligations; and
(f)    sixth, the remainder, if any, to the Borrower, its successors or assigns
or such other party legally entitled thereto as a court of competent
jurisdiction otherwise may direct.
Section 7.03.    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 7.01, in
the event that Holdings fails to comply with any of the Financial Maintenance
Covenants as of the end of any relevant fiscal quarter, at any time after the
end of such fiscal quarter and on or prior to the tenth Business Days after the
date on which financial statements with respect to such fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.04(a) or 5.04(b), as applicable (the “Cure
Period”), Holdings shall have the right (the “Cure Right”) to receive cash
capital contributions to the common equity of Holdings or issue Qualified Equity
Interests for cash (the proceeds of which Holdings shall immediately contribute
in cash to the Borrower as common equity or in exchange for Qualified Equity
Interests of the Borrower), and upon the exercise of such right and such receipt
by the Borrower of such cash proceeds, Holdings may, at the election of the
Borrower, apply the aggregate amount (the “Cure Amount”) of such cash proceeds
received by the Borrower solely to increase Consolidated EBITDA with respect to
such applicable quarter and applicable periods that include such fiscal quarter;
provided that such cash proceeds (i) are actually received by the Borrower as
cash common equity (including through capital contribution of such cash proceeds
to the Borrower) during the applicable Cure Period and (ii) are Not Otherwise
Applied (each such receipt and application of such cash proceeds as provided
herein, a “Specified Equity Contribution”). If, after giving effect to the
foregoing increase in Consolidated EBITDA by the Cure Amount as a result of a
Specified Equity Contribution, the requirements of any applicable Financial
Maintenance Covenant shall be satisfied, then the requirements of such Financial
Maintenance Covenant shall be deemed satisfied as of the end of the relevant
fiscal quarter with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach of such Financial
Maintenance Covenant that had occurred (and any resultant Event of Default or
potential Event of Default) shall be deemed retroactively not to have occurred
for the purposes of this Agreement.

-145-

--------------------------------------------------------------------------------




(b)    Notwithstanding anything herein to the contrary, (i) in each period of
four consecutive fiscal quarters, there shall be at least two fiscal quarters in
which no Specified Equity Contribution is made, (ii) no more than four Specified
Equity Contributions shall be made in the aggregate during the term of this
Agreement, (iii) the amount of any Specified Equity Contribution shall be no
more than the amount required to cause the Borrower to be in compliance, on a
Pro Forma Basis, with the Financial Maintenance Covenants for any applicable
period and (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of any Specified Equity Contribution for determining compliance with
the Financial Maintenance Covenants for the fiscal quarter in which the
Specified Equity Contribution is made and the applicable subsequent periods
which include such fiscal quarter.
(c)    Notwithstanding any other provision in this Agreement to the contrary,
Section 7.03(a) may not be relied on for, and the Cure Amount received pursuant
to any Specified Equity Contribution and the use of proceeds thereof shall be
disregarded for, all purposes of this Agreement (except as expressly set forth
in Section 7.03(a)), including for determining any financial ratio-based terms
(including pricing) or conditions and any increase to any available basket under
this Agreement or calculating compliance with any of the financial covenants or
tests hereunder.
ARTICLE VIII
THE AGENTS
Section 8.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints each of the Administrative Agent, each Local
Agent and the Collateral Agent (the Administrative Agent, the Local Agents and
the Collateral Agent, collectively, the “Agents”) its agent and authorizes each
Agent to take such actions on its behalf as its representative and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders to (a) prepare, execute and deliver any and
all documents (including releases and the Security Documents) and (b) acquire,
perfect, hold, administer and enforce the security interests with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents. All actions and declarations of the Agents made on or prior
to the date hereof in connection with the above are hereby ratified and
approved.
Section 8.02.    Rights as a Lender. Each financial institution serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to, invest equity in and generally engage in any kind of
business with Holdings or any Subsidiary or any of their respective Affiliates
as if it were not an Agent hereunder.
Section 8.03.    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default

-146-

--------------------------------------------------------------------------------




or Event of Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent or the Collateral Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.08), and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Holdings or any of the Subsidiaries that is communicated
to or obtained by the bank serving as any Agent or any of its Affiliates in any
capacity. Each of the Administrative Agent, each Local Agent and the Collateral
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by Holdings, the Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent, or (vi) compliance by any Lender or other Person with
the limitations, restrictions or prohibitions on assignments and participations
contemplated by the definitions of “Eligible Assignee” and “Disqualified
Institutions” and the related provisions of Section 9.04. No Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Laws or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Laws.
Section 8.04.    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for Holdings or any of the Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 8.05.    Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. When acting as a representative of the Secured
Parties (including the Lenders and/or the Issuing Banks), each Agent shall be
released from any restrictions of self‑dealing and shall be authorized to
delegate its rights and powers hereunder by way of a substitution of such rights
and powers. Each Agent

-147-

--------------------------------------------------------------------------------




and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub‑agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
Section 8.06.    Resignation of an Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, each Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation of the Administrative Agent, a Local Agent, or the Collateral Agent,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be an Eligible Bank with an office in New York, New York, or an Affiliate
of any such Eligible Bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
Section 8.07.    Non-reliance on Agents, Lenders and Others. Each Lender
acknowledges that it has, independently and without reliance upon the Agents,
the Joint Book Running Managers, the Senior Co-Manager or any Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Joint Book Running Managers, the Senior Co-Manager or any Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
Section 8.08.    Trust Indenture Act. In the event that any Agent or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended from time to time, the “Trust Indenture Act”) in respect of
any securities issued or guaranteed by any Loan Party, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any Obligation of such Loan Party hereunder or under any other
Loan Document by or on behalf of such financial institution acting as such
Agent, in its capacity as such, for the benefit of any other Agent, Lender or
Affiliate of either thereof under any Loan Document (other than such financial
institution or an Affiliate thereof) and which is applied in accordance with the
Loan Documents shall be deemed to be exempt from the requirements of Section 311
of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

-148-

--------------------------------------------------------------------------------




Section 8.09.    Certain Tax Matters. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
ARTICLE IX
MISCELLANEOUS
Section 9.01.    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows or as set
forth in Section 9.23 (and a copy of any notice or other communication given
under any Security Document shall also be given, whether or not required
thereunder, as set forth below or as set forth in Section 9.23):
(a)    if to Holdings or the Borrower, to:
Orient-Express Hotels Ltd.
22 Victoria Street
Hamilton HM 12
Bermuda
Attention: Company Secretary
Facsimile: +1-441-292-8666
Telephone: +1-441-295-2244
with a copy (which shall not constitute notice) to:
Belmond USA Inc.
441 Lexington Avenue, Suite 504
New York, NY 10017, USA
Attention: Chief Legal Officer
Facsimile: +1-212-214-0303
Telephone: +1-212-302-5055
with an additional copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
555 California Street, 27th Floor
San Francisco, CA 94104, USA


-149-

--------------------------------------------------------------------------------




Attention: Samantha Good
Facsimile: +1-415-439-1500
Telephone: +1-415-439-1914
(b)    if to the Administrative Agent, the Swingline Lender or the Collateral
Agent, to it at:
for notices (other than Borrowing Requests, Continuation/Conversion Notice and
notices in respect of payments):
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019, USA
Attention: Agency Services – Ronnie Glenn
Facsimile: +1-212-526-5115
Telephone: +1-212-526-3987
Email: ronnie.glenn@barclays.com
for Borrowing Requests, Continuation/Conversion Notice and notices in respect of
payments:
Barclays Bank PLC
Loan Operations
1301 Avenue of the Americas
New York, NY 10019, USA
Attention: Agency Services – Joe Tricamo
Facsimile: +1-917-522-0569
Telephone: +1-212-320-7564
Email: xrausloanops5@barclayscapital.com
with a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005, USA
Attention: Michael J. Bellucci
Telephone: +1-212-530-5410
Facsimile: +1-212-822-5410
Email: mbellucci@milbank.com
(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or electronic communication (as set forth in Section 9.23)

-150-

--------------------------------------------------------------------------------




or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
Section 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by Holdings or the Borrower herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect
until the Termination Date. The provisions of Sections 2.14, 2.16, 2.20, 9.05
and 9.18 shall remain operative and in full force and effect regardless of the
occurrence of the Termination Date or any of the circumstances described in the
component clauses of the definition thereof, the consummation of the
transactions contemplated hereby, the invalidity or unenforceability of any term
or provision of this Agreement or any other Loan Document or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Joint Book Running Managers, the Senior Co-Manager, any Lender or any Issuing
Bank.
Section 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
Section 9.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Holdings, the Borrower, the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that:
(i)    except in the case of an assignment of a Loan or Commitment of a
particular Class to an Affiliate of any Lender holding a Commitment or Loan of
such Class, the Administrative Agent must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);
(ii)    in the case of any assignment of a Revolving Loan or Revolving
Commitment, each of the Issuing Banks, the Swingline Lender and the Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed and provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall have objected
thereto by written notice to the Administrative Agent within ten Business Days
after having received a written request for such consent);

-151-

--------------------------------------------------------------------------------




(iii)    in the case of any assignment of a Term Loan, the Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed and provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within ten Business Days after
having received a written request for such consent);
(iv)    the amount of the Term Loan Commitment and/or Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S.$1,000,000, in the case of
Dollar Term Commitments or Dollar Term Loans, or €1,000,000, in the case of Euro
Term Commitments or Euro Term Loans (or, in each case, if less than such
minimum, the entire remaining amount of such Lender’s Term Loan Commitment
and/or Term Loans), and if in excess thereof shall be in an amount that is an
integral multiple of U.S.$1,000,000, in the case of Dollar Term Commitments or
Dollar Term Loans, or €1,000,000, in the case of Euro Term Commitments or Euro
Term Loans;
(v)    the amount of the Revolving Commitment of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than U.S.$2,500,000 and if in excess thereof shall be in an amount
that is an integral multiple of U.S.$2,500,000 (or, in each case, the entire
remaining amount of such Lender’s Revolving Commitment);
(vi)    the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be delivered together with a processing and recordation fee of
U.S.$3,500);
(vii)    the assignee, if it shall not be a Lender immediately prior to the
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and
(viii)    the Administrative Agent and the assignee shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and any other similar law, rule or
regulation of any relevant jurisdiction;
provided further that (1) the consent of the Borrower pursuant to clause (ii) or
(iii) of the immediately preceding proviso shall not be required with respect to
any assignment (A) if such assignment is made to another Lender, an Affiliate of
a Lender or the Administrative Agent or an Approved Fund and such assignment
does not result in any material increase in amounts payable by the Borrower
pursuant to Section 2.20 (notwithstanding any additional amounts resulting from
a Change in Law that occurs after the effectiveness of such assignment) or (B)
after the occurrence and during the continuance of any Event of Default, and (2)
neither the consent of the Borrower pursuant to clause (ii) or (iii) of the

-152-

--------------------------------------------------------------------------------




immediately preceding proviso nor the consent of any Issuing Bank or Swingline
Lender pursuant to clause (ii) of the immediately preceding proviso shall be
required with respect to any assignment during the primary syndication of the
Commitments and Loans to Persons approved by Holdings or the Issuing Bank or
Swingline Lender, respectively, to the Joint Book Running Managers on or prior
to the Closing Date. Upon acceptance and recording pursuant to Section 9.04(e),
from and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20, and 9.05, as well as to any Fees accrued
for its account and not yet paid). In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its pro
rata share of all Commitments. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Commitment, and the outstanding balances of
its Term Loans and Revolving Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance; (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, any other Loan Document or any other instrument
or document furnished pursuant hereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished

-153-

--------------------------------------------------------------------------------




pursuant hereto, or the financial condition of the Borrower or Subsidiary or the
performance or observance by the Borrower or Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Joint Book Running Managers, the Senior Co-Manager,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms of this Agreement and the other
Loan Documents, together with such powers as are reasonably incidental thereto;
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender; and (viii) such assignee intends to benefit from
the Security Documents entered into, the Liens granted, and the Collateral
provided, in each case by each Italian Subsidiary that is a Guarantor, all
pursuant to article 1411 of the Italian Civil Code. For greater certainty, no
assignment of a Loan or a portion of a Loan made pursuant to this Agreement
shall be or shall be deemed to be a discharge, rescission, extinguishment,
novation or substitution of such Loan or portion so assigned, which shall
continue to be the same obligation and not a new obligation.
(d)    The Administrative Agent, acting solely for this purpose as the
non‑fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Banks, the Collateral Agent and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank or the Swingline Lender (with respect to the Revolving Facility
only), the Collateral Agent and any Lender (with respect to its Commitments and
Loans only), at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and the written consent of the Issuing Banks, the Swingline
Lender, the Administrative Agent and the Borrower (in each case to the extent
required by Section 9.04(b)) to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the

-154-

--------------------------------------------------------------------------------




Register and (iii) give prompt notice thereof to the Lenders and the Issuing
Banks. No assignment shall be effective unless it has been recorded in the
Register as provided in this Section 9.04(e).
(f)    Each Lender may, without the consent of Holdings or the Borrower, the
Swingline Lender, any Issuing Bank or the Administrative Agent, sell
participations to one or more banks or other entities (in each case, other than
any Disqualified Institution) in all or a portion of its rights and obligations
under this Agreement; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other entities shall be entitled
to the benefit of the cost protection provisions contained in Sections 2.14,
2.16, and 2.20 to the same extent as if they were Lenders (but, with respect to
any particular participant, to no greater extent than the Lender that sold the
participation to such participant and subject to lender replacement rights set
forth in Section 2.21 to the extent such provisions would apply to any Lender),
and (iv) the Borrower, the Administrative Agent, the Swingline Lender, the
Issuing Banks and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than, to the extent provided in any applicable agreement between such
Lender and its participant, amendments, modifications or waivers directly
affecting such participant and decreasing any Fees payable hereunder or the
amount of principal of or the rate at which interest is payable on the Loans,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans, increasing or extending the Commitments).
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant (in each case, other than any Disqualified Institution) any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.17.
(h)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, including to any Federal Reserve Bank or other
central bank; provided that no such assignment shall release a Lender from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing

-155-

--------------------------------------------------------------------------------




herein shall constitute a commitment by any SPC to make any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, such Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of such Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with such Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to such Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans, and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.
(j)    The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, each
Issuing Bank and each Lender (including, for the avoidance of doubt, the
Swingline Lender), and any attempted assignment or delegation without such
consent shall be null and void.
(k)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans to any Purchasing Borrower
Party; provided that:
(i)    such assignment shall be made pursuant to a Dutch Auction open to all
Lenders of the applicable Class on a pro rata basis;
(ii)    the assigning Lender and the Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;
(iii)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled immediately upon the effectiveness of
such assignment and will thereafter no longer be outstanding for any purpose
hereunder (it being understood that such cancellation shall not, for any purpose
hereunder, be treated as a voluntary prepayment of Loans hereunder, except that
solely for purposes of Section 2.13(d) it shall be treated as a voluntary
prepayment only to the extent of actual amount of cash paid by the Purchasing
Borrowing Party for such purchase);

-156-

--------------------------------------------------------------------------------




(iv)    the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 9.04(k)
and each regularly scheduled principal repayment installment with respect to the
Term Loans of such Class shall be reduced pro rata by the aggregate principal
amount of Term Loans so purchased;
(v)    immediately after giving effect to any such assignment, no Default or
Event of Default shall have occurred and be continuing;
(vi)    the assigning Lender shall deliver to the Administrative Agent and the
Borrower a customary Big Boy Letter (it being understood that in no event shall
any Purchasing Borrower Party be required to make a No MNPI Representation for
purposes of this Section 9.04(k));
(vii)    the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04(k) shall not exceed 20% of the original principal
amount of all Term Loans outstanding at the time of such purchase;
(viii)    both before and immediately after giving effect to any such
assignment, there shall be no less than U.S.$50,000,000 in availability under
the Revolving Facility; and
(ix)    no proceeds of any Revolving Borrowing may be used to fund any such
purchase by assignment.
Section 9.05.    Expenses; Indemnity. (a) The Borrower agrees to pay, from time
to time promptly following written demand therefor (including, if requested,
documentation reasonably supporting such request), all reasonable and documented
out-of-pocket costs and expenses (xi) incurred by the Administrative Agent, the
Swingline Lender, the Collateral Agent, any Issuing Bank or the Joint Book
Running Managers (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary firm of counsel to the Administrative
Agent, the Collateral Agent, the initial Issuing Bank and the Joint Book Running
Managers, taken as a whole, namely Milbank, Tweed, Hadley and McCloy LLP, and,
one firm of local counsel per relevant jurisdiction (and, in the case of a
conflict of interest, one additional firm of counsel to each group of similarly
affected parties, taken as a whole)) in connection with the syndication of the
credit facilities provided for herein and the (x) preparation, negotiation,
execution and delivery and (y) performance and administration (provided that,
except with respect to actions or activities undertaken at the request of
Holdings or any Subsidiary (or their counsel) or in connection with the
creation, perfection, priority, continuation, protection or preservation of the
Liens purported or required to be created under any Security Document, the
Administrative Agent shall request the approval of Holdings as to the incurrence
of additional fees of such counsel in excess of $30,000 in any calendar year
commencing on or after the date on which the Loan Parties shall have satisfied
(or the Administrative Agent or the Lenders shall have waived such satisfaction
in accordance with this Agreement) the requirements of Section 5.17, the
Administrative Agent shall request the approval of Holdings as to the incurrence
of any additional fees of such counsel to the extent the Administrative Agent or
the Collateral Agent intends to seek reimbursement of such fees under this
Section 9.05(a)), in each

-157-

--------------------------------------------------------------------------------




case of this Agreement and the other Loan Documents (including, for the
avoidance of doubt, any registrations and recordations of the Security Documents
or Liens created thereby to the extent contemplated by the Loan Documents) or in
connection with any Loans made or Letters of Credit issued hereunder or in
connection with any amendments, supplements, modifications or waivers of or to
the provisions hereof or thereof (whether or not the transactions thereby
contemplated shall be consummated), in each case from time to time, and
(ii) incurred by the Administrative Agent, the Swingline Lender, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, any Issuing Bank
or any Lender (including the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel) in connection with the enforcement
or protection of its rights in connection with this Agreement, the other Loan
Documents or any Loans made or Letters of Credit issued hereunder.
(b)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, each Lender
(including, for the avoidance of doubt, the Swingline Lender), each Issuing Bank
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all actual losses, claims, damages, liabilities and documented costs and
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary firm of counsel to the Indemnitees, taken as a
whole, and, one firm of local counsel per relevant jurisdiction (and, in the
case of a conflict of interest, one additional firm of counsel to each group of
similarly affected Indemnitees, taken as a whole)) incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of, (i) the execution or delivery of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby, (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and irrespective of whether the Borrower or any of its Related
Parties, or a third party, initiated such claim, litigation, investigation or
proceeding, or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property owned or operated by Holdings or any of the
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to Holdings or any of the Subsidiaries; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related costs and expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of its funding obligations (if any) under the
Loan Documents by, such Indemnitee or its Related Parties, or (y) have resulted
from any dispute solely among the Indemnitees (other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an administrative agent
or arranger or any similar role under any Facility, and other than any claims
arising out of any act or omission of the Borrower or any of its Affiliates),
and, upon any such determination, any indemnification payments hereunder with
respect to such losses, claims, damages, liabilities or related costs and
expenses previously received by such Indemnitee shall be subject to
reimbursement by such Indemnitee.

-158-

--------------------------------------------------------------------------------




(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent, the Joint Book
Running Managers, the Senior Co-Manager, the Swingline Lender or any Issuing
Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, the Collateral Agent, the Joint Book Running
Managers or the Senior Co-Manager (and the Revolving Lenders severally agree to
pay to the Swingline Lender and such Issuing Bank), as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Joint Book Running
Managers, the Senior Co-Manager, the Swingline Lender or any such Issuing Bank
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving
Exposure, outstanding Term Loans and unused Commitments at the time.
(d)    To the extent permitted by applicable law, none of the parties hereto
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, the other Loan Documents or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided, however, that nothing
contained in the immediately preceding sentence shall limit the Borrower’s
indemnity and reimbursement obligations to the extent otherwise set forth in
this Section 9.05 in respect of any third party claims alleging such indirect,
special, punitive or consequential damages. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by such Indemnitee or obtained by such recipient
through the Platform or any other telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the occurrence of the Termination Date or any of
the circumstances described in the component clauses of the definition thereof,
the consummation of the transactions contemplated by this Agreement or the other
Loan Documents, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent, the Joint Book Running
Managers, the Senior Co-Manager, any Lender (including, for the avoidance of
doubt, the Swingline Lender) or any Issuing Bank. All amounts due under this
Section 9.05 shall be payable on written demand therefor. Notwithstanding the
foregoing, each Indemnitee shall be obligated to refund and return promptly any
and all amounts paid by the Loan Parties under this Section 9.05 to such
Indemnitee for any such fees, expenses or damages to the extent such Indemnitee
is not entitled to payment of such amounts in accordance with the terms hereof.

-159-

--------------------------------------------------------------------------------




Section 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and its Affiliates is hereby authorized at any time
and from time to time, except to the extent prohibited by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender or any of its Affiliates, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender and its Affiliates under this Section 9.06 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have; provided, however, that in the event that any Defaulting Lender
exercises such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders and (y) such Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED IN ACCORDANCE WITH
SECTION 2.20(o).
Section 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 9.08(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No waiver, amendment, notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further waiver,
amendment, notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Holdings, the Borrower and the Required Lenders (or, in respect of any
waiver, amendment or modification of or to any of the Financial Maintenance
Covenants (including the component definitions thereof to the extent only
affecting the Financial Maintenance Covenants) only, the Required Revolving
Lenders); provided, however, that no such agreement shall:

-160-

--------------------------------------------------------------------------------




(i)    decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
directly and adversely affected thereby (it being understood that the waiver of
any Default or Event of Default, mandatory prepayment of Loans or mandatory
reduction of Commitments shall not constitute such a decrease of amount,
extension of payment date, waiver or excuse of any such payment or decrease of
rate); provided, however, that waivers of, or amendments to, Section 2.07 shall
only require the consent of the Required Lenders;
(ii)    increase or extend the Commitments of any Lender or decrease, or extend
the date for the payment of, any Fees of any Lender, Issuing Bank or Agent
without the prior written consent of such Lender, Issuing Bank or Agent;
(iii)    amend or modify the pro rata requirements of Section 2.17, the
provisions of this Section 9.08(b) or the definitions of the term “Required
Lenders” or “Required Facility Lenders” (or any component definition thereof)
without the prior written consent of each Lender adversely affected thereby;
(iv)    release the Borrower or all or substantially all of the value of the
Guarantees provided by the Guarantors (other than, in the case of any such
releases of Guarantors as otherwise expressly permitted hereby or by the other
Loan Documents), without the prior written consent of each Lender;
(v)    amend, modify or waive Section 9.04(j) without the prior written consent
of each Lender;
(vi)    except to the extent permitted under the Loan Documents, release all or
substantially all Collateral without the prior written consent of each Lender;
(vii)    change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights of Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
Dollar Equivalent of the outstanding Loans and unused Commitments of each
adversely affected Class (it being understood that except as otherwise expressly
provided herein, any waiver of a Default or Event of Default hereunder shall be
subject only to the consent of the Required Lenders);
(viii)    modify the protections afforded to an SPC pursuant to the provisions
of Section 9.04(i) without the prior written consent of such SPC;
(ix)    change the Currency of any outstanding Loan or the Currency of any
outstanding Letter of Credit or alter the Currencies available to be borrowed by
the Borrower without the prior written consent of each Lender affected thereby;
or

-161-

--------------------------------------------------------------------------------




(x)    amend or modify (x) Section 7.02 in any manner that adversely affects the
rights of any Lender Counterparty or Cash Management Bank, in each case that is
a Secured Party, with respect to payments thereunder in respect of Obligations
due and owing thereto under any Specified Hedging Agreement or Cash Management
Obligations or (y) the definitions of “Obligations”, “Secured Parties”,
“Specified Hedging Agreement”, “Lender Counterparty” or “Cash Management Bank”
in a manner that has the effect of causing the Specified Hedging Agreements or
Cash Management Obligations to cease to be secured by the Collateral, or
guaranteed by the Guaranty, on a pari passu basis with the Obligations owing to
the Lenders, in each case without the prior written consent of each Lender
Counterparty and Cash Management Bank (in each case that is a Secured Party)
affected thereby;
provided further that (x) only the consent of the Required Revolving Lenders
(and not, for the avoidance of doubt, the Required Lenders) shall be necessary
to amend or waive the terms and provisions of the Financial Maintenance
Covenants or Section 7.01(e) or the final paragraph of Section 7.01 (in each
case only as such Section or paragraph relates to any Financial Maintenance
Covenant) and the related definitions as used in the Financial Maintenance
Covenants or such provisions of Section 7.01, but not as used in other
provisions of this Agreement, and no such amendment or waiver of any such terms
or provisions (and such related definitions as so used) shall be permitted
without the consent of the Required Revolving Lenders, and (y) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Swingline Lender or any Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, the Swingline Lender
or such Issuing Bank, as applicable. In addition, if any Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature in any of the Loan Documents, then such Agent and the Borrower
shall be permitted to amend such provision without any further action or consent
of any other party if the same is not objected to in writing by the Required
Lenders to such Agent within ten Business Days following receipt of written
notice thereof.
(c)    Notwithstanding any other provision of this Agreement (and without
limiting the foregoing provisions of this Section 9.08), the Borrower may, by
written notice to the Administrative Agent (which shall forward such notice to
all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders (or all
Lenders under a particular Facility) to make one or more amendments or
modifications to allow the maturity of the Loans and/or Commitments of the
Accepting Lenders (as defined below) to be extended and, in connection with such
extension, to (i) increase the Applicable Rate and/or fees payable with respect
to the applicable Loans and/or the Commitments of the Accepting Lenders and/or
the payment of additional fees or other consideration to the Accepting Lenders,
and/or (ii) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the requisite Lenders under
this Section 9.08) to be effective only during the period following the original
maturity date prior to its extension by such Accepting Lenders) (collectively,
“Permitted Amendments”) pursuant to procedures reasonably acceptable to each of
the Borrower and the Administrative Agent. Such notice shall set forth (A) the
terms and conditions of the requested Permitted Amendments, and (B) the date on
which such Permitted

-162-

--------------------------------------------------------------------------------




Amendments are requested to become effective (which shall not be less
than 15 days nor more than 90 days after the date of such notice). Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the Loan Modification Offer in each case
in such Lender’s sole discretion (such Lenders, the “Accepting Lenders”) and, in
the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made. The
Borrower, each Accepting Lender and the Administrative Agent shall enter into a
loan modification agreement (the “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
(x) the acceptance of the Permitted Amendments and the terms and conditions
thereof and (y) the authorization of the Borrower to enter into and perform its
obligations under the Loan Modification Agreement. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of any Loan
Modification Agreement. Each party hereto agrees that, upon the effectiveness of
a Loan Modification Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made.
(d)    Notwithstanding anything to the contrary contained in this Section 9.08,
guarantees, collateral security documents, intercreditor agreements (including
any Junior Lien Intercreditor Agreement) and related documents executed by Loan
Parties in connection with this Agreement may be, unless otherwise expressly
provided herein, in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended, supplemented and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (i) to comply with local Requirements of Law or
advice of local counsel or (ii) to cause such guarantee, collateral security
document, intercreditor agreements or other document to be consistent with this
Agreement and the other Loan Documents including, without limitation, to amend
the Security Documents to permit Permitted Pari Passu Secured Refinancing Debt
that is permitted hereunder to have a Lien on the Collateral ranking pari passu
with the Liens created by the Security Documents to become secured thereby
and/or subject to the terms of the applicable intercreditor agreement as “First
Lien Obligations” (or the equivalent) thereunder and to permit Permitted Junior
Secured Refinancing Debt or Junior Lien Incremental Other Term Loans that are
permitted hereunder to have a Lien on the Collateral ranking junior to the Liens
created by the Security Documents to be subject to the terms of the Junior Lien
Intercreditor Agreement as junior lien obligations thereunder.
(e)    Notwithstanding anything to the contrary contained in this Section 9.08,
any (i) Credit Agreement Refinancing Indebtedness Amendment or any Refinancing
Amendment may, without the consent of any person other than, (x) in the case of
any such Credit Agreement Refinancing Indebtedness Amendment, the Administrative
Agent and the Borrower, or, (y) in the case of any such Refinancing Amendment,
the Administrative Agent, the Borrower and the Lenders or Additional Lenders
providing the applicable Credit Agreement Refinancing Indebtedness (and, if the
subject of such Refinancing Amendment is Other Revolving Loans, the Issuing Bank
and the Swingline Lender, as applicable), in each case effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the

-163-

--------------------------------------------------------------------------------




Administrative Agent and the Borrower, to effect the provisions of the
definition of Credit Agreement Refinancing Indebtedness, Section 2.25 or this
Section 9.08(e), as applicable, or (ii) Incremental Facility Amendment may,
without the consent of any person other than, the Administrative Agent, the
Borrower and the Lenders or Additional Lenders providing the applicable
Incremental Facility (and, if the subject of such Incremental Facility Amendment
is Incremental Revolving Loans, the Issuing Bank and the Swingline Lender, as
applicable), in each case effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of Section
2.24 or this Section 9.08(e), as applicable. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment and each Incremental Facility Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment or
Incremental Facility Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) reasonably necessary to reflect the existence
and terms of the Credit Agreement Refinancing Indebtedness or Incremental
Facility, respectively, established pursuant thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, the Required Facility Lenders (or the
Required Term Lenders or the Required Revolving Lenders) or all of the Lenders,
as required, have approved any such amendment or waiver (and the definitions of
“Required Lenders” and “Required Facility Lenders” (and the definitions of
“Required Term Lenders” and “Required Revolving Lenders”) will automatically be
deemed modified accordingly for the duration of such period); provided, that any
such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.
Section 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

-164-

--------------------------------------------------------------------------------




Section 9.10.    Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof and thereof. Any other previous agreement among the
parties with respect to the subject matter hereof and thereof is superseded by
this Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of any Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Joint Book Running Managers, the Senior Co-Manager, the Issuing Banks
and the Lenders) any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
Section 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.13.    [Reserved].
Section 9.14.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
Section 9.15.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

-165-

--------------------------------------------------------------------------------




Section 9.16.    Jurisdiction; Consent to Service of Process. (a) Holdings and
the Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States sitting in the State, City and County of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Joint Book
Running Managers, the Senior Co-Manager, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.
(b)    Holdings and the Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each of Holdings and the Borrower irrevocably appoints Belmond USA Inc.
at its address at 441 Lexington Avenue, Suite 504, New York, NY 10017 as its
authorized agent on which any and all legal process may be served in any such
action, suit or proceeding brought in any New York State court or Federal court
of the United States sitting in New York City. Each of Holdings and the Borrower
agrees that service of process in respect of it upon such agent, together with
written notice of such service given to it in the manner provided in
Section 9.01, shall be deemed to be effective service of process upon it in any
such action, suit or proceeding. Each of Holdings and the Borrower agrees that
the failure of such agent to give notice to it of any such service shall not
impair or affect the validity of such service or any judgment rendered in any
such action, suit or proceeding based thereon. If for any reason such agent
shall cease to be available to act as such, each of Holdings and the Borrower
agrees to irrevocably appoint another such agent in New York City, as its
authorized agent for service of process, on the terms and for the purposes of
this Section 9.16(c). Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
Section 9.17.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent, each Local Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ officers,
directors, employees and agents, including accountants, legal counsel, third
party service providers and other advisors (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority or quasi regulatory

-166-

--------------------------------------------------------------------------------




authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder, under the other Loan Documents, under the Specified
Hedging Agreements or in respect of the Cash Management Obligations or any suit,
action or proceeding relating to the enforcement of its rights hereunder or
thereunder, or to the extent necessary for the Administrative Agent, such Lender
or the relevant Lender Counterparty or Cash Management Bank to assert any claim
or defense, (e) subject to an agreement containing provisions substantially the
same as those of this Section 9.17, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Holdings, the
Borrower or any other Subsidiary or any of their respective obligations,
(iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization, or (v) any credit insurer, (f) with the consent of the Borrower,
or (g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.17. For the purposes of this Section,
“Information” shall mean all information received from Holdings and the Borrower
and related to Holdings or the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Bank, any Lender, any Lender Counterparty or any Cash
Management Bank on a nonconfidential basis prior to its disclosure by Holdings
or the Borrower. Any person required to maintain the confidentiality of
Information as provided in this Section 9.17 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information. Notwithstanding any other
express or implied agreement, arrangement or understanding to the contrary, each
of the parties hereto agrees that each other party hereto (and each of its
employees, representatives or agents) are permitted to disclose to any persons,
without limitation, the tax treatment and tax structure of the Loans and the
other transactions contemplated by the Loan Documents, the Specified Hedging
Agreements the documentation governing any Cash Management Obligations and all
materials of any kind (including opinions and tax analyses) that are provided to
the Loan Parties, the Lenders, the Lender Counterparties, the Cash Management
Banks, the Joint Book Running Managers, the Senior Co-Manager, any Agent or any
Affiliate of any of the foregoing related to such tax treatment and tax aspects.
To the extent not inconsistent with the immediately preceding sentence, this
authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the
Loans or the transactions contemplated by the Loan Documents, including the
identity of any Lender.
Section 9.18.    Judgment Currency. (a) The obligations of each Loan Party
hereunder and under the other Loan Documents to make payments in Dollars or
Euros, as the case may be (the “Obligation Currency”), shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent or such Lender under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against the Borrower or any other Loan Party in any court or
in any jurisdiction, it becomes necessary to convert into or from any currency
other than the Obligation Currency an amount due in the Obligation Currency, the
conversion shall be made, at the equivalent in such Obligation Currency of such
amount (determined by the

-167-

--------------------------------------------------------------------------------




Administrative Agent pursuant to Section 1.04 using the applicable Exchange Rate
with respect to such Obligation Currency), in each case, as of the date
immediately preceding the day on which the judgment is given.
(b)    For purposes of determining the Dollar Equivalent, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.
Section 9.19.    Waiver of Immunities. If Holdings or the Borrower has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set‑off or
any legal process (whether service or notice, attachment prior to judgment
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, Holdings or the Borrower hereby
(to the fullest extent permitted by applicable law) irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and each of the other Loan Documents. Each of Holdings and the
Borrower agrees that the foregoing waivers shall be effective to the fullest
extent permitted under the U.S. Foreign Sovereign Immunities Act of 1976, as
amended from time to time, and are intended to be irrevocable and not subject to
withdrawal for purposes of such Foreign Sovereign Immunities Act.
Section 9.20.    Release of Collateral and Guarantee Obligations. (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon written request of Holdings or the Borrower in connection with
any Disposition of or grant of a Lien on property expressly permitted by the
Loan Documents, the Administrative Agent or the Collateral Agent, as applicable,
shall have the authority to (without notice to or vote or consent of any Secured
Party) take such actions as shall be required to release or establish the
relative priority of its security interest in any Collateral the subject of such
Disposition or Lien and, in the case of a Disposition involving the sale of any
person, to release any Guarantee obligations of any person being disposed of in
such Disposition, to the extent necessary to permit consummation of such
Disposition in accordance with the Loan Documents; provided that Holdings or the
Borrower shall have delivered to the Administrative Agent and the Collateral
Agent, at least ten Business Days prior to the date of the proposed release or
establishment of relative priority, a written request for release or
establishment of relative priority identifying the relevant Collateral and the
terms of such Disposition or grant in reasonable detail, including the date
thereof, the price or other material terms thereof and any expenses in
connection therewith, together with a certification by Holdings or the Borrower
stating that such transaction is in compliance with this Agreement and the other
Loan Documents (which statement shall indicate the relevant provisions hereof
and thereof permitting such transaction) and, in the case of an Asset Sale, that
the proceeds of such Asset Sale will be applied in accordance with this
Agreement and the other Loan Documents.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence of the Termination Date, at the reasonable
written request of the Borrower, the Administrative Agent and the Collateral
Agent shall (without notice to or vote or consent of any other Secured Party)
take such actions as shall be required to release the Collateral Agent’s
security interest in all Collateral, and to release all Guarantee obligations
provided for in any Loan Document.

-168-

--------------------------------------------------------------------------------




Section 9.21.    Release from Certain Restrictions. Each party hereto granting
authorization to any other person under this Agreement (including the Lenders’
and the Issuing Banks’ appointment of the Agents under Article IX and otherwise)
hereby releases such other person from any restriction on representing several
persons and/or self-dealing under any applicable law.
Section 9.22.    Limitation of Liability. No recourse shall be had against any
officer, director, member, partner or stockholder, in each case solely in such
person’s capacity as such; provided, however, that nothing in this Section 9.22
shall be deemed to release any person from liability under any Guaranty or for
such person’s fraudulent actions or willful or intentional misconduct.
Section 9.23.    Electronic Communications; Treatment of MNPI. (a) Each of
Holdings and the Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default, (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder, or
(v) initiates or responds to legal process (all such non-excluded information
being referred to herein, collectively, as the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format acceptable to the Administrative
Agent to ronnie.glenn@barclays.com@barclays.com (or such other e-mail address
designated by the Administrative Agent from time to time).
(b)    Each party hereto agrees that the Administrative Agent may make the
Communications and other materials and/or information provided by or on behalf
of the Loan Parties hereunder and under the other Loan Documents (collectively,
including the Communications, the “Borrower Materials”) available to the
Lenders, the other Agent, the Issuing Banks and any other Secured Party by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system or website, if any, to which each Lender, each Agent,
each Issuing Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) (the “Platform”). Nothing in this Section 9.23 shall prejudice the right
of the Administrative Agent to make the Borrower Materials available to the
Lenders, the Agents and the Issuing Banks in any other manner specified in this
Agreement or any other Loan Documents.
(c)    Each Lender, each Agent and each Issuing Bank agrees that e-mail notice
to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in the next paragraph) specifying that Borrower Materials
have been posted to the Platform shall constitute effective delivery of such
Borrower Materials to such Lender for purposes of this Agreement and the other
Loan Documents. Each of each Lender, each Agent and each Issuing Bank agrees
(i) to notify the Administrative Agent in writing (including by electronic
communication) from time to

-169-

--------------------------------------------------------------------------------




time to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address.
(d)    Each party hereto agrees that any electronic communication referred to in
this Section 9.23 shall be deemed delivered upon the posting of a record of such
communication (properly addressed to such party at the e-mail address provided
to the Administrative Agent) as “sent” in the e-mail system of the sending party
or, in the case of any such communication to the Administrative Agent, upon the
posting of a record of such communication as “received” in the e-mail system of
the Administrative Agent; provided that if such communication is not so received
by the Administrative Agent during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
(e)    Each party hereto acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Borrower Materials and the Platform are provided “as is” and “as available”,
(iii) none of the Administrative Agent, its affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
(collectively, the “Barclays Parties”) warrants the adequacy, accuracy or
completeness of the Borrower Materials or the Platform, and each Barclays Party
expressly disclaims liability for errors or omissions in any Borrower Materials
or the Platform, and (iv) no warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non‑infringement of third party rights or freedom from viruses or other
code defects, is made by any Barclays Party in connection with any Borrower
Materials or the Platform. In no event shall any Barclays Party have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person or
entity for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Platform,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by an final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Barclays Party; provided that in no event shall any Barclays
Party have any liability to any Loan Party, any Lender, any Issuing Bank or any
other Person for indirect, special, incidental, consequential damages or
punitive damages (as opposed to direct or actual damages).
(f)    Holdings and the Borrower hereby acknowledge and agree that certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive MNPI, and who may be engaged in investment and other market-related
activities with respect to Holdings’ or any Subsidiary’s securities. Each of
Holdings and Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (2)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agents, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any MNPI (provided, however, that to the extent that

-170-

--------------------------------------------------------------------------------




such Borrower Materials constitute Information, they shall be subject to Section
9.17), (3) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side Information”
and (4) the Agents shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the following Borrower Materials shall be deemed to be marked
“PUBLIC” unless Holdings or the Borrower shall have notified the Administrative
Agent promptly prior to its distribution to Lenders that any such document
contains MNPI: (1) the Loan Documents (other than any schedules or other
disclosures of factual information), (2) notifications of changes in the terms
of the Facilities and (3) all information, certificates and reports delivered
pursuant to Section 5.04(a), (b) or (c).
(g)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including the U.S. Federal
and state and all other applicable securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain MNPI. In the event
that any Public Lender has elected for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) the Agents and other Lenders may have access to such information and
(ii) none of Holdings, the Borrower or any Agent or other Lender with access to
such information shall have (x) any responsibility for such Public Lender’s
decision to limit the scope of information it has obtained in connection with
this Agreement and the other Loan Documents or (y) any duty to disclose such
information to such electing Lender or to use such information on behalf of such
electing Lender, and shall not be liable for the failure to so disclose or use,
such information.
(h)    The Agents, the Issuing Banks and the Lenders (including the Swingline
Lender) shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests and other telephonic notices, whether or not expressly
provided for hereunder) purportedly given by or on behalf of Holdings or the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Holdings and the Borrower shall indemnify
the Agents, each Issuing Bank, each Lender (including the Swingline Lender) and
the Related Parties of each of the foregoing for all losses, costs, expenses and
liabilities resulting from the reliance of such Person on each notice
purportedly given by or on behalf of Holdings or the Borrower. All telephonic
notices to and telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereby consents to
such recording.
Section 9.24.    No Fiduciary Duties. Each of Holdings and the Borrower (on
behalf of itself and each other Loan Party) agrees that (a) nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, any Issuing Bank, any Lender or any Affiliate thereof, on the one hand,
and Holdings, the Borrower or such other Loan Party, as applicable, its
stockholders or its Affiliates, on the other, (b) the transactions contemplated
by the Loan Documents (including the

-171-

--------------------------------------------------------------------------------




exercise of rights and remedies hereunder and thereunder) are arm’s‑length
commercial transactions, and (c) it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each of Holdings and the Borrower (on behalf of itself
and each other Loan Party) acknowledges that the Administrative Agent, the
Issuing Banks, the Lenders and their respective Affiliates may have interests
in, or may be providing or may in the future provide financial or other services
to other parties with interests which Holdings, the Borrower or such other Loan
Party may regard as conflicting with its interests and may possess information
(whether or not material to Holdings, the Borrower or such other Loan Party)
other than as a result of (x) the Administrative Agent acting as administrative
agent hereunder or (y) the Lenders acting as lenders hereunder, that the
Administrative Agent, any Issuing Bank or any Lender may not be entitled to
share with Holdings, the Borrower or any other Loan Party. Without prejudice to
the foregoing, each of Holdings and the Borrower (on behalf of itself and each
other Loan Party) agrees that the Administrative Agent, the Issuing Banks, the
Lenders and their respective Affiliates may (A) deal (whether for its own or its
customers’ account) in, or advise on, securities of any person, and (B) accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with other persons in each case, as if the Administrative Agent were not the
Administrative Agent and as if the Issuing Banks and Lenders were not lenders
hereunder, and without any duty to account therefor to Holdings, the Borrower or
any other Loan Party. Each of Holdings and the Borrower (on behalf of itself and
each other Loan Party) hereby irrevocably waives, in favor of the Administrative
Agent, the Issuing Banks and the Lenders, any conflict of interest which may
arise by virtue of the Administrative Agent, the Issuing Banks and the Lenders
acting in various capacities under the Loan Documents or for other customers of
the Administrative Agent, any Issuing Bank or any Lender as described in this
Section 9.24.
Section 9.25.    Use of English Language. This Agreement (other than certain
terms used in Section 1.05, Section 1.06, Section 7.01(h), Section 7.01(i) and
certain other provisions hereof) has been negotiated and executed in the English
language. All certificates, reports, notices and other documents and
communications given or delivered pursuant to this Agreement (including any
modifications or supplements hereto) shall be in the English language (except
with respect to certain terms within such English language documents or
communications which are customarily expressed in another language that is
ordinarily used by the relevant Subsidiary or in the relevant jurisdiction to
which such documents or communications relate), or accompanied by a certified
English translation thereof. In the case of any document originally issued in a
language other than English, the English language version of any such document
shall for purposes of this Agreement, and absent manifest error, control the
meaning of the matters set forth therein.
[Remainder of page intentionally left blank]

-172-